Exhibit 10.6

 

 

 

 

 

KELLY SERVICES, INC.

 

THE FOREIGN SUBSIDIARY BORROWERS

 

______________________________________

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of dECEMBER 5, 2016

 

 

 

______________________________________

 

JPMORGAN CHASE BANK, N.A., as Agent

 

and

 

THE LENDERS PARTY HERETO

 

______________________________________

 

JPMORGAN CHASE BANK, N.A.,

 

as LEAD Arranger AND SOLE BOOK RUNNER

 

 

U.S. BANK, N.A.,

 

AS SYNDICATION AGENT

 

PNC BANK, N.A.,

 

AS DOCUMENTATION AGENT

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

  Page  

ARTICLE I. DEFINITIONS

1

1.1

Defined Terms.

1

ARTICLE II. THE CREDITS

31

2.1

Commitments.

31

2.2

Repayment of Loans; Evidence of Debt; Types of Advances.

33

2.3

Procedures for Borrowing.

34

2.4

Termination or Reduction of Commitments; Increase of Commitments.

35

2.5

Determination of USD Amounts.

38

2.6

Facility and Agent Fees.

38

2.7

Optional and Mandatory Principal Payments on All Loans.

38

2.8

Conversion and Continuation of Outstanding Advances.

39

2.9

Interest Rates, Interest Payment Dates; Interest and Fee Basis.

39

2.10

Rates Applicable After Default.

40

2.11

Pro Rata Payment, Method of Payment.

40

2.12

Telephonic Notices.

41

2.13

Notification of Advances, Interest Rates, Prepayments and Commitment Reductions.

41

2.14

Lending Installations.

41

2.15

Non-Receipt of Funds by the Agent.

41

2.16

Swing Line Loans.

42

2.17

Defaulting Lenders.

43

2.18

Advances to be made in Euro.

45

2.19

Facility LCs.

45

2.20

[Intentionally Reserved].

49

2.21

Collateral Security; Further Assurances.

49

ARTICLE III. CHANGE IN CIRCUMSTANCES, TAXES

51

3.1

Increased Costs.

51

3.2

Market Disruption and Alternate Rate of Interest.

52

3.3

Availability of Types of Advances.

52

3.4

Funding Indemnification.

53

3.5

Lender Statements; Survival of Indemnity.

53

3.6

Taxes.

53

3.7

Mitigation Obligations; Replacement of Lenders.

56

ARTICLE IV. CONDITIONS PRECEDENT

57

4.1

Closing Conditions.

57

4.2

Each Advance.

59

ARTICLE V. REPRESENTATIONS AND WARRANTIES

59

5.1

Corporate Existence and Standing.

59

5.2

Authorization and Validity.

59

5.3

No Conflict; Government Consent.

59

5.4

Financial Statements.

60

5.5

Material Adverse Change.

60

5.6

Taxes.

60

5.7

Litigation and Contingent Obligations.

60

5.8

Subsidiaries.

60

 

 
i 

--------------------------------------------------------------------------------

 

 

5.9

ERISA.

60

5.10

Accuracy of Information.

61

5.11

Regulations T, U and X.

61

5.12

Compliance With Laws.

61

5.13

Plan Assets; Prohibited Transactions.

61

5.14

Environmental Matters.

61

5.15

Investment Company Act.

61

5.16

Foreign Subsidiary Borrowers.

61

5.17

Ownership of Properties.

62

5.18

Reportable Transaction.

62

5.19

Purpose of Loans.

62

5.20

Anti-Corruption Laws and Sanctions.

62

5.21

EEA Financial Institutions.

62

ARTICLE VI. COVENANTS

63

6.1

Financial Reporting.

63

6.2

Use of Proceeds.

63

6.3

Notice of Default.

64

6.4

Conduct of Business.

64

6.5

Taxes.

64

6.6

Insurance.

64

6.7

Compliance with Laws.

64

6.8

Maintenance of Properties.

64

6.9

Inspection.

64

6.10

Merger.

65

6.11

Sale of Assets.

65

6.12

Indebtedness.

65

6.13

Liens.

66

6.14

Affiliates.

67

6.15

Financial Contracts.

67

6.16

Restricted Payments.

67

6.17

Investments and Acquisitions.

68

6.18

Additional Covenants.

68

6.19

Financial Covenants.

69

ARTICLE VII. DEFAULTS

69

ARTICLE VIII. ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

71

8.1

Acceleration; Facility LC Collateral Account.

71

8.2

Amendments.

72

8.3

Preservation of Rights.

74

ARTICLE IX. GUARANTEE

74

9.1

Guaranty.

74

9.2

Guaranty of Payment.

75

9.3

No Discharge or Diminishment of Guaranty.

75

9.4

Defenses Waived.

75

9.5

Rights of Subrogation.

76

9.6

Reinstatement; Stay of Acceleration.

76

9.7

Information.

76

9.8

Termination.

76

 

 
ii 

--------------------------------------------------------------------------------

 

 

9.9

Taxes.

76

9.10

Maximum Liability.

77

9.11

Contribution.

77

9.12

Liability Cumulative.

77

9.13

Keepwell.

77

ARTICLE X. GENERAL PROVISIONS

78

10.1

Survival of Representations.

78

10.2

Governmental Regulation.

78

10.3

Taxes.

78

10.4

Headings.

78

10.5

Entire Agreement.

78

10.6

Several Obligations; Benefits of this Agreement; Violation of Law.

78

10.7

Expenses; Indemnification.

79

10.8

Numbers of Documents.

79

10.9

Accounting.

79

10.10

Severability of Provisions.

79

10.11

Nonliability of Lenders.

79

10.12

Confidentiality.

80

10.13

Nonreliance.

81

10.14

Effective Date of this Agreement.

81

10.15

Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

82

ARTICLE XI. THE AGENT

82

11.1

Appointment; Nature of Relationship.

82

11.2

Powers.

82

11.3

General Immunity.

83

11.4

No Responsibility for Loans, Recitals, etc.

83

11.5

Action on Instructions of Lenders.

83

11.6

Employment of Agents and Counsel.

83

11.7

Reliance on Documents; Counsel.

83

11.8

Agent's Reimbursement and Indemnification.

84

11.9

Notice of Default.

84

11.10

Rights as a Lender.

84

11.11

Lender Credit Decision.

84

11.12

Successor Agent.

84

11.13

Delegation to Affiliates.

85

11.14

Arranger, Syndication Agents and Documentation Agents.

85

11.15

Execution of Collateral Documents.

85

11.16

Collateral Releases.

85

11.17

Collateral; Reports.

86

11.18

Credit Bidding.

87

ARTICLE XII. SETOFF; ADJUSTMENTS AMONG LENDERS

88

12.1

Setoff.

88

12.2

Ratable Payments.

88

ARTICLE XIII. BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

88

13.1

Successors and Assigns.

88

ARTICLE XIV. NOTICES

91

 

 
iii 

--------------------------------------------------------------------------------

 

 

14.1

Notices.

91

ARTICLE XV. COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

93

15.1

Counterparts; Effectiveness.

93

15.2

Electronic Execution of Assignments.

93

ARTICLE XVI. CHOICE OF LAW, CONSENT TO JURISDICTION, WAIVER OF JURY TRIAL,
JUDGMENT CURRENCY

93

16.1

CHOICE OF LAW.

93

16.2

WAIVER OF JURY TRIAL.

93

16.3

Submission To Jurisdiction; Waivers.

93

16.4

Acknowledgments.

94

16.5

Power of Attorney.

94

16.6

Judgment.

94

16.7

USA PATRIOT Act

95

EXHIBITS

 

 

EXHIBIT A -  PRICING SCHEDULE   EXHIBIT B - JOINDER AGREEMENT   EXHIBIT C -
REVOLVING CREDIT NOTE   EXHIBIT D - NOTICE OF DRAWDOWN   EXHIBIT E - OPINION OF
COUNSEL   EXHIBIT F - COMPLIANCE CERTIFICATE   EXHIBIT G - ASSIGNMENT AGREEMENT
  EXHIBIT H – ALTERNATE CURRENCY ADDENDUM  

SCHEDULES

   

SCHEDULE 1.1(a)

COMMITMENTS

 

SCHEDULE 1.1(b)

EXISTING LETTERS OF CREDIT

 

SCHEDULE 1.1(c)

FOREIGN SUBSIDIARY BORROWERS

 

SCHEDULE 1.1(d)

INACTIVE SUBSIDIARIES

 

SCHEDULE 2.16

SWING LINE LOAN NOTICE

 

SCHEDULE 5.7

LITIGATION

 

SCHEDULE 5.8

SUBSIDIARIES

 

SCHEDULE 6.12

EXISTING INDEBTEDNESS

 

SCHEDULE 6.13

EXISTING LIENS

 

SCHEDULE 6.17

EXISTING INVESTMENTS

 

 

 
iv 

--------------------------------------------------------------------------------

 

 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as
of December 5, 2016, among KELLY SERVICES, INC., a Delaware corporation (the
“Company”), the FOREIGN SUBSIDIARY BORROWERS (as hereinafter defined) from time
to time parties hereto (together with the Company, the “Borrowers”), the
SUBSIDIARY GUARANTORS (as hereinafter defined) from time to time parties hereto,
the Lenders, and JPMORGAN CHASE BANK, N.A., a national banking association with
its main office in Chicago, Illinois, as administrative agent for the Lenders
(in such capacity, the “Agent”).

 

WHEREAS, the Borrowers, the lenders party thereto and the Agent executed an
Amended and Restated Credit Agreement dated as of March 31, 2011, as amended
(the “Existing Credit Agreement”), which Existing Credit Agreement amended and
restated that certain Credit Agreement dated as of September 28, 2009, as
amended;

 

WHEREAS, the Borrowers, the Lenders and the Agent wish to amend and restate the
Existing Credit Agreement in its entirety as set forth herein; and

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree, subject to the fulfillment of the
conditions precedent set forth in Section 4.1, that the Existing Credit
Agreement is hereby amended and restated in its entirety as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1     Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:

 

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Company or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation, partnership, limited liability company
or other business entity, or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of directors (other than securities
having such power only by reason of the happening of a contingency) or a
majority (by percentage or voting power) of the outstanding ownership interests
of a partnership or limited liability company.

 

“Additional Covenant” shall mean any affirmative or negative covenant or similar
restriction applicable to the Company or any Subsidiary (regardless of whether
such provision is labeled or otherwise characterized as a covenant) the subject
matter of which either (i) is similar to that of any covenant in Article VI of
this Agreement, or related definitions herein, but contains one or more
percentages, amounts or formulas that is more restrictive than those set forth
herein or more beneficial to the lender under any agreement with respect to any
Indebtedness of the Company or such Subsidiary or any agreement for the
refinancing or extension of all or a portion of the Indebtedness thereunder (and
such covenant or similar restriction shall be deemed an Additional Covenant only
to the extent that it is more restrictive or more beneficial) or (ii) is
different from the subject matter of any covenants in Article VI of this
Agreement, or related definitions herein.

 

“Adjusted LIBO Rate” means, with respect to any calculation of the Alternate
Base Rate, the quotient of (i) the Eurocurrency Reference Rate for deposits in
USD divided by (ii) one minus the Reserve Requirement (expressed as a decimal).

 

 
 

--------------------------------------------------------------------------------

 

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

 

“Advance” means a Revolving Credit Advance, an Alternate Currency Advance or a
Swing Line Loan.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise.

 

“Agent” means JPMorgan Chase Bank, N.A. in its capacity as contractual
representative of the Lenders pursuant to Article XI, and not in its individual
capacity as a Lender, and any successor Agent appointed pursuant to Article XI.

 

“Aggregate Alternate Currency Commitments” means, at any time, the aggregate of
the Alternate Currency Commitments of the Lenders.

 

“Aggregate Available Revolving Credit Commitments” means as at any date of
determination with respect to all Lenders, an amount equal to the Available
Revolving Credit Commitments of all Lenders on such date.

 

“Aggregate Commitments” shall mean the aggregate amount of the Commitments of
all Lenders.

 

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate of the
Outstanding Credit Exposure of all the Lenders.

 

“Aggregate Outstanding Revolving Credit Exposure” means as at any date of
determination with respect to any Lender, the sum of (i) the USD Equivalent on
such date of the aggregate unpaid principal amount of such Lender's Revolving
Credit Loans on such date, plus (ii) the USD Equivalent on such date of the
amount of such Lender's Pro Rata Share of the LC Obligations on such date, plus
(iii) the USD Equivalent on such date of the amount of such Lender's Pro Rata
Share of the aggregate unpaid principal amount of Swing Line Loans on such date.

 

“Aggregate Outstanding Senior Indebtedness” means as at any date of
determination, the sum of (i) the Aggregate Outstanding Credit Exposure on such
date, plus (ii) the USD Equivalent on such date of the aggregate outstanding
amount of any Receivables Transaction Attributed Indebtedness on such date, plus
(iii) the maximum face amount of letters of credit issued by any Lender (other
than any Facility LC), together with any outstanding reimbursement obligations
related thereto, plus (iv) the aggregate amount of Net Mark-to-Market Exposure
in excess of $10,000,000, plus, (v) the aggregate amount of any outstanding
overdrafts.

 

“Aggregate Revolving Credit Commitments” means the aggregate amount, stated in
USD, of the Revolving Credit Commitments of all Lenders.

 

“Agreement” means this loan agreement, as it may be amended or modified and in
effect from time to time.

 

 
2

--------------------------------------------------------------------------------

 

 

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect on the Effective Date in the United States, applied in a manner
consistent with the audited consolidated financial statements of the Company and
its Subsidiaries for the fiscal year ending January 3, 2016; provided, however,
that, if any changes in generally accepted accounting principles are required
and adopted by the Company or its Subsidiaries with the agreement of its
independent certified public accountants and such changes result in a change in
the method of calculation of any financial covenants, tests, restrictions or
standards herein or in the related definitions or terms used therein
(“Accounting Changes”), the Agent, at the Company’s request, will enter into
negotiations, in good faith, in order to amend such provisions in a credit-
neutral manner so as to reflect equitably such changes with the desired result
that the criteria for evaluating the Company’s and its Subsidiaries’ financial
condition and results shall be the same in all material respects after such
changes as if such changes had not been made; provided that any such amendments
shall be reasonably satisfactory to the Required Lenders. In the event such
amendment is entered into, all references in this Agreement to Agreement
Accounting Principles shall mean generally accepted accounting principles as of
the date of such amendment. After the occurrence of any accounting change but
until such time as such amendment has been entered into, all financial
statements and other financial reports required to be delivered under this
Agreement shall be prepared and delivered in accordance with Agreement
Accounting Principles. Notwithstanding anything to the contrary contained above
or the definition of “Capitalized Lease Obligations”, in the event of an
accounting change requiring operating leases to be capitalized, only those
leases that would constitute Capitalized Lease Obligations as of the Effective
Date shall be considered Capitalized Lease Obligations and all calculations and
deliverables under this Agreement or any other Loan Document shall be made in
accordance therewith (provided that all financial statements delivered to the
Agent in accordance with the terms of this Agreement after the date of such
accounting change shall contain a schedule showing the adjustments necessary to
reconcile such financial statements with Agreement Accounting Principles as in
effect immediately prior to such accounting change). In addition,
notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made (i) without giving effect to
any election under Financial Accounting Standards Board Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Financial
Accounting Standards Board Accounting Standards Codification 470-20 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof.

 

“Agreement Currency” is defined in Section 16.6.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, for the avoidance of doubt, the
Adjusted LIBO Rate for any day shall be based on the Eurocurrency Reference Rate
for USD at approximately 11:00 a.m. London time on such day (without any
rounding), subject to the interest rate floors set forth herein. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 3.2 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above.

 

 
3

--------------------------------------------------------------------------------

 

 

“Alternate Currency” means any currency which the Company requests the Agent to
include as an Alternate Currency hereunder and which is acceptable to
one-hundred percent (100%) of the applicable Alternate Currency Lenders for such
Alternate Currency Facility; and with respect to which an Alternate Currency
Addendum has been executed among the Company, any Foreign Subsidiary Borrower
party thereto, one or more Alternate Currency Lenders and the Agent in
connection therewith.

 

“Alternate Currency Addendum” means a schedule and addendum entered into among
the Company, any Foreign Subsidiary Borrower party thereto, one or more
Alternate Currency Lenders and the Agent, in form and substance satisfactory to
the Agent, the Company, any Foreign Subsidiary Borrower party thereto, and such
Alternate Currency Lenders party thereto but in substantially the form of
Exhibit H hereto.

 

“Alternate Currency Advance” means a borrowing hereunder (or a continuation
thereof) consisting of the several Alternate Currency Loans made in the same
Alternate Currency on the same Borrowing Date (or the date of continuation) by
the Alternate Currency Lenders for the same Interest Period.

 

“Alternate Currency Commitment” means, for each Alternate Currency Lender for
each Alternate Currency, the obligation of such Alternate Currency Lender to
make Alternate Currency Loans not exceeding the USD Equivalent set forth in the
applicable Alternate Currency Addendum, as such amount may be modified from time
to time pursuant to the terms of this Agreement and the applicable Alternate
Currency Addendum. The Alternate Currency Commitment of each Alternate Currency
Lender for each Alternate Currency Facility is set forth on Schedule 1.1(a), as
amended, modified, substituted or replaced from time to time.

 

“Alternate Currency Facility” means each credit facility established pursuant to
Sections 2.1(b) and (d).

 

“Alternate Currency Lender” means any Lender (including any Applicable Lending
Installation) party to an Alternate Currency Addendum.

 

“Alternate Currency Loan” means any Loan denominated in an Alternate Currency
made by an Alternate Currency Lender to a Borrower pursuant to this Agreement
and the applicable Alternate Currency Addendum (being, for the avoidance of
doubt, such Lender's portion of an Alternate Currency Advance).

 

“Alternate Currency Share” means, with respect to any Alternate Currency Lender
for any particular Alternate Currency, the percentage obtained by dividing
(a) such Alternate Currency Lender's Alternate Currency Commitment at such time
as set forth in the applicable Alternate Currency Addendum by (b) the aggregate
of the Alternate Currency Commitments at such time of all Alternate Currency
Lenders with respect to such Alternate Currency as set forth in the applicable
Alternate Currency Addendum.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to a Borrower or its Affiliates from time to time
concerning or relating to bribery or corruption.

 

“Applicable Fee Rate” means, at any time, the percentage rate per annum at which
facility fees are accruing on the Aggregate Commitment (without regard to usage)
at such time as set forth in the Pricing Schedule.

 

 
4

--------------------------------------------------------------------------------

 

 

“Applicable Lending Installation” shall mean, with respect to any Lender, any
office(s), agency(ies), branch(es), Subsidiary(ies) or Affiliate(s) of such
Lender selected by such Lender and notified to the Company and the Agent by such
Lender from time to time and, with respect to the Agent, any office(s),
agency(ies), branch(es), Subsidiary(ies) or Affiliate(s) of the Agent selected
by the Agent and notified to the Company from time to time.

 

“Applicable Margin” means, with respect to Advances of any Type at any time, the
facility fee or the LC Fee, as the case may be, the percentage rate per annum
which is applicable at such time as set forth in the Pricing Schedule.

 

“Approved Fund” has the meaning assigned to the term in Section 13.3.

 

“Article” means an article of this Agreement unless another document is
specifically referenced.

 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 13.3), and accepted by the Agent, in the form of Exhibit G
or any other form approved by the Agent.

 

“AUD” and “A$” means the lawful currency of the Commonwealth of Australia.

 

“AUD Bank Bill Reference Rate” means for any Loans in AUD, the AUD Screen Rate
or the applicable Reference Bank Rate.

 

“AUD Screen Rate” means, with respect to any Interest Period, the average bid
reference rate as administered by the Australian Financial Markets Association
(or any other Person that takes over the administration of that rate) for AUD
bills of exchange with a tenor equal to such Interest Period, displayed on page
BBSY of the Reuters screen (or, in the event such rate does not appear on such
Reuters page, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Agent in its reasonable
discretion) as of the Specified Time on the Quotation Date for such Interest
Period; provided, that, if the rate determined above shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.

 

“Authorized Officer” means, with respect to any Borrower, any of the chief
executive officer, the chief financial officer, the treasurer or the controller
of such Borrower or any person designated by any of the foregoing in writing to
the Agent from time to time to act on behalf of such Borrower, in each case,
acting singly.

 

“Available Alternate Currency Commitment” means at any date of determination
with respect to any Alternate Currency Lender under any Alternate Currency
Facility as set forth in the applicable Alternate Currency Addendum, the excess,
if any, of (a) the USD Equivalent of such Alternate Currency Lender's Commitment
under such Alternate Currency Facility in effect on such date over (b) the USD
Equivalent of the aggregate principal amount of Alternate Currency Loans
outstanding owing to such Alternate Currency Lender under such Alternate
Currency Facility on such date.

 

“Available Revolving Credit Commitment” means as at any date of determination
with respect to any Lender, an amount equal to the excess, if any, of (a) the
amount of such Lender's Revolving Credit Commitment in effect on such date over
(b) the Aggregate Outstanding Revolving Credit Exposure of such Lender on such
date.

 

 
5

--------------------------------------------------------------------------------

 

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Banking Services” means each and any of the following bank services provided to
the Company or any Subsidiary by any Lender or any of its Affiliates: (a) credit
cards for commercial customers (including, without limitation, “commercial
credit cards” and purchasing cards), (b) stored value cards, (c) merchant
processing services, and (d) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, any direct debit scheme or arrangement, overdrafts and interstate
depository network services).

 

“Banking Services Obligations” shall mean any and all obligations of any of the
Company or any of its Subsidiaries, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

 

“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, unless such ownership interest results in
or provides such Person with immunity from the jurisdiction of courts within the
U.S. or from the enforcement of judgments or writs of attachment on its assets
or permits such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person; and provided, further, that a Bankruptcy Event shall not result solely
by virtue of the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official by a
supervisory authority or regulator with respect to a Lender or its parent
company under the Dutch Financial Supervision Act 2007 (as amended from time to
time and including any successor legislation).

 

“Borrowers” is defined in the preamble hereto.

 

“Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.3, 2.8 or 2.16 as a date on which a Borrower requests the Lenders to
make or continue Loans or issue Facility LCs hereunder.

 

“Borrowing Notice” is defined in Section 2.3(b).

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurocurrency Loan for a LIBOR
Quoted Currency, the term “Business Day” shall also exclude any day on which
banks are not open for general business in London; and in addition, with respect
to any date for the payment or purchase of, or the fixing of an interest rate in
relation to, any Non-Quoted Currency, the term “Business Day” shall also exclude
any day on which banks are not open for general business in the principal
financial center of the country of that currency and, if the Advance or Facility
LC Disbursements which are the subject of an Advance, drawing, payment,
reimbursement or rate selection are denominated in Euro, the term “Business Day”
shall also exclude any day on which the TARGET2 payment system is not open for
the settlement of payments in Euro).

 

 
6

--------------------------------------------------------------------------------

 

 

“CAD” or “C$” means the lawful currency of the Dominion of Canada.

 

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

 

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

 

“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody's, (iii) demand deposit accounts
maintained in the ordinary course of business, (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000, (v) repurchase agreements
and reverse repurchase agreements with respect to securities described in clause
(i) above entered into with a bank meeting the criteria described in clause (iv)
above, (vi) any money market funds that (A) comply with the criteria set forth
in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended, (B) are
rated AAA by S&P and Aaa by Moody’s and (C) have portfolio assets of at least
$5,000,000,000, (vii) corporate debt securities which satisfy one of the
following (A) minimum bond rating of AA or MIG, (B) be insured by a bond
insurance company meeting the minimum credit rating above (i.e. AMBAC), or (C)
carry a letter of credit from a bank meeting the credit criteria described
above, and (viii) other investments of the types described in clauses (i)
through (vii) above but which do not otherwise satisfy one or more of the
standards or criteria described above for such type of investments not exceeding
at any time an aggregate amount of $1,000,000; provided in each case that the
same provides for payment of both principal and interest (and not principal
alone or interest alone) and is not subject to any contingency regarding the
payment of principal or interest.

 

“CDOR Rate” means for any Loans in CAD, the CDOR Screen Rate or the applicable
Reference Bank Rate.

 

“CDOR Screen Rate” means, with respect to any Interest Period, the average rate
for bankers acceptances as administered by the Investment Industry Regulatory
Organization of Canada (or any other Person that takes over the administration
of that rate) with a tenor equal to such Interest Period, displayed on CDOR page
of the Reuters screen (or, in the event such rate does not appear on such
Reuters page, on any successor or substitute page on such screen or service that
displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Agent in its
reasonable discretion) as of the Specified Time on the Quotation Date for such
Interest Period; provided, that, if the rate determined above shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

 

“Change in Control” means, subject to the exceptions contained in the next
sentence, any Person or group of Persons (within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended) shall after the
Effective Date either (a) acquire beneficial ownership (within the meaning of
Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934) in excess of 50% of the outstanding shares of voting stock
of the Company or (b) obtain the power (whether or not exercised) to elect a
majority of the Company’s directors. A Change in Control shall not include any
acquisition of beneficial ownership (as defined above) or the power to elect a
majority of the Company's directors by any Person who is or group of Persons (as
defined above) which include members of the Kelly Family or are acting for the
benefit of members of the Kelly Family, nor shall Change in Control include any
change in legal title to, or the trustee of, the Kelly Trust the shifting
admission within or to or withdrawal from the Kelly Trust of any beneficiaries.

 

 
7

--------------------------------------------------------------------------------

 

 

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority or (c) compliance by any Lender or the LC Issuer (or, for
purposes of Section 3.1(b), by any lending office of such Lender or by such
Lender’s or the LC Issuer’s holding company, if any) with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the U.S. or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented..

 

“CHF” means the lawful currency of Switzerland.

 

“CIBOR Rate” means for any Loans in DKK, the CIBOR Screen Rate or the applicable
Reference Bank Rate.

 

“CIBOR Screen Rate” means, with respect to any Interest Period, the Copenhagen
interbank offered rate administered by the Danish Bankers’ Association (or any
other Person that takes over the administration of that rate) for DKK with a
tenor equal to such Interest Period displayed on page CIBOR= of the Reuters
screen (or, in the event such rate does not appear on such Reuters page, on any
successor or substitute page on such screen or service that displays such rate,
or on the appropriate page of such other information service that publishes such
rate from time to time as selected by the Agent in its reasonable discretion) as
of the Specified Time on the Quotation Date for such Interest Period; provided,
that, if the rate determined above shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement).

 

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

 

“Collateral” shall mean all assets of the Company and each of its Subsidiaries
in which a Lien is required to be granted to secure the Secured Obligations. As
provided in the Collateral Documents, the Collateral shall not include the
Qualified Receivables Transaction Assets and shall not include any investment
account or any marketable securities and neither the Company nor any Subsidiary
shall be required to execute and deliver any control agreement with respect to
any investment account or any deposit account.

 

“Collateral Agent” means JPMCB in its capacity as collateral agent under the
Collateral Documents.

 

 
8

--------------------------------------------------------------------------------

 

 

“Collateral Documents” means, collectively, the Intercreditor Agreement, the
Security Agreements, and all other agreements or documents granting or
perfecting a Lien in favor of the Collateral Agent for the benefit of the
Secured Parties under the Intercreditor Agreement or otherwise providing support
for the Secured Obligations at any time, as any of the foregoing may be amended
or modified from time to time.

 

“Collateral Shortfall Amount” is defined in Section 8.1.

 

“Commitment” means, with respect to each Lender, the aggregate amount of such
Lender's Revolving Credit Commitment and, as applicable, such Lender's Alternate
Currency Commitments.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Company” is defined in the preamble hereto.

 

“Computation Date” is defined in Section 2.5.

 

“Condemnation” is defined in Section 7.8.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Company or any of its Subsidiaries, are treated as a
single employer under Section 414 of the Code.

 

“Credit Extension” means the making of an Advance or the issuance or
Modification of a Facility LC hereunder.

 

“Debt Instrument” is defined in Section 6.18.

 

“Default” means an event described in Article VII.

 

“Defaulting Lender” means any Lender, as determined by the Agent, that has (a)
failed to fund any portion of its Loans or participations in Facility LCs or
Swing Line Loans within three Business Days of the date required to be funded by
it hereunder, unless such Lender notifies the Agent and the Borrower in writing
that such failure is the result of such Lender’s good faith determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, (b) notified the Borrower, the Agent, the LC
Issuer, the Swing Line Lender or any Lender in writing that it does not intend
to comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent to funding its obligations under this
Agreement (specifically identified and including the particular Default, if any)
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, or under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after request by the Agent, to confirm
that it will comply with the terms of this Agreement relating to its obligations
to fund prospective Loans and participations in then outstanding Facility LCs
and Swing Line Loans, (d) otherwise failed to pay over to the Agent or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute,
or (e) has become the subject of (i) a Bankruptcy Event; provided that the
appointment of an administrator, provisional liquidator, conservator, receiver,
trustee, custodian or other similar official by a supervisory authority or
regulator with respect to a Lender or its parent company under the Dutch
Financial Supervision Act 2007 (as amended from time to time and including any
successor legislation) shall not result in a Lender being deemed a Defaulting
Lender, or (ii) a Bail-In Action.

 

 
9

--------------------------------------------------------------------------------

 

 

“Designated Financial Officer” means, with respect to any Borrower, its chief
financial officer, treasurer or controller.

 

“DKK” denotes the lawful currency of the Kingdom of Denmark.

 

“Domestic Subsidiary” means each present and future Subsidiary of the Company
which is not a Foreign Subsidiary.

 

“EBITDA” means, for any period, the sum of (a) the consolidated net income (or
loss) of the Company and its Subsidiaries for such period determined in
conformity with Agreement Accounting Principles, plus (b) to the extent deducted
in determining such net income, income taxes, Interest Expense, depreciation and
amortization, minus (c) to the extent included in determining such net income,
each of the following, without duplication: (i) the income of any Person (x) in
which any Person other than the Company or any of its Subsidiaries has a joint
interest or a partnership interest or other ownership interest and (y) the
Company or any of its Subsidiaries does not control the Board of Directors or
other governing body of such Person or does not otherwise control the
declaration of a dividend or other distribution, except to the extent of the
amount of dividends or other distributions actually paid to the Company or any
of its Subsidiaries by such Person during such period, (ii) the income of any
Person accrued prior to the date it becomes a Subsidiary of the Company or is
merged into or consolidated with the Company or any of its Subsidiaries or that
Person's assets are acquired by the Company or any of its Subsidiaries, (iii)
gains or losses from the sale, exchange, transfer or other disposition of
property or assets not in the ordinary course of business of the Company and its
Subsidiaries, and related tax effects in accordance with Agreement Accounting
Principles, (iv) any other extraordinary or non-recurring gains or other income
not from the continuing operations of the Company or its Subsidiaries, and
related tax effects in accordance with Agreement Accounting Principles and (v)
the income of any Subsidiary of the Company to the extent that the declaration
or payment of dividends or similar distributions by that Subsidiary of that
income is not at the time permitted by operation of the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary and such income exceeds
$500,000 in any fiscal year for such Subsidiary, plus (d) any extraordinary
non-cash or non-recurring non-cash losses not from the continuing operations of
the Company and its Subsidiaries, and related tax effects, in accordance with
Agreement Accounting Principles, plus (e) an amount not to exceed $5,000,000 in
aggregate amount relating to cash restructuring charges taken by the Company at
any time during the term of this Agreement, which add-backs shall be taken by
the Company in the quarter in which any such charges were taken and shall
continue for any calculation thereafter which includes such quarter.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

 
10

--------------------------------------------------------------------------------

 

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Economic and Monetary Union” or “EMU” shall mean the Economic and Monetary
Union of the European Union.

 

“Effective Date” means the later of (a) date on which the conditions precedent
set forth in Section 4.1 are satisfied and (b) December 5, 2016.

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Agent and the LC Issuer and any of its respective Related Parties or any
other Person, providing for access to data protected by passcodes or other
security system.

 

“Eligible Currency” shall mean any currency that is freely transferable and
freely convertible into USD, which is available in the London Interbank Market
and in respect of which the USD Equivalent may be readily calculated. If
currency control or other exchange regulations are imposed in the country in
which such currency is issued with the result that different types of such
currency are introduced, such country's currency is, in the determination of the
Agent, no longer readily available or freely traded or as to which, in the
determination of the Agent, a USD Equivalent is not readily calculable, then the
Agent shall promptly notify the Company, and such country's currency shall no
longer be an Eligible Currency until such time as the Agent agrees to reinstate
such country's currency as an Eligible Currency and promptly, but in any event
within five (5) Business Days of receipt of such notice from the Agent, the
Borrowers with respect to such Eligible Currency shall repay all Loans in such
affected currency or convert such Loans into Loans in USD or an Eligible
Currency, as applicable, subject to the other terms of this Agreement.

 

“Eligible Liabilities” means eligible liabilities as defined under or pursuant
to the Bank of England Act 1998 or by the Bank of England (as may be
appropriate) for the time being.

 

“Environmental Laws” means, with respect to any Borrower or Guarantor, any and
all federal, state, local and foreign statutes, laws, judicial decisions,
regulations, ordinances, rules, judgments, orders, decrees, plans, injunctions,
permits, concessions, grants, franchises, licenses, agreements and other
governmental restrictions relating to (a) the protection of the environment, (b)
the effect of the environment on human health, (c) emissions, discharges or
releases of pollutants, contaminants, hazardous substances or wastes into
surface water, ground water or land, or (d) the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, hazardous substances or wastes or the clean-up or
other remediation thereof, in each case, applicable to such Borrower or
Guarantor or their respective Property.

 

 
11

--------------------------------------------------------------------------------

 

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of l974, as amended
from time to time, and any rule or regulation issued thereunder.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro” and/or “EUR” means the euro referred to in Council Regulation (EC) No.
1103/97 dated June 17, 1997 passed by the Council of the European Union, or, if
different, the then lawful currency of the member states of the European Union
that participate in the third stage of EMU.

 

“Eurocurrency Advance” means an Advance which bears interest at the applicable
Eurocurrency Rate.

 

“Eurocurrency Loan” means a Loan which bears interest at the applicable
Eurocurrency Rate.

 

“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, an interest rate per annum (rounded upwards, if
necessary, to the next 1/16 of 1%) equal to the sum of (i) the quotient of (a)
the Eurocurrency Reference Rate applicable to such Interest Period, divided by
(b) one minus the Reserve Requirement (expressed as a decimal) applicable to
such Interest Period, if any, plus (ii) the Applicable Margin.

 

“Eurocurrency Reference Rate” means, with respect to (A) any Eurocurrency
Advance in any LIBOR Quoted Currency and for any applicable Interest Period or
for any Floating Rate Advance, the London interbank offered rate administered by
the ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for such LIBOR Quoted Currency for a period equal
in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of
the Reuters screen or, in the event such rate does not appear on either of such
Reuters pages, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Agent from time to time in its
reasonable discretion (the “LIBOR Screen Rate”) as of the Specified Time on the
Quotation Date for such Interest Period and (B) any Eurocurrency Advance
denominated in any Non-Quoted Currency and for any applicable Interest Period,
the applicable Local Screen Rate for such Non-Quoted Currency as of the
Specified Time and on the Quotation Date for such currency and Interest Period;
provided, that, (x) if the LIBO Screen Rate or a Local Screen Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement and (y) if a LIBOR Screen Rate or a Local Screen Rate, as applicable,
shall not be available at the applicable time for the applicable Interest Period
(the “Impacted Interest Period”), then the Eurocurrency Rate for such currency
and Interest Period shall be the Interpolated Rate at such time, subject to
Section 3.2 in the event that the Agent shall conclude that it shall not be
possible to determine such Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error); provided further, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

 
12

--------------------------------------------------------------------------------

 

 

“Exchange Rate” means the Agent's spot rate of exchange in the interbank market
where its foreign currency exchange operations in respect of such non-USD
currency are then being conducted, at or about 10:00 A.M., local time, on such
date for the purchase of USD with such non-USD currency, for delivery three
Business Days later; provided, that if at the time of any such determination, no
such spot rate can reasonably be quoted, the Agent may use any reasonable method
as it deems applicable to determine such rate, and such determination shall be
conclusive absent manifest error.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap Obligation.
If a Swap Obligation arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Swap Obligation
that is attributable to swaps for which such Guarantee or security interest is
or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan, Letter of Credit or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan, Letter of Credit or Commitment (other than pursuant to an
assignment request by the Borrower under Section 3.7) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 3.6, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient's
failure to comply with Section 3.6(e), and (d) any U.S. Federal withholding
Taxes imposed under FATCA as a result of a Lender's failure to comply with the
provisions of Section 3.6(g).

 

“Existing Facility LC” means the letters of credit described on Schedule 1.1(b).

 

“Facility LC” is defined in Section 2.19(a).

 

“Facility LC Application” is defined in Section 2.19(c).

 

“Facility LC Collateral Account” is defined in Section 2.19(k).

 

“Facility LC Disbursement” means a payment made by the LC Issuer pursuant to a
Facility LC.

 

“Facility Termination Date” means December 5, 2021 (if the same is a Business
Day, or if not then the immediately next succeeding Business Day), or any
earlier date on which the Revolving Credit Commitments are reduced to zero or
otherwise terminated pursuant to the terms hereof.

 

“FATCA” means (A) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and (B) any current or future
substantively comparable and not materially more onerous to comply with, law of
any other country, any current or future regulations or official interpretation
thereof and any agreement entered into in furtherance of such law of the type
described in Section 1471(b)(1) of the Code.

 

 
13

--------------------------------------------------------------------------------

 

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions
(as determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

 

“Financial Contract” of a Person means (a) any exchange-traded or
over-the-counter futures, forward, swap or option contract or other financial
instrument with similar characteristics or (b) any Rate Management Transaction.

 

“Floating Rate” means, for any day, a rate per annum equal to (i) the Alternate
Base Rate for such day, in each case changing when and as the Alternate Base
Rate changes plus (ii) the Applicable Margin.

 

“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.

 

“Floating Rate Loan” means a Loan which bears interest at the Floating Rate.

 

“Foreign Currency” means any Foreign Syndicated Currency or Alternate Currency.

 

“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if a Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

 

“Foreign Subsidiary” means each Subsidiary organized under the laws of a
jurisdiction outside of the United States.

 

“Foreign Subsidiary Borrower” means each Wholly-Owned Subsidiary listed as a
Foreign Subsidiary Borrower in Schedule 1.1(c) as amended from time to time in
accordance with Section 8.2(b).

 

“Foreign Syndicated Currency” shall mean any currency which is an Eligible
Currency and which has been approved by the Lenders; provided, that, subject to
the terms of this Agreement (including without limitation Section 3.3), Pounds
Sterling, Euro, CAD, AUD, JPY, CHF, DKK, NOK, SEK and NZD shall be deemed
approved by all the Lenders in their sole discretion.

 

“Governmental Authority” means any nation or government, any state, or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).

 

“Guaranteed Obligations” is defined in Section 9.1.

 

 
14

--------------------------------------------------------------------------------

 

 

“Guarantor” means (a) with respect to the Obligations and Rate Management
Obligations owing by a Borrower, each Subsidiary Guarantor, and (b) with respect
to the Obligations and Rate Management Obligations owing by a Foreign Subsidiary
Borrower, the Company and its successors and assigns, and each Subsidiary
Guarantor.

 

“Guaranty” means the guarantee contained in Article IX, including any amendment,
modification, renewal or replacement of such guaranty agreement and any separate
guaranty, in form and substance satisfactory to the Agent delivered by any
Guarantor, as it may be amended or modified from time to time.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “Eurocurrency Reference Rate”.

 

“Inactive Subsidiary” means a Subsidiary which has no assets and conducts no
business. Schedule 1.1(d) is a list of all Inactive Subsidiaries as of the
Effective Date.

 

“Indebtedness” of a Person means, without duplication, such Person's (a)
obligations for borrowed money, (b) obligations representing the deferred
purchase price of Property or services (other than accounts payable and/or
accrued expenses arising in the ordinary course of such Person's business
payable in accordance with customary practices but including any amounts payable
with respect to earn-out provisions at such time as any such earn-out becomes
quantifiable), (c) obligations, whether or not assumed, secured by Liens on
property now or hereafter owned or acquired by such Person, (d) obligations
which are evidenced by notes, acceptances, or other instruments (other than
Financial Contracts), (e) Capitalized Lease Obligations, (f) all reimbursement
and similar obligations under outstanding letters of credit, bankers
acceptances, surety bonds or similar instruments in respect of drafts or other
claims which may be presented or have been presented and have not yet been paid,
(g) the aggregate outstanding amount of all Off Balance Sheet Liabilities, based
on the aggregate outstanding amounts sold, signed, discounted or otherwise
transferred or financed, whether or not shown as a liability on a consolidated
balance sheet of the Company and its Subsidiaries, including without limitation,
all Receivables Transaction Attributed Indebtedness, and (h) all Contingent
Liabilities of such Person with respect to or relating to Indebtedness of others
the same as those described in clauses (a) through (g) of this definition. For
purposes of this definition, there shall be excluded from “Indebtedness” all
standby letters of credit, bank guaranties, surety bonds and similar instruments
which are issued in connection with workers compensation obligations or other
statutory or governmental obligations up to an aggregate amount of $125,000,000.
All such other instruments shall be included in the calculation of
“Indebtedness”. For the avoidance of doubt, Operating Leases are not
Indebtedness.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

“Intercreditor Agreement” shall mean the Collateral Agency and Intercreditor
Agreement among the Secured Parties of the Borrowers and JPMCB, as Collateral
Agent, dated as of September 28, 2009, as amended or modified from time to time,
provided that such Intercreditor Agreement, and any amendments or modifications
thereto, shall be in form and substance acceptable to the Required Lenders and
the Agent.

 

“Interest Coverage Ratio” means, as of the end of any fiscal quarter, the ratio
of (a) EBITDA to (b) Interest Expense, in each case calculated for the four
consecutive fiscal quarters then ending, on a consolidated basis for the Company
and its Subsidiaries in accordance with Agreement Accounting Principles.

 

 
15

--------------------------------------------------------------------------------

 

 

“Interest Expense” means, with respect to any period, the aggregate of all
interest expense reported by the Company and its Subsidiaries in accordance with
Agreement Accounting Principles during such period. As used in this definition,
the term “interest” shall include, without limitation, all interest, fees and
costs payable with respect to the obligations under this Agreement, any discount
and/or other expenses or interest component in respect of sales of accounts
receivable and/or related contract rights and the interest portion of
Capitalized Lease payments during such period, all as determined in accordance
with Agreement Accounting Principles.

 

“Interest Payment Date” shall mean (a) with respect to any Eurocurrency Rate
Loan, the last day of each Interest Period with respect to such Revolving Credit
Loan and, in the case of any Interest Period exceeding three months, those days
that occur during such Interest Period at intervals of three months after the
first day of such Interest Period, (b) with respect to any Alternate Currency
Loan, the date specified as the date on which interest is payable in the
applicable Alternate Currency Addendum and (c) in all other cases, the last
Business Day of each March, June, September and December occurring after the
date hereof, commencing with the first such Business Day occurring after the
date of this Agreement.

 

“Interest Period” means with respect to any Eurocurrency Advance (a) in a LIBOR
Quoted Currency, the period commencing on the date of such Advance and ending on
the numerically corresponding day in the calendar month that is one, two, three
or six months thereafter, as a Borrower may elect, (b) with respect to any
Eurocurrency Advance in AUD, the period commencing on the date of such Advance
and ending on the numerically corresponding day in the calendar month that is
one, two, three or six months thereafter, as a Borrower may elect; (c) with
respect to any Eurocurrency Advance in CAD, the period commencing on the date of
such Advance and ending on the numerically corresponding day in the calendar
month that is one, two, three or six months thereafter, as a Borrower may elect;
(d) with respect to any Eurocurrency Advance in DKK, the period commencing on
the date of such Advance and ending on the numerically corresponding day in the
calendar month that is one, two, three, four, five or six months thereafter, as
a Borrower may elect, and (e) with respect to any Eurocurrency Advance in NZD
the period commencing on the date of such Advance and ending on the numerically
corresponding day in the calendar month that is one, two three or six months
thereafter as a Borrower may elect and (f) with respect to any Eurocurrency
Advance in SEK, the period commencing on the date of such Advance and ending on
the numerically corresponding day in the calendar month that is one, two three
or six months thereafter as a Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of an Advance initially shall be the date on which such Advance is made and, in
the case of a Revolving Credit, thereafter shall be the effective date of the
most recent conversion or continuation of such Advance.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) determined by the Agent (which
determination shall be conclusive and binding absent manifest error) to be equal
to the rate that results from interpolating on a linear basis between: (a) the
applicable Screen Rate (for the longest period for which the applicable Screen
Rate is available for the applicable currency) that is shorter than the Impacted
Interest Period and (b) the applicable Screen Rate for the shortest period (for
which such Screen Rate is available for the applicable currency) that exceeds
the Impacted Interest Period, in each case, as of the Specified Time on the
Quotation Date for such Interest Period.

 

 
16

--------------------------------------------------------------------------------

 

 

“Investment” of a Person means any loan, advance (other than commission, moving,
travel and similar advances to officers and employees made in the ordinary
course of business), extension of credit (other than accounts receivable and/or
accrued expenses arising in the ordinary course of business payable in
accordance with customary practices and loans to employees in the ordinary
course of business) or contribution of capital by such Person; stocks, bonds,
mutual funds, partnership interests, notes, debentures or other securities owned
by such Person; any deposit accounts and certificates of deposit owned by such
Person; and structured notes, derivative financial instruments and other similar
instruments or contracts owned by such Person (other than Financial Contracts).

 

“Joinder Agreement” means the Joinder Agreement to be entered into by each
Foreign Subsidiary Borrower subsequent to the date hereof pursuant to Section
8.2(b), substantially in the form of Exhibit B hereto.

 

“JPMCB” means JPMorgan Chase Bank, N.A., a national banking association
(including its branches and affiliates).

 

“JPY” means the lawful currency of Japan.

 

“Judgment Currency” is defined in Section 16.6.

 

“Kelly Family” means Terence E. Adderley, his parents, his spouse, his children
and the legal descendants of each, together with the brothers and sisters of
William R. Kelly and their legal descendants.

 

“Kelly Trust” means, collectively, (i) the William R. Kelly Irrevocable Trust
dated July 14, 1972, (ii) the William R. Kelly Trust for Terence E. Adderley,
dated February 24, 1964, and (iii) the Terence E. Adderley Revocable Trust B,
dated October 9, 2001, in each case as the same have been or shall be amended
from time to time.

 

“LC Exposure” is defined in Section 2.17(c).

 

“LC Fee” is defined in Section 2.19(d).

 

“LC Issuer” means, individually and collectively, each Lender who agrees to be
designated as an “LC Issuer” hereunder and issue Facility LCs hereunder (or any
subsidiary or affiliate of such Lender) upon request and approval of the Company
and the Agent; provided, that, no more than three Lenders may be designated as
“LC Issuers” at any time.

 

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn stated amount under all Facility LCs outstanding at such time
plus (ii) the aggregate unpaid amount at such time of all Reimbursement
Obligations.

 

“LC Payment Date” is defined in Section 2.19(e).

 

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and, to the extent permitted by
Section 13.3, assigns. Unless otherwise specified, the term “Lenders” includes
the Swing Line Lender and the LC Issuer.

 

“Lending Installation” means, with respect to a Lender or the Agent, any office,
branch, subsidiary or affiliate of such Lender or the Agent, as the case may be.

 

 
17

--------------------------------------------------------------------------------

 

 

“Leverage Ratio” means, as of the end of any fiscal quarter, the ratio of (a)
Total Indebtedness at such date to (b) Total Capitalization at such date, in
each case calculated on a consolidated basis for the Company and its
Subsidiaries in accordance with Agreement Accounting Principles.

 

“LIBOR Quoted Currency” means USD, EUR, GBP, JPY and CHF.

 

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
fixed or floating charge, assignment, deposit arrangement, encumbrance or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, the interest of a
vendor or lessor under any conditional sale, Capitalized Lease or other title
retention agreement); provided that the filing of financing statements solely
with respect to, or other lien or claim solely on, any interest in Qualified
Receivables Transaction Assets shall not be considered a Lien.

 

“Loan” means, with respect to a Lender, such Lender's Revolving Credit Loans or
Alternate Currency Loans, and, with respect to the Swing Line Lender, Swing Line
Loans.

 

“Loan Documents” means this Agreement, the Guaranties, the Facility LC
Applications, the Alternate Currency Addendums, the Collateral Documents, any
Notes issued pursuant to Section 2.2(c) and the other agreements, certificates
and other documents contemplated hereby or executed or delivered pursuant hereto
by any Borrower or any Guarantor at any time on or after the date of execution
of this Agreement with or in favor of the Agent or any Lender.

 

“Local Rate” means (i) for Loans in AUD, the AUD Bank Bill Reference Rate, (ii)
for Loans in CAD, the CDOR Rate, (iii) for Loans in DKK, the CIBOR Rate, (iv)
for Loans in NZD, the NZD Bank Bill Reference Rate and (v) for Loans in SEK, the
STIBOR Rate.

 

“Local Screen Rates” mean the AUD Screen Rate, the CDOR Screen Rate, the CIBOR
Screen Rate, the NOK Screen Rate, the NZD Screen Rate and the STIBOR Screen
Rate.

 

“Margin Stock” means margin stock as defined in Regulations G, T, U or X.

 

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise) or results of operations of the
Company and its Subsidiaries taken as a whole, (ii) the ability of the Guarantor
to pay its Obligations under this Agreement, including the Guaranty, or (iii)
the validity or enforceability of this Agreement, including the Guaranty, the
Notes or the Alternate Currency Addendums.

 

“Material Indebtedness” is defined in Section 7.5.

 

“Material Plan” is defined in Section 7.10.

 

“Modify” and “Modification” are defined in Section 2.19(a).

 

“Moody's” means Moody's Investors Service, Inc.

 

“More Favorable Provision” is defined in Section 6.18.

 

“Multiemployer Plan” means a plan defined in Section 4001(a)(3) of ERISA to
which the Company or any member of the Controlled Group has an obligation to
contribute.

 

 
18

--------------------------------------------------------------------------------

 

 

“National Currency Unit” means the unit of currency (other than a Euro unit) of
each member state of the European Union that participates in the third stage of
Economic and Monetary Union.

 

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions and other
Financial Contracts. “Unrealized losses” means the fair market value of the cost
to such Person of replacing such Rate Management Transaction or Financial
Contract as of the date of determination (assuming the Rate Management
Transaction or Financial Contract were to be terminated as of that date), and
“unrealized profits” means the fair market value of the gain to such Person of
replacing such Rate Management Transaction or Financial Contract as of the date
of determination (assuming such Rate Management Transaction or Financial
Contract were to be terminated as of that date).

 

“Net Worth” means the consolidated shareholder's equity of the Company and its
Subsidiaries, including minority interests, all on a consolidated basis in
accordance with Agreement Accounting Principles, provided that the amount of
foreign currency translation shall be excluded at all times.

 

“New Term Loans” is defined in Section 2.4(c).

 

“NOK” denotes the lawful currency of the Kingdom of Norway.

 

“NOK Screen Rate” means, with respect to any Interest Period, the Norwegian
interbank offered rate administered by Finance Norway (Finans Norge) (or any
other Person which takes over the administration of that rate) for NOK for the
relevant period as displayed on the appropriate page of the Reuters screen (or,
in the event such rate does not appear on such page, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the Agent in its reasonable discretion as of the Specified
Time on the Quotation Day for such Interest Period; provided, that, if the rate
determined above shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

 

“Non-Excluded Taxes” is defined in Section 3.6(a).

 

“Non-Paying Guarantor” is defined in Section 9.11.

 

“Non-Quoted Currency” means each of AUD, CAD, DKK, NOK, NZD and SEK,
collectively, “Non-Quoted Currencies”.

 

“Notes” means the collective reference to the Revolving Credit Notes.

 

“Notice of Assignment” is defined in Section 13.3(b).

 

“Notice of Drawdown” means a notice substantially in the form attached hereto as
Exhibit D.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Banking Day, for the immediately preceding
Banking Day); provided that if none of such rates are published for any day that
is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Agent from a
Federal funds broker of recognized standing selected by it; provided, further,
that if any of the aforesaid rates shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

 
19

--------------------------------------------------------------------------------

 

 

“NZD” denotes the lawful currency of New Zealand.

 

“NZD Bank Bill Reference Rate” means for any Loans in NZD, the NZD Screen Rate
or the applicable Reference Bank Rate.

 

“NZD Screen Rate” means, with respect to any Interest Period, the average bank
bill reference rate as administered by the New Zealand Financial Markets
Association (or any other Person that takes over the administration of that
rate) for bills of exchange with a tenor equal to the relevant period displayed
on page BKBM of the Reuters screen (or, in the event such rate does not appear
on such page, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Agent in its reasonable
discretion) as of the Specified Time on the Quotation Date for such Interest
Period; provided, that, if the rate determined above shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.

 

“Obligated Party” is defined in Section 9.2.

 

“Obligations” of a Borrower means, the unpaid principal of and interest on the
Loans of such Borrower, all Reimbursement Obligations of such Borrower, all Rate
Management Obligations of such Borrower to any Lender and all other obligations
and liabilities of such Borrower under this Agreement and the other Loan
Documents (including, without limitation, interest accruing at the then
applicable rate provided in this Agreement or any other applicable Loan Document
after the maturity of the Loans and interest accruing at the then applicable
rate provided in this Agreement or any other applicable Loan Document after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to such Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding),
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, the other Loan Documents or any other document made,
delivered or given in connection therewith, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all reasonable fees and
disbursements of counsel to the Agent or to the Lenders that are required to be
paid by such Borrower pursuant to the terms of this Agreement or any other Loan
Document). Obligations of the Guarantors shall include collectively the
Obligations of all of the Borrowers and the obligations of all of the Guarantors
under the Guaranty as provided in this Agreement.

 

“Off Balance Sheet Liability” of a Person means (i) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (ii) any liability under any Sale and Leaseback Transaction which
is not a Capitalized Lease, (iii) any liability under any so-called “synthetic
lease” transaction entered into by such Person, or (iv) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheet of such Person, but excluding from this clause (iv) Operating
Leases.

 

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee.

 

 
20

--------------------------------------------------------------------------------

 

 

“Original USD Amount” means, in relation to an Advance, the amount thereof
requested in the Notice of Drawdown relating thereto or, if such Advance is not
denominated in USD, the USD Equivalent of such amount, calculated as at the date
of such Notice of Drawdown.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Facility LC or Loan
Document).

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Outstanding Credit Exposure” means, as to any Lender at any time, the sum of
(i) the USD Equivalent on such date of the aggregate unpaid principal amount of
Loans outstanding in respect of such Lender at such time, plus (ii) an amount
equal to its Pro Rata Share of the LC Obligations at such time, plus (iii) an
amount equal to its Pro Rata Share of the aggregate principal amount of Swing
Line Loans outstanding at such time.

 

“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.

 

“Participants” is defined in Section 13.2(a).

 

“Paying Guarantor” is defined in Section 9.11.

 

“Payment Date” means each February 28, May 30, August 30 and November 30
occurring after the Effective Date, commencing [February 28, 2017].

 

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

“Permitted Acquisition” means an Acquisition by the Company or any Subsidiary in
a transaction that satisfies each of the following requirements:

 

(a)     such Acquisition is not a hostile or contested acquisition;

 

(b)     both before and after giving effect to such Acquisition and the Loans
(if any) requested to be made in connection therewith, each of the
representations and warranties in the Loan Documents is true and correct and no
Default or Unmatured Default exists or would be caused thereby;

 

(c)     the total consideration (whether in cash, by the incurrence or
assumption of any Indebtedness, by any deferred payments or by the payment or
transfer of any other consideration) paid or payable for all Acquisitions made
during the term of this Agreement shall not exceed $400,000,000 in the
aggregate, provided, that, in calculating the amount of consideration paid or
payable with respect to any Acquisition, the amount payable with respect to
earn-out provisions or other contingent obligations shall not be considered
until such earn-out or other contingent obligation becomes quantifiable; and

 

 
21

--------------------------------------------------------------------------------

 

 

(d)     for each Acquisition or series of related Acquisitions in which the
total consideration paid or payable (including cash payments, Indebtedness
assumed, earnouts (as projected by the Company in good faith) and other
payments) is in excess of $75,000,000, as soon as available, but not less than
ten days (or such lesser number of days agreed to by the Agent) prior to such
Acquisition, the Company has provided the Agent with evidence that the Leverage
Ratio does not exceed 0.30 to 1.0 on a pro forma basis acceptable to the Agent
after giving effect to such Acquisition.

 

“Person” means any natural person, corporation, firm, joint venture, limited
liability company, partnership, association, enterprise, company or other entity
or organization, or any government or political subdivision or any agency,
department or instrumentality thereof.

 

“Plan” means an employee pension benefit plan which is covered by Title IV of
ERISA or subject to the minimum funding standards under Section 412 of the Code
as to which the Company or any member of the Controlled Group has any obligation
to contribute to on or after the Effective Date.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

“Pounds Sterling” or “GBP” shall mean the lawful currency of the United Kingdom.

 

“Pricing Schedule” means the Schedule attached hereto as Exhibit A.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal offices in New
York City. Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.

 

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

 

“Pro Rata Share” means, for each Lender, the ratio of such Lender's Commitment
(calculated using the USD Equivalent thereof) to the Aggregate Commitments
(calculated using the USD Equivalent thereof), provided, that (a) with respect
to Revolving Credit Loans, LC Obligations and Swing Line Loans, Pro Rata Share
means, for each Lender, the ratio such Lender's Revolving Credit Commitment
bears to the Aggregate Revolving Credit Commitments, and (b) with respect to
Alternate Currency Loans for any Alternate Currency Facility, Pro Rata Share
means, for each Alternate Currency Lender for each Alternate Currency Facility,
the ratio such Alternate Currency Lender's Alternate Currency Commitment for
such Alternate Currency Facility bears to the aggregate Alternate Currency
Commitments for such Alternate Currency Facility. If at any time the Commitments
have been terminated, the amount of any Commitment for the purposes of this
definition of “Pro Rata Share” only shall be deemed equal to the amount of such
Commitment immediately prior to its termination.

 

“Purchasers” is defined in Section 13.3(a).

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

 
22

--------------------------------------------------------------------------------

 

 

“Qualified Receivables Transaction” means any asset securitization transaction
(i) by a Securitization Entity, (ii) which is a sale or other transfer of an
interest in Qualified Receivables Transaction Assets to such Securitization
Entity, which Securitization Entity will in turn sell certain of those Qualified
Receivables Transaction Assets to a special purpose entity or a commercial paper
issuance vehicle or conduit on terms and in a manner acceptable to the Agent,
(iii) which is otherwise permitted by the terms of this Agreement and any other
agreement binding on the Borrower or any of its Subsidiaries, (iv) under which
100% of the Equity Interests of such Securitization Entity have been pledged on
a first priority basis to the Collateral Agent under the Collateral Documents,
and (v) which asset securitization transaction is otherwise in form and
substance reasonably acceptable to the Agent.

 

“Qualified Receivables Transaction Assets” means all Receivables and Related
Rights that are sold, purportedly sold, contributed, transferred, conveyed or
assigned by the Company or any Subsidiary of the Company to the Securitization
Entity (regardless of whether such transfer is characterized as a sale, a
secured loan or contribution). For the purposes hereof (i) “Receivables” means
accounts or notes receivable and (ii) “Related Rights” means (a) the rights but
not the obligations of, the Company or such Subsidiary under all related
security with respect to such Receivables, (b) all monies due or to become due
to the Company or such Subsidiary with respect to such Receivables, (c) all
books and records related to such Receivables, (d) all collections and other
proceeds and products of any of such Receivables, (e) and all right title and
interest (but not obligations) in and to the lockbox accounts, into which
collections or other proceeds with respect to such Receivables may deposited,
and any related investment property acquired with any such collections or other
proceeds.

 

“Quotation Date” means, with respect to any Eurocurrency Advance for any
Interest Period, (i) if the currency is GBP, AUD, CAD or NZD, the first day of
such Interest Period, (ii) if the currency is euro, two TARGET Days before the
first day of such Interest Period, (iii) for any other currency, two Business
Days prior to the commencement of such Interest Period (unless, in each case,
market practice differs in the relevant market where the Eurocurrency Reference
Rate for such currency is to be determined, in which case the Quotation Date
will be determined by the Agent in accordance with market practice in such
market (and if quotations would normally be given on more than one day, then the
Quotation Date will be the last of those days).

 

“Rate Management Obligations” means any and all obligations of the Company or
any of its Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (i) any
and all Rate Management Transactions, and (ii) any and all cancellations, buy
backs, reversals, terminations or assignments of any Rate Management
Transactions.

 

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Company or any of its
Subsidiaries which is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures, in each case entered into to hedge a bona fide risk and not
for purposes of speculation.

 

 
23

--------------------------------------------------------------------------------

 

 

“Receivables Transaction Attributed Indebtedness” means the amount of
obligations outstanding under the legal documents entered into as part of any
Qualified Receivables Transaction on any date of determination that would be
characterized as principal if such Qualified Receivables Transaction were
structured as a secured lending transaction rather than as a purchase.

 

“Recipient” means (a) the Agent, (b) any Lender and (c) the LC Issuer, as
applicable.

 

“Reference Banks” means:

 

 

(a)

in relation to the AUD Bank Bill Reference Rate, the principal Sydney offices of
JPMCB and PNC Bank, National Association;

 

 

(b)

in relation to the CDOR Rate, the principal Toronto offices of JPMCB and PNC
Bank, National Association;

 

 

(c)

in relation to the CIBOR Rate, the principal Copenhagen offices of JPMCB and PNC
Bank, National Association;

 

 

(d)

in relation to LIBOR (for each LIBOR Quoted Currency), the principal London
offices of JPMCB and PNC Bank, National Association;

 

 

(e)

in relation to the NZD Bank Bill Reference Rate, the principal Wellington
offices of JPMCB and PNC Bank, National Association;

 

 

(f)

in relation to the STIBOR Rate, the principal Oslo offices of JPMCB and PNC
Bank, National Association;

 

 

(g)

in relation to the NOK Rate, the principal Oslo offices of JPMCB and PNC Bank,
National Association;

 

 

(h)

in such other case, such other banks as may be appointed by the Agent in
consultation with the Company and with the consent of such appointed banks.

 

"Reference Bank Rate" means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Agent at its request by the Reference Banks
(as the case may be) as of the Specified Time on the Quotation Day for Loans in
the applicable currency and the applicable Interest Period:

 

 

(a)

in relation to Loans in AUD, as the bid rate observed by the relevant Reference
Bank for AUD denominated bank accepted bills and negotiable certificates of
deposit issued by banks which are for the time being designated "Prime Banks" by
the Australian Financial Markets Association that have a remaining maturity
equal to the relevant Interest Period;

 

 

(b)

in relation to Loans in CAD, as the rate at which the relevant Reference Bank is
willing to extend credit by the purchase of bankers acceptances which have been
accepted by banks which are for the time being customarily regarded as being of
appropriate credit standing for such purpose with a term to maturity equal to
the relevant period;

 

 

(c)

in relation to Loans in DKK, as the rate at which the relevant Reference Bank
could borrow funds in the Copenhagen interbank market in DKK and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in DKK and for that period;

 

 
24

--------------------------------------------------------------------------------

 

 

 

(d)

in relation to Loans in EUR, as the rate which the relevant Reference Bank
assesses to be the rate at which Euro interbank term deposits in euros and for
the relevant period are offered for spot value (T+2) by one prime bank to
another prime bank within the EMU zone;

 

 

(e)

in relation to Loans in any currency other than AUD, CAD, DKK, euros, NOK, NZD
and SEK, as the rate at which the relevant Reference Bank could borrow funds in
the London interbank market in the relevant currency and for the relevant
period, were it to do so by asking for and then accepting interbank offers in
reasonable market size in that currency and for that period;

 

 

(f)

in relation to Loans in NZD, as the rate at which the relevant Reference Bank is
willing to purchase bills of exchange which have been accepted by banks which
are for the time being customarily regarded as being of appropriate credit
standing for such purpose with a term to maturity equal to the relevant period;
and

 

 

(g)

in relation to Loans in SEK, as the rate at which the relevant Reference Bank
could borrow funds in the Stockholm interbank market in SEK and for the relevant
period, were it to do so by asking for and accepting interbank offers in SEK and
for that period.

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

 

“Regulation G” means Regulation G of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

 

“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

 

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors.

 

“Reimbursement Obligations” means, at any time, the aggregate of all obligations
of the Company then outstanding under Section 2.19 to reimburse the LC Issuer
for amounts paid by the LC Issuer in respect of any one or more drawings under
Facility LCs.

 

“Replaced Lender” is defined in Section 3.7.

 

“Replacement Lender” is defined in Section 3.7.

 

 
25

--------------------------------------------------------------------------------

 

 

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation waived the requirement
of Section 4043(a) of ERISA that it be notified within 30 days of the occurrence
of such event, provided, however, that a failure to meet the minimum funding
standard of Section 412 of the Code and of Section 302 of ERISA shall be a
Reportable Event regardless of the issuance of any such waiver of the notice
requirement in accordance with either Section 4043(a) of ERISA or Section 412(d)
of the Code.

 

“Reports” is defined in Section 10.7.

 

“Request for a New Alternate Currency Facility” is defined in Section 2.1(d).

 

“Required Lenders” means (a) at any time prior to the termination of the
Commitments, Lenders holding not less than 51% of the USD Equivalent of the
Aggregate Commitments of all Lenders; and (b) at any time after the termination
of the Commitments, Lenders whose Outstanding Credit Exposure aggregates at
least 51% of the Aggregate Outstanding Credit Exposure of all Lenders.

 

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents of such Person and (b) any statute, law (including common
law), treaty, rule, regulation, code, ordinance, order, decree, writ, judgment,
injunction or determination of any arbitrator or court or other Governmental
Authority (including Environmental Laws), in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

 

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) under any regulations of the Board of Governors of the Federal
Reserve System or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D).

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in any Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in any Borrower or
any Subsidiary.

 

“Revolving Credit Advance” means a borrowing hereunder (or continuation thereof)
consisting of the several Revolving Credit Loans made on the same Borrowing Date
(or date of continuation) by the Lenders to the Company of the same type and, in
the case of Eurocurrency Loans, for the same Interest Period.

 

“Revolving Credit Commitment” means, as to any Lender at any time, its
obligation to make Revolving Credit Loans to, and participate in Swing Line
Loans and Facility LCs issued upon the application of, the Company in an
aggregate amount not to exceed at any time outstanding the USD amount set forth
opposite such Lender's name in Schedule 1.1(a) under the heading “Revolving
Credit Commitments” or as otherwise established pursuant to Section 13.3, as
such amount may be reduced from time to time pursuant to Sections 2.4, 13.3 and
the other applicable provisions hereof, and “Revolving Credit Commitments” means
the aggregate of all the Lenders' Revolving Credit Commitments.

 

 
26

--------------------------------------------------------------------------------

 

 

“Revolving Credit Loans” means, with respect to a Lender, such Lender's loans
made pursuant to Section 2.1(a).

 

“Revolving Credit Note” is defined in Section 2.2(c).

 

“S&P” means Standard & Poor's Rating Services, a division of The McGraw Hill
Companies, Inc.

 

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom or other relevant sanctions
authority.

 

“Screen Rate” means the LIBOR Screen Rate and the Local Screen Rates
collectively and individually as the context may require.

 

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

 

“Secured Obligations” means, collectively, all (i) Obligations, (ii) Banking
Services Obligations, and (iii) other indebtedness and obligations defined as
“Secured Obligations” in the Intercreditor Agreement; provided, however, that
the definition of “Secured Obligations” shall not create any guarantee by any
Guarantor of (or grant of security interest by any Guarantor to support, as
applicable) any Excluded Swap Obligations of such Guarantor for purposes of
determining any obligations of any Guarantor.

 

“Secured Parties” means the Collateral Agent, the Agent, the Lenders and the
other holders of the Secured Obligations.

 

“Securitization Entity” means a wholly-owned Subsidiary of the Company that
engages in no activities other than Qualified Receivables Transactions and any
necessary related activities and owns no assets other than as required for
Qualified Receivables Transactions and no portion of the Indebtedness
(contingent or otherwise) of which is guaranteed by the Company or any
Subsidiary of the Company or is recourse to or obligates the Company or any
Subsidiary of the Company in any way, other than pursuant to customary
representations, warranties, covenants, indemnities, performance guaranties and
other obligations entered into in connection with a Qualified Receivables
Transaction.

 

 
27

--------------------------------------------------------------------------------

 

 

“Security Agreements” means each security agreement, pledge agreement, pledge
and security agreement and similar agreement and any other agreement from the
Company or any Subsidiary Guarantor granting a Lien on any of its personal
property (including without limitation any Equity Interests owned by the Company
or such Subsidiary Guarantor), each in form and substance acceptable to the
Agent and as amended or modified from time to time, entered into by the Company
or any Subsidiary Guarantor at any time for the benefit of the Collateral Agent
and the Secured Parties pursuant to this Agreement or the Intercreditor
Agreement.

 

“SEK” denotes the lawful currency of the Kingdom of Sweden.

 

“Single Employer Plan” means a Plan which is maintained by the Company or any
member of the Controlled Group for employees of the Company or any member of the
Controlled Group.

 

“Specified Time” means (i) in relation to a Loan in AUD, as of 11:00 a.m.,
Sydney, Australia time; (ii) in relation to a Loan in CAD, as of 11:00 a.m.
Toronto, Ontario time; (iii) in relation to a Loan in DKK, SEK, NOK or a LIBOR
Quoted Currency, as of 11:00, London time; and (iv) in relation to a Loan in
NZD, as of 11:00 a.m. Wellington, New Zealand time.

 

“STIBOR Rate” means for any Loans in SEK, the STIBOR Screen Rate or the
applicable Reference Bank Rate.

 

“STIBOR Screen Rate” means, with respect to any Interest Period, the Stockholm
interbank offered rate administered by the Swedish Bankers’ Association (or any
Person that takes over the administration of that rate) for SEK and for such
Interest Period, displayed on the appropriate page of the Reuters screen (or, in
the event such rate does not appear on such page, on any successor or substitute
page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time as selected
by the Agent in its reasonable discretion as of the Specified Time on the
Quotation Day for such Interest Period; provided, that, if the rate determined
above shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

 

“Subsidiary” of a Person means (a) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(b) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Company.

 

“Subsidiary Guarantor” means each present and future Domestic Subsidiary and
their respective successors and assigns; provided that (i) no Inactive
Subsidiary shall be required to be a Subsidiary Guarantor, but shall be required
to have 100% of their Equity Interests pledged to the Collateral Agent under the
Collateral Documents, (ii) upon the closing of any Qualified Receivables
Transaction, (A) any Subsidiary Guarantor which will be a Securitization Entity
in connection with any Qualified Receivables Transaction such shall be released
from its obligations as a Subsidiary Guarantor and any lien on its assets under
any Collateral Document shall be released, and (B) no newly formed Subsidiary
which will be Securitization Entity in connection with any Qualified Receivables
Transaction shall be required to be a Subsidiary Guarantor so long as no assets
are transferred to such newly formed Subsidiary until simultaneously with the
closing of any Qualified Receivables Transaction; provided, that, each
Securitization Entity will be required to have 100% of their Equity Interests
pledged to the Collateral Agent under the Intercreditor Agreement, and (iii)
neither The Kelly Services, Inc. Foundation, a non-profit Michigan corporation
nor The Kelly Relief Fund, a Michigan non-profit corporation, shall be required
to be a Subsidiary Guarantor.

 

 
28

--------------------------------------------------------------------------------

 

 

“Substantial Portion” means, with respect to the Property of the Company and its
Subsidiaries, Property which (a) represents more than 15% of the consolidated
assets of the Company and its Subsidiaries as would be shown in the consolidated
financial statements of the Company and its Subsidiaries as at the beginning of
the twelve-month period ending with the month in which such determination is
made, or (b) is responsible for more than 15% of the consolidated net sales or
of the consolidated net income of the Company and its Subsidiaries as reflected
in the financial statements referred to in clause (a) above.

 

“Supplemental Reports” is defined in Section 11.17.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swing Line Exposure” is defined in Section 2.17(c).

 

“Swing Line Lender” means JPMCB or such other Lender which may succeed to its
rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.

 

“Swing Line Loan” means a Loan made available to the Company by the Swing Line
Lender pursuant to Section 2.16.

 

“Syndicated Currency” means USD and any Foreign Syndicated Currency.

 

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system reasonably determined by the Agent to be a
suitable replacement) for the settlement of payments in euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Total Assets” means, as of any date, the total assets of the Company and its
Subsidiaries on a consolidated basis as of such date in accordance with
Agreement Accounting Principles.

 

“Total Capitalization” means, as of any date, the sum of (a) the Net Worth at
such date plus (b) Total Indebtedness at such date.

 

“Total Indebtedness” means, as of any date, all Indebtedness of the Company and
its Subsidiaries on a consolidated basis as of such date.

 

“Total Indebtedness to EBITDA Ratio” means, as of the end of any fiscal quarter,
the ratio of (a) Total Indebtedness as of such date, to (b) EBITDA calculated
for the four consecutive fiscal quarters then ending, on a consolidated basis
for the Company and its Subsidiaries in accordance with Agreement Accounting
Principles.

 

 
29

--------------------------------------------------------------------------------

 

 

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurocurrency Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurocurrency Loan.

 

“Unfunded Liabilities” means the amount (if any) by which the actuarial present
value of all benefit liabilities under all Single Employer Plans exceeds the
fair market value of all such Plan assets allocable to such benefit liabilities,
all determined as of the then most recent valuation date for such Plans using
FASB actuarial assumptions for single employer plan terminations.

 

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

 

“USD Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is USD or (ii) the equivalent in USD of such amount if
such currency is any currency other than USD, calculated at the Exchange Rate,
on or as of the most recent Computation Date provided for in Section 2.5.

 

“USD” and “$” means dollars in lawful currency of the United States of America.

 

“USD Equivalent” means, on any date, with respect to any amount denominated in
USD, such amount denominated in USD, and, with respect to an amount denominated
in any currency other than USD, the equivalent in USD of such amount determined
at the Exchange Rate on the date of determination of such equivalent. In making
any determination of the USD Equivalent for purposes of calculating the amount
of Loans to be borrowed from the respective Lenders on any Borrowing Date
(including any continuation or conversion pursuant to Section 2.8), the Agent
shall use the relevant Exchange Rate in effect on the date on which the interest
rate for such Loans (including any continuation or conversion pursuant to
Section 2.8) is determined pursuant to the provisions of this Agreement and the
other Loan Documents.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“Wholly-Owned Subsidiary” of a Person means (a) any Subsidiary of which 98% or
more of the outstanding voting securities of which shall at the time be owned or
controlled, directly or indirectly, by such Person or one or more Wholly-Owned
Subsidiaries of such Person, or by such Person and one or more Wholly-Owned
Subsidiaries of such Person, or (b) any partnership, limited liability company,
association, joint venture or similar business organization 98% or more of the
ownership interests having ordinary voting power of which shall at the time be
so owned or controlled.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.

 

 
30

--------------------------------------------------------------------------------

 

 

ARTICLE II.
THE CREDITS

 

2.1     Commitments.

 

(a)     From and including the Effective Date and prior to the Facility
Termination Date, each Lender severally (and not jointly) agrees, on the terms
and conditions set forth in this Agreement, to (i) make or allow there to be
continued and converted Revolving Credit Loans denominated in any Syndicated
Currency to the Company and (ii) participate in Swing Line Loans and Facility
LCs issued upon the request of the Company, from time to time so long as after
giving effect thereto (and to any other Credit Extension to be advanced or
continued and to any concurrent repayment of Loans) (i) the USD Equivalent of
the Aggregate Outstanding Revolving Credit Exposure of such Lender is equal to
or less than its Revolving Credit Commitment, (ii) the USD Equivalent of the
Aggregate Outstanding Revolving Credit Exposure of all Lenders does not exceed
the Aggregate Revolving Credit Commitments and (iii) the USD Equivalent of the
Aggregate Outstanding Credit Exposure of all Lenders does not exceed the
Aggregate Commitments. Subject to the terms of this Agreement, the Company may
borrow, repay and reborrow Revolving Credit Loans at any time prior to the
Facility Termination Date. The Commitments to lend hereunder shall expire on the
Facility Termination Date (or such earlier date as may be required pursuant to
the provisions hereof). The LC Issuer will issue Facility LCs hereunder on the
terms and conditions set forth in Section 2.19.

 

(b)     Subject to the terms and conditions of this Agreement and the applicable
Alternate Currency Addendum, from and including the later of the date of this
Agreement and the date of execution of the applicable Alternate Currency
Addendum and prior to the Facility Termination Date (unless an earlier
termination date shall be specified in the applicable Alternate Currency
Addendum), the Agent and the applicable Alternate Currency Lenders severally
(and not jointly) agree, on the terms and conditions set forth in this Agreement
and in the applicable Alternate Currency Addendum, to make or allow there to be
continued Alternate Currency Advances under such Alternate Currency Addendum to
the applicable Borrower party to such Alternate Currency Addendum from time to
time in the applicable Alternate Currency, in an amount not to exceed each such
Alternate Currency Lender's applicable Alternate Currency Commitment; provided,
however, at no time shall (i) the USD Equivalent of the Aggregate Alternate
Currency Commitments exceed $20,000,000, (ii) the USD Equivalent of the
Alternate Currency Advances for any specific Alternate Currency exceed the
aggregate of the Alternate Currency Commitments for that Alternate Currency,
(iii) the USD Equivalent of the aggregate outstanding principal amount of the
Alternate Currency Loans under any Alternate Currency Facility of any Lender
exceed its Alternate Currency Commitment for such Alternate Currency Facility,
and (iv) the USD Equivalent of the Aggregate Outstanding Credit Exposure of all
Lenders exceed the Aggregate Commitments. Each Alternate Currency Advance shall
consist of Alternate Currency Loans made by each applicable Alternate Currency
Lender ratably in proportion to such Alternate Currency Lender's respective
Alternate Currency Share. Subject to the terms of this Agreement and the
applicable Alternate Currency Addendum, the Borrowers may borrow, repay and
reborrow Alternate Currency Advances at any time prior to the Facility
Termination Date. On the Facility Termination Date, the outstanding principal
balance of the Alternate Currency Advances shall be paid in full by the
applicable Borrower and prior to the Facility Termination Date prepayments of
the Alternate Currency Advances shall be made by the applicable Borrower if and
to the extent required by this Agreement.

 

(c)     If for any reason any applicable Alternate Currency Lender fails to make
payment to the Agent of any amount due under this Agreement and the applicable
Alternate Currency Addendum, the Agent shall be entitled to receive, retain and
apply against such obligation the principal and interest otherwise payable to
such Alternate Currency Lender hereunder until the Agent receives such payment
from such Alternate Currency Lender or such obligation is otherwise fully
satisfied. In addition to the foregoing, if for any reason any Alternate
Currency Lender fails to make payment to the Agent of any amount due under this
Agreement and the applicable Alternate Currency Addendum, such Alternate
Currency Lender shall be deemed, at the option of the Agent, to have
unconditionally and irrevocably purchased from the applicable Agent, without
recourse or warranty, an undivided interest in and participation in the
applicable Alternate Currency Advance in the amount such Alternate Currency
Lender was required to pay pursuant to this Agreement and the applicable
Alternate Currency Addendum, and such interest and such participation may be
recovered from such Alternate Currency Lender together with interest thereon at
the rate per annum equal to the Agent's cost of funds for each day during the
period commencing on the date of demand by the Agent and ending on the date such
obligation is fully satisfied.

 

 
31

--------------------------------------------------------------------------------

 

 

(d)     The Company may, by written notice to the Agent request the
establishment of additional Alternate Currency Facilities in additional
Alternate Currencies (other than Syndicated Currencies) provided the USD
Equivalent of the aggregate amount of all of the Alternate Currency Commitments
does not exceed $20,000,000 (“Request for a New Alternate Currency Facility”).
The Agent will promptly forward to the Lenders any Request for a New Alternate
Currency Facility received from the Company; provided each Lender shall be
deemed not to have agreed to such request unless its written consent thereto has
been received by the Agent within ten (10) Business Days from the date of such
notification by the Agent to such Lender; provided, further that any written
consent delivered after the passage of such ten (10) Business Day period shall
be effective with respect to such Lender. In the event that at least one Lender
consents to such Request for a New Alternate Currency Facility, upon execution
of the applicable Alternate Currency Addendum and the other documents,
instruments and agreements required pursuant to this Agreement and such
Alternate Currency Addendum, the new Alternate Currency Facility shall be
established. Upon the establishment of any Alternate Currency Facility under
this Section 2.1(d), the relevant Borrower may, at its option and upon ten (10)
Business Days prior written notice to the Agent, activate the Alternate Currency
Commitments established under such Alternate Currency Facility, which notice
shall specify the Alternate Currency Commitment which is being activated, the
amount of such activation stated in USD and the requested date of activation.
(Such activation notice may be provided to the Agent at the time of the Request
for a New Alternate Currency Facility in the event the Borrower desires to
activate the Alternate Currency Commitment immediately upon establishment of the
Alternate Currency Facility in which case no waiting period shall be operative
and only the advance notice period required by Section 2.3(b)(ii) shall be
required). Upon activation of such Alternate Currency Commitment of any
Alternate Currency Lender, (i) Alternate Currency Loans may be made under such
Alternate Currency Facility, (ii) the amount of such Alternate Currency Lender's
Revolving Credit Commitment shall be immediately reduced by the amount of such
Lender's new Alternate Currency Commitment, (iii) the Aggregate Revolving Credit
Commitments shall be immediately reduced by the aggregate amount of such
Alternate Currency Commitments, and (iv) the Pro Rata Share of the Revolving
Credit Commitment of each Lender shall be recalculated by the Agent taking into
effect the reduced Revolving Credit Commitment of such Alternate Currency
Lender. After activation of any Alternate Currency Commitment, the Borrower may
from time to time thereafter deactivate such Alternate Currency Commitment upon
ten (10) Business Days prior written notice to the Agent, specifying the
Alternate Currency Commitment which is being deactivated, the amount of the
Alternate Currency Commitment being deactivated stated in USD and the requested
date of such deactivation. Upon deactivation of such Alternate Currency
Commitment of any Alternate Currency Lender, (i) the amount of such Alternate
Currency Lender's Revolving Credit Commitment shall be immediately increased by
the amount of such Lender's Alternate Currency Commitment deactivated, (ii) the
Aggregate Revolving Credit Commitments shall be immediately increased by the
aggregate amount of such Alternate Currency Commitments deactivated, and (iii)
the Pro Rata Share of the Revolving Credit Commitment of each Lender shall be
recalculated by the Agent taking into effect the increased Aggregate Revolving
Credit Commitments. The Agent shall, upon any activation or deactivation under
this Section 2.1(d), distribute a revised Schedule 1.1(a) to all of the Lenders
which shall indicate each Lender's Revolving Credit Commitment and, if any,
Alternate Currency Commitments, together with such Lender's Pro Rata Share of
the Aggregate Commitments and Aggregate Revolving Credit Commitments, which new
Schedule 1.1(a) shall automatically supersede any prior Schedule 1.1(a).
Alternate Currency Commitments may be reactivated and deactivated from time to
time pursuant to this Section 2.1(d).

 

 
32

--------------------------------------------------------------------------------

 

 

(e)     Except as otherwise required by applicable law, in no event shall the
Agent or Alternate Currency Lenders have the right to accelerate the Alternate
Currency Advances outstanding under any Alternate Currency Addendum or to
terminate their Alternate Currency Commitments (if any), except that such Agent
and Alternate Currency Lenders shall, in each case, have such rights upon an
acceleration of the Loans and a termination of the Commitments pursuant to
Section 8.1.

 

(f)     Immediately and automatically upon the occurrence of a Default under
Sections 7.6 or 7.7, (A) each Lender shall be deemed to have unconditionally and
irrevocably purchased from each Alternate Currency Lender, without recourse or
warranty, an undivided interest in and participation in each Alternate Currency
Loan ratably in accordance with such Lender's Pro Rata Share of the Aggregate
Commitments, (B) immediately and automatically all Alternate Currency Loans
shall be converted to and redenominated in USD equal to the USD Equivalent of
each such Alternate Currency Loan determined as of the date of such conversion,
and (C) each Alternate Currency Lender shall be deemed to have unconditionally
and irrevocably purchased from each Lender, without recourse or warranty, an
undivided interest in and participation in each Revolving Credit Loan and each
LC Obligation ratably in accordance with such Lender's Pro Rata Share of the
Aggregate Commitments. Each of the Lenders shall pay to the applicable Alternate
Currency Lender not later than two (2) Business Days following a request for
payment from such Lender, in USD, an amount equal to the undivided interest in
and participation in the Alternate Currency Loan purchased by such Lender
pursuant to this Section 2.1(f), and each of the Alternate Currency Lenders
shall pay to the applicable Lender not later than two (2) Business Days
following a request for payment from such Lender, in USD, an amount equal to the
undivided interest in and participation in the Revolving Credit Loans and LC
Obligations purchased by such Alternate Currency Lender pursuant to this Section
2.1(f), it being the intent of the Lenders that following such equalization
payments, each Lender shall hold its Pro Rata Share of the Aggregate Outstanding
Credit Exposure based on its Pro Rata Share of the Aggregate Commitments. In the
event that any Lender fails to make payment to any other Lender of any amount
due under this Section 2.1(f), the Agent shall be entitled to receive, retain
and apply against such obligation the principal and interest otherwise payable
to such Lender hereunder until the Agent receives from such Lender an amount
sufficient to discharge such Lender's payment obligation as prescribed in this
Section 2.1(f) together with interest thereon at the rate per annum equal to the
Agent's cost of funds for each day during the period commencing on the date of
demand by the Agent and ending on the date such obligation is fully satisfied.

 

2.2     Repayment of Loans; Evidence of Debt; Types of Advances.

 

(a)     The Aggregate Outstanding Credit Exposure and all other unpaid
Obligations shall be paid in full to the Agent for the benefit of the Lenders by
the relevant Borrower on the Facility Termination Date. Each Borrower hereby
unconditionally promises to pay to the Agent for the account of each Lender in
USD or the applicable Foreign Currency, as the case may be, for such Loan, the
then unpaid principal amount of each Loan of such Lender to such Borrower on the
Facility Termination Date and on such other dates and in such other amounts as
may be required from time to time pursuant to this Agreement. Each Borrower
hereby further agrees to pay to the Agent for the account of each Lender
interest in USD or the applicable Foreign Currency, as the case may be, for such
Loan, on the unpaid principal amount of the Loans advanced to it and from time
to time outstanding until payment thereof in full at the rates per annum, and on
the dates, set forth in Section 2.9.

 

(b)     The books and records of the Agent and of each Lender shall, absent
manifest error, to the extent permitted by applicable law, be prima facie
evidence of the existence and amounts of the obligations of the Borrowers
therein recorded; provided, however, that the failure of any Lender or the Agent
to maintain any such books and records or any error therein, shall not in any
manner affect the obligation of the Borrowers to repay (with applicable
interest) the Loans made to such Borrowers by such Lender in accordance with the
terms of this Agreement.

 

 
33

--------------------------------------------------------------------------------

 

 

(c)     The Company agrees that, upon the request to the Agent by any Lender,
the Company will execute and deliver to such Lender promissory notes of the
Company evidencing the Revolving Credit Loans of such Lender, substantially in
the form of Exhibit C with appropriate insertions as to date and principal
amount (each, a “Revolving Credit Note”); provided, that the delivery of such
Notes shall not be a condition precedent to the Effective Date.

 

(d)     The Advances may be Floating Rate Advances or Eurocurrency Advances, or
a combination thereof, selected by the Company, provided, that Floating Rate
Advances must be denominated in USD.

 

2.3     Procedures for Borrowing.

 

(a)     The Company may borrow under the Commitments from time to time prior to
the Facility Termination Date on any Business Day. The Foreign Subsidiary
Borrowers may borrow under the Alternate Currency Commitments from time to time
prior to the Facility Termination Date on any Business Day.

 

(b)     (i) The Company may from time to time request the making of a Revolving
Credit Advance by giving irrevocable notice (a “Borrowing Notice”) to the Agent
(which notice must be received by the Agent prior to 10:00 A.M., local time of
the Applicable Lending Installation of the Agent, on the same Business Day of
the Borrowing Date of each Floating Rate Advance and not less than three
Business Days prior to the requested Borrowing Date of each Eurocurrency
Advance) specifying in each case (i) the amount to be borrowed, (ii) the
requested Borrowing Date (which shall be a Business Day), (iii) the currency in
which such Loan shall be denominated and its Original USD Amount, and (iv) in
the case of each Eurocurrency Advance, the length of the initial Interest Period
therefor. Each borrowing shall be in USD or a Foreign Syndicated Currency the
amounts of which shall be (a) (if less than the Aggregate Available Revolving
Credit Commitments) equal to or greater than $1,000,000 and in integral
multiples of $500,000 thereafter (or, if the Advance is to be denominated in a
Foreign Syndicated Currency, such comparable and convenient amount thereof as
the Agent may from time to time specify) or (b) equal to the amount of the
Aggregate Available Revolving Credit Commitments. Upon receipt of any such
notice from the Company relating to a Revolving Credit Advance, the Agent shall
promptly notify the Lenders. Not later than 1:00 P.M., local time at the Agent's
funding office for the Company, on the requested Borrowing Date, each Lender
shall make an amount equal to its Pro Rata Share of the principal amount of each
Revolving Credit Advance requested to be made on such Borrowing Date available
to the Agent at the Agent's funding office for the Company specified by the
Agent from time to time by notice to the Lenders and in immediately available or
other same day funds customarily used for settlement in USD or in the relevant
Foreign Syndicated Currency (as the case may be). The amounts made available by
each Lender will then be made available to the Company at the funding office for
the Company and in like funds as received by the Agent.

 

(ii)     A Borrower may from time to time request the making of an Alternate
Currency Loan by giving irrevocable notice to the person to whom notice should
be delivered as provided in the applicable Alternate Currency Addendum (which
notice must be received by such person prior to 10:00 A.M., local time, not less
than three Business Days prior to the requested Borrowing Date) specifying in
each case (i) the amount to be borrowed, (ii) the requested Borrowing Date
(which shall be a Business Day falling one month or more before the Facility
Termination Date), (iii) the currency in which such Loan shall be denominated
and its Original USD Amount, (iv) the length of the initial Interest Period
therefor and, (v) such other information as may be required pursuant to the
applicable Alternate Currency Addendum. Each borrowing shall be in an Alternate
Currency the amounts of which shall be (a) (if less than the aggregate Available
Alternate Currency Commitments for the applicable Alternate Currency) equal to
or greater than $1,000,000 and in integral multiples of $500,000 thereafter (or,
such comparable and convenient amount thereof as the Agent or the Applicable
Alternate Currency Lenders may from time to time specify) or (b) equal to the
amount of the aggregate Available Alternate Currency Commitments for the
applicable Alternate Currency. Upon receipt of any such notice from any such
Borrower relating to an Alternate Currency Loan, the person receiving such
notice shall promptly notify the applicable Alternate Currency Lenders. Not
later than 2:00 P.M., local time at the funding office for such Borrower, on the
requested Borrowing Date, each applicable Alternate Currency Lender shall make
an amount equal to its Pro Rata Share of the principal amount of each Alternate
Currency Advance requested to be made on such Borrowing Date available to the
Borrower at the person's funding office for such Borrower specified by such
person from time to time by notice to the applicable Alternate Currency Lenders
and in immediately available or other same day funds customarily used for
settlement in the relevant Alternate Currency. The amounts made available by
each such Alternate Currency Lender will then be made available to the relevant
Borrower at the funding office for such Borrower and in like funds as received
by such person. In the event of any conflict between the terms and condition of
this Section 2.3(b)(ii) and an Alternate Currency Addendum, the terms of the
applicable Alternate Currency Addendum shall control.

 

 
34

--------------------------------------------------------------------------------

 

 

(c)     If a Borrower requests that an Advance be denominated in a Foreign
Currency but the Agent is of the reasonable opinion that it is not feasible for
such Advance to be denominated in such Foreign Currency, then the Agent shall
notify the Borrower and the Lenders not later than 11:00 a.m. local time on the
Quotation Date for such Advance and such Advance shall not be made unless the
Borrower and the Lenders agree that such Advance shall be made in USD or another
Foreign Currency which is not similarly affected.

 

2.4     Termination or Reduction of Commitments; Increase of Commitments.     
(a) The Company may permanently reduce the Revolving Credit Commitments, in
whole or in part, ratably among the Lenders in integral multiples of $5,000,000,
upon at least three Business Days' written notice to the Agent, and which notice
shall specify the amount of any such reduction, provided, however, that the
Aggregate Revolving Credit Commitments may not be reduced below the Aggregate
Outstanding Revolving Credit Exposure of all Lenders and the Aggregate
Commitments may not be reduced below the Aggregate Outstanding Credit Exposure
of all Lenders. In addition, all accrued facility fees shall be payable on the
effective date of any termination of the Commitments.

 

(b)     Subject to the conditions set forth below, the Company may, upon at
least ten (10) days (or such other period of time agreed to between the Agent
and the Company) prior written notice to the Agent, increase the aggregate
Commitments from time to time, either by designating a lender not theretofore a
Lender to become a Lender (such designation to be effective only with the prior
written consent of the Agent) or by agreeing with an existing Lender that such
Lender's Commitment shall be increased (thus increasing the aggregate
Commitments); provided that:

 

(i)     no Default shall have occurred and be continuing hereunder as of the
effective date of such increase;

 

(ii)     the representations and warranties made by the Borrowers and contained
in Article V shall be true and correct in all material respects (except that any
representation or warranty which is already qualified as to materiality or by
reference to Material Adverse Effect shall be true and correct in all respects)
on and as of the effective date with the same effect as if made on and as of
such date (other than those representations and warranties that by their terms
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date);

 

 
35

--------------------------------------------------------------------------------

 

 

(iii)     the amount of each such increase in the aggregate Commitments shall
not be less than $10,000,000 (or such other minimum amount agreed to between the
Agent and the Company), and shall not cause the sum of (x) the aggregate
increases in the Commitments under this Section 2.4(b) plus (y) the outstanding
amount of all New Term Loans made under Section 2.4(c) to exceed $100,000,000;

 

(iv)     the Borrowers and any applicable Lender or lender not theretofore a
Lender, shall execute and deliver to the Agent, a Lender Addition and
Acknowledgement Agreement, in form and substance satisfactory to the Agent and
acknowledged by the Agent and each Borrower;

 

(v)     no existing Lender shall be obligated in any way to increase any of its
Commitments unless it has executed and delivered a Lender Addition and
Acknowledgement Agreement;

 

(vi)     the Agent shall consent to such increase, which consent shall not be
unreasonably withheld;

 

(vii)     the interest rates paid with respect to the increased Commitment and
the other terms thereof shall be identical to those payable with respect to the
existing Commitment;

 

(viii)     the Agent shall have received such supplemental opinions,
resolutions, certificates and other documents as the Agent may reasonably
request; and

 

(ix)     a new Lender may not be a Borrower or any Affiliate or Subsidiary of a
Borrower.

 

Upon the execution, delivery, acceptance and recording of the Lender Addition
and Acknowledgement Agreement, from and after the effective date specified in a
Lender Addition and Acknowledgement Agreement, such existing Lender shall have a
Commitment as therein set forth or such other Lender shall become a Lender with
a Commitment as therein set forth and all the rights and obligations of a Lender
with such a Commitment hereunder. Upon its receipt of a Lender Addition and
Acknowledgement Agreement together with any note or notes, if requested, subject
to such addition and assumption and the written consent to such addition and
assumption, the Agent shall, if such Lender Addition and Acknowledgement
Agreement has been completed and the other conditions described in this Section
2.4 have been satisfied: (x) accept such Lender Addition and Acknowledgement
Agreement; (y) record the information contained therein in the Register; and (z)
give prompt notice thereof to the Lenders and the Company and deliver to the
Lenders a schedule reflecting the new Commitments. The Lenders (new or existing)
shall accept an assignment from the existing Lenders, and the existing Lenders
shall make an assignment to the new or existing Lender accepting a new or
increased Commitment, of a direct or participation interest in each then
outstanding Revolving Loans and Facility LCs such that, after giving effect
thereto, all Revolving Credit Exposure hereunder is held ratably by the Lenders
in proportion to their respective Commitments. Assignments pursuant to the
preceding sentence shall be made in exchange for the principal amount assigned
plus accrued and unpaid interest and facility and letter of credit fees. The
Borrower shall make any payments under Section 3.4 resulting from such
assignments.

 

(c)     Subject to the conditions set forth below, the Company may, upon at
least ten (10) days (or such other period of time agreed to between the Agent
and the Company) prior written notice to the Agent, request a new credit
facility which is a term loan (a “New Term Loan”); provided that:

 

(i)     no Default shall have occurred and be continuing hereunder as of the
effective date of such increase;

 

 
36

--------------------------------------------------------------------------------

 

 

(ii)     the representations and warranties of the Borrowers and contained in
Article V shall be true and correct in all material respects (except that any
representation or warranty which is already qualified as to materiality or by
reference to Material Adverse Effect shall be true and correct in all respects)
on and as of such date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects as of such
earlier date;

 

(iii)     the amount of each such New Term Loan shall not be less than
$10,000,000 (or such other minimum amount agreed to between the Agent and the
Company), and shall not cause the sum of (x) the aggregate increases in the
Commitments under Section 2.4(b) plus (y) the outstanding amount of any such New
Term Loan (and any other New Term Loans made under this Section 2.4(c)) to
exceed $100,000,000;

 

(iv)     the Borrowers and any applicable Lender or lender not theretofore a
Lender, shall execute and deliver to the Agent, a Lender Addition and
Acknowledgement Agreement, in form and substance satisfactory to the Agent and
acknowledged by the Agent and each Borrower;

 

(v)     no existing Lender shall be obligated in any way to make any New Term
Loan unless it has executed and delivered a Lender Addition and Acknowledgement
Agreement;

 

(vi)     the Agent shall consent to such increase, which consent shall not be
unreasonably withheld;

 

(vii)     the Agent shall have received such supplemental opinions, resolutions,
certificates and other documents as the Agent may reasonably request;

 

(viii)     the interest rates and fees and scheduled principal payments and
final maturity applicable to the New Term Loan shall be determined by the
Company, the Agent and the lenders thereunder;

 

(ix)     the New Term Loans shall constitute “Loans” for all purposes of the
Loan Documents;

 

(x)     this Agreement and the other Loan Documents may be amended in a writing
executed and delivered by the Borrowers and the Agent to reflect any changes
necessary to give effect to such New Term Loan in accordance with its terms as
set forth herein, including without limitation the addition of such New Term
Loan as a separate facility and the terms agreed upon in (viii) above;

 

(xi)     such New Term Loan is on the same terms and conditions as those set
forth in this Agreement, except as set forth in (viii) above or to the extent
reasonably satisfactory to the Agent; and

 

(xii)     a new Lender may not be a Borrower or any Affiliate or Subsidiary of a
Borrower.

 

(d)     The provisions of Sections 2.4(b) and (c) shall supersede any provisions
in Section 2.11 or 8.2 to the contrary (including, for the avoidance of doubt,
provisions thereof relating to amendments to Section 8.2, Section 2.4, Section
2.11, and the definition of “Required Lenders”).

 

 
37

--------------------------------------------------------------------------------

 

 

2.5     Determination of USD Amounts. The Agent will determine the USD Amount
of:

 

(a)     all outstanding Loans and LC Obligations (i) on and as of the last day
of each Interest Period (but not less frequently than quarterly), (ii) on
receipt of any notice from the Company as to the reduction of the Aggregate
Commitments, and (iii) on any other Business Day elected by the Agent in its
discretion or upon instruction by the Required Lenders; and

 

(b)     all outstanding Loans and LC Obligations, on each Business Day during
which Aggregate Outstanding Credit Exposure exceeds 80% of the Aggregate
Commitments.

 

Each day upon or as of which the Agent determines USD Amounts as described in
the preceding clauses (a) and (b) is herein described as a “Computation Date”
with respect to each Advance for which a USD Amount is determined on or as of
such day. If at any time the USD Amount of the sum of the Aggregate Outstanding
Credit Exposure exceeds the Aggregate Commitments or the USD Amount of the
Aggregate Outstanding Revolving Credit Exposure exceeds the Aggregate Revolving
Credit Commitments, the Borrowers shall immediately repay Advances in an
aggregate principal amount sufficient to eliminate any such excess.

 

2.6     Facility and Agent Fees.

 

(a)     The Company agrees to pay to the Agent for the account of each Lender a
facility fee at the rate per annum equal to the Applicable Fee Rate, on the
average daily amount of each Commitment of such Lender, whether used or unused,
from and including the Effective Date to but excluding the Facility Termination
Date, payable on each Payment Date hereafter and on the Facility Termination
Date. The facility fee shall be payable in USD.

 

(b)     The Company agrees to pay to the Agent for its own account, such other
fees as agreed to between the Company and the Agent.

 

2.7     Optional and Mandatory Principal Payments on All Loans.

 

(a)     The Company may at any time and from time to time prepay, without
premium or penalty but upon payment of any amount payable pursuant to Section
3.4, its Revolving Credit Advances in whole or in part, upon at least three
Business Days’ irrevocable notice to the Agent specifying the date and amount of
prepayment. Partial payments of Revolving Credit Advances shall be in an amount
such that the USD Amount of the principal of a Revolving Credit Loan will be
reduced by $1,000,000 or any integral multiple of $500,000 principal amount in
excess thereof (or, if such prepayment relates to a Loan denominated in a
Foreign Currency, such comparable and convenient amount thereof as the Agent may
from time to time specify). Prepayment of any Alternate Currency Loan shall be
subject to the provisions of the applicable Alternate Currency Addendum.

 

(b)     Each prepayment and conversion pursuant to this Section 2.7 shall be
accompanied by accrued and unpaid interest on the amount prepaid to the date of
prepayment and any amounts payable under Section 3.4 in connection with such
payment.

 

(c)     If, at any time as of any date of determination, either (a) the
Aggregate Outstanding Credit Exposure of all Lenders exceed the Aggregate
Commitments, (b) the Aggregate Outstanding Revolving Credit Exposure of all
Lenders exceed the Aggregate Revolving Credit Commitments, or (c) the USD
Equivalent of the aggregate outstanding principal amount of Alternate Currency
Advances in any Alternate Currency exceeds the Aggregate Alternate Currency
Commitments for such Alternate Currency, then the Borrowers shall immediately
prepay the Advances in an amount at least equal to such excess.

 

 
38

--------------------------------------------------------------------------------

 

 

(d)     [Intentionally Reserved].

 

(e)     Prepayments pursuant to this Section 2.7 shall be applied to prepay
Loans made to such Borrower in such order as the Company may direct.

 

(f)     All amounts prepaid may be reborrowed and successively repaid and
reborrowed, subject to the other terms and conditions in this Agreement.

 

2.8     Conversion and Continuation of Outstanding Advances. Floating Rate
Advances shall continue as Floating Rate Advances unless and until such Floating
Rate Advances are converted into Eurocurrency Advances pursuant to this Section
2.8 or are repaid in accordance with Section 2.7. Each Eurocurrency Advance
shall continue as a Eurocurrency Advance until the end of the then applicable
Interest Period therefor, at which time such Eurocurrency Advance shall be
automatically converted into a Floating Rate Advance unless (x) such
Eurocurrency Advance is or was repaid in accordance with Section 2.7 or (y) the
Borrower shall have given the Agent a Conversion/Continuation Notice (as defined
below) requesting that, at the end of such Interest Period, such Eurocurrency
Advance continue as a Eurocurrency Advance for the same or another Interest
Period. Subject to the terms of Section 2.3, the Borrower may elect from time to
time to convert all or any part of a Floating Rate Advance into a Eurocurrency
Advance. The Borrower shall give the Agent irrevocable notice (a
“Conversion/Continuation Notice”) of each conversion of a Floating Rate Advance
into a Eurocurrency Advance or continuation of a Eurocurrency Advance not later
than 10:00 a.m. (local time of the Applicable Lending Installation of the Agent)
at least three Business Days prior to the date of the requested conversion or
continuation, specifying:

 

(i)     the requested date, which shall be a Business Day, of such conversion or
continuation,

 

(ii)     the aggregate amount and Type of the Advance which is to be converted
or continued, and

 

(iii)     the amount of such Advance which is to be converted into or continued
as a Eurocurrency Advance and the duration of the Interest Period applicable
thereto.

 

2.9     Interest Rates, Interest Payment Dates; Interest and Fee Basis.

 

(a)     Each Floating Rate Advance shall bear interest on the outstanding
principal amount thereof, for each day from and including the date such Advance
is made or is automatically converted from a Eurocurrency Advance into a
Floating Rate Advance pursuant to Section 2.8, to but excluding the date it is
paid or is converted into a Eurocurrency Advance pursuant to Section 2.8 hereof,
at a rate per annum equal to the Floating Rate for such day. Changes in the rate
of interest on that portion of any Advance maintained as a Floating Rate Advance
will take effect simultaneously with each change in the Alternate Base Rate.
Each Eurocurrency Advance shall bear interest on the outstanding principal
amount thereof from and including the first day of the Interest Period
applicable thereto to (but not including) the last day of such Interest Period
at the interest rate determined by the Agent as applicable to such Eurocurrency
Advance based upon the Borrower's selections under Sections 2.3 and 2.8 and
otherwise in accordance with the terms hereof. No Interest Period may end after
the Facility Termination Date. Each Alternate Currency Advance shall bear
interest as specified in the applicable Alternate Currency Addendum.

 

(b)     Interest accrued on each Loan shall be payable on each Interest Payment
Date, commencing with the first such date to occur after the Effective Date and
at maturity.

 

 
39

--------------------------------------------------------------------------------

 

 

(c)     Interest shall be payable for the day an Advance is made but not for the
day of any payment of principal on the amount paid if payment is received prior
to noon (local time) at the place of payment. If any payment of principal of or
interest on an Advance or of any fee shall become due on a day which is not a
Business Day, except as otherwise provided in the definition of Interest Period,
such payment shall be made on the next succeeding Business Day and, in the case
of a principal payment, such extension of time shall be included in computing
interest in connection with such payment.

 

(d)     All interest and fees (including LC Fees and facility fees) shall be
computed on the basis of the actual number of days (including the first day but
excluding the last day) occurring during the period such interest or fee is
payable over a year comprised of 360 days except (i) that (A) interest computed
by reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate and (ii) interest computed by reference to the AUD Bank
Bill Reference Rate, the CDOR Rate or the NZD Bank Bill Reference Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), (ii)
as may be otherwise specified in any Alternate Currency Addendum or (iii) in any
case where market practice differs, in accordance with market practice. No
Interest Period may end after the Facility Termination Date. No more than thirty
(30) Revolving Credit Advances shall be permitted to exist hereunder at any one
time.

 

2.10     Rates Applicable After Default. Notwithstanding anything to the
contrary contained in this Agreement, during the continuance of a Default or
Unmatured Default the Required Lenders may, at their option, by notice to the
Company (which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders to changes in interest rates), declare that no Advance may be made as,
converted into or continued (after the expiration of the current Interest
Period) as a Eurocurrency Advance. Upon and during the continuance of any
Default, the Required Lenders may, at their option, by notice to the Company
(which notice may be revoked at the option of the Required Lenders
notwithstanding any provision of Section 8.2 requiring unanimous consent of the
Lenders as to changes and interest rates) declare that (i) each Eurocurrency
Advance shall bear interest for the remainder of the applicable Interest Period
at the rate otherwise applicable to such Interest Period (with the Applicable
Margin automatically adjusted to the highest amount possible, notwithstanding
where the Applicable Margin would otherwise be set) plus 2% per annum, (ii) each
Floating Rate Advance shall bear interest at a rate per annum equal to the
Floating Rate in effect from time to time plus 2% per annum, and (iii) the LC
Fee payable with respect to each Facility LC shall be increased by 2% per annum
provided that, upon and during the continuance of any acceleration for any
reason of any of the Obligations, the interest rate set forth above shall be
applicable to all Advances without any election or action on the part of the
Agent or any Lender.

 

2.11     Pro Rata Payment, Method of Payment. Each borrowing of an Advance by a
Borrower from the Lenders shall be made pro rata according to the Pro Rata
Shares of such Lenders in effect on the date of such borrowing. Each payment by
the Company on account of any facility fee shall be allocated by the Agent among
the Lenders in accordance with their respective Pro Rata Shares. Any reduction
of the Commitments of the Lenders shall be allocated by the Agent among the
Lenders pro rata according to the Pro Rata Shares of the Lenders with respect
thereto. Except as otherwise provided in this Agreement, each optional
prepayment by the Company on account of principal or interest on its Revolving
Credit Advances shall be allocated by the Agent pro rata according to the
respective outstanding principal amounts thereof. All payments (including
prepayments) to be made by a Borrower hereunder in respect of amounts
denominated in USD, whether on account of principal, interest, fees or
otherwise, shall be made, without setoff, deduction, or counterclaim, in
immediately available funds to the Agent at the Agent's address specified
pursuant to Article XIV, or at any other Lending Installation of the Agent
specified in writing by the Agent to the Company, by 10:00 A.M. (local time) on
the date when due. Each payment delivered to the Agent for the account of any
Lender shall be delivered promptly by the Agent to such Lender in the same type
of funds that the Agent received at its address specified pursuant to Article
XIV or at any Lending Installation specified in a notice received by the Agent
from such Lender. All payments (including prepayments) to be made by a Borrower
on account of an Advance denominated in a Foreign Currency, whether on account
of principal, interest, fees or otherwise, shall be made without setoff,
deduction, or counterclaim in the currency of such Advance (in same day or other
funds customarily used in the settlement of obligations in such currency) to the
Agent for the account of the Lenders, at the payment office for such Advances
specified from time to time by the Agent by notice to the Borrowers prior to
10:00 A.M. local time at such payment office on the due date thereof. The Agent
is hereby authorized to charge the account of the Company maintained with JPMCB
for each payment of principal, interest and fees as it becomes due hereunder
unless otherwise directed by the Company.

 

 
40

--------------------------------------------------------------------------------

 

 

2.12     Telephonic Notices. Each Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances and to transfer funds based on
telephonic notices made by any person or persons the Agent or any Lender
reasonably and in good faith believes to be an Authorized Officer. Each Borrower
agrees to deliver promptly to the Agent a written confirmation, if such
confirmation is requested by the Agent or any Lender, of each telephonic notice
signed by an Authorized Officer. If the written confirmation differs in any
material respect from the action taken by the Agent and the Lenders, the records
of the Agent and the Lenders shall govern absent manifest error.

 

2.13     Notification of Advances, Interest Rates, Prepayments and Commitment
Reductions. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of each Commitment reduction notice, Borrowing Notice, and
repayment notice received by it hereunder. The Agent will notify each Lender and
the relevant Borrower of the interest rate applicable to each Advance promptly
upon determination of such interest rate. Promptly after notice from the LC
Issuer, the Agent will notify each Lender of the contents of each request for
issuance of a Facility LC hereunder.

 

2.14     Lending Installations. Each Lender may make and book its Loans and its
participation in any LC Obligations and the LC Issuer may book the Facility LCs
at any Lending Installation(s) selected by such Lender or the LC Issuer, as the
case may be, and may change its Lending Installation(s) from time to time. All
terms of this Agreement shall apply to any such Lending Installation(s) and the
Loans, Facility LCs, participations in LC Obligations and the Notes, if any,
shall be deemed held by each Lender or the LC Issuer, as the case may be, for
the benefit of such Lending Installation(s). Each Lender and the LC Issuer may,
by written or telex notice to the Agent and the applicable Borrower, designate
one or more Lending Installations which are to make and book Loans or issue
Facility LCs and for whose account Loan payments or payments with respect to
Facility LCs are to be made.

 

2.15     Non-Receipt of Funds by the Agent. Unless a Borrower or a Lender, as
the case may be, notifies the Agent prior to the date (or, in the case of the
funding by a Lender of a Floating Rate Loan to be made in the same date of the
notice thereof, prior to two hours after such notice is sent) on which it is
scheduled to make payment to the Agent of (a) in the case of a Lender, the
proceeds of a Loan or (b) in the case of a Borrower, a payment of principal,
interest or fees to the Agent for the account of the Lenders, that it does not
intend to make such payment, the Agent may assume that such payment has been
made. The Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or Borrower, as the case may be, has not in fact made such payment
to the Agent, the recipient of such payment shall, on demand by the Agent, repay
to the Agent the amount so made available together with interest thereon in
respect of each day during the period commencing on the date such amount was so
made available by the Agent until the date the Agent recovers such amount at a
rate per annum equal to (i) in the case of payment by a Lender, the rate per
annum equal to the Federal Funds Effective Rate for such day or (ii) in the case
of payment by a Borrower, the interest rate applicable to the relevant Loan.

 

 
41

--------------------------------------------------------------------------------

 

 

2.16     Swing Line Loans.

 

(a)     Making of Swing Line Loans. The Swing Line Lender may elect in its sole
discretion to make revolving loans denominated in USD and any other currency
which is acceptable to the Swing Line Lender (the “Swing Line Loans”) to the
Company solely for the Swing Line Lender's own account, from time to time prior
to the Facility Termination Date up to an aggregate principal amount at any one
time outstanding not to exceed the lesser of $15,000,000 or the Aggregate
Available Revolving Credit Commitments. The Swing Line Lender may make Swing
Line Loans (in its sole discretion but without any obligation to do so, and
subject to the conditions precedent set forth in Article IV), provided that the
Agent and the Swing Line Lender have received a request in writing or via
telephone from an Authorized Officer of the Company for funding of a Swing Line
Loans no later than 11:00 A.M., London time, or noon (Chicago time) (as
determined by reference to the Applicable Lending Installation as described
below in this Section 2.16(a)), on the Business Day on which such Swing Line
Loans is requested to be made with respect to each currency designated as “Same
Day” on Schedule 2.16 and 11:00 A.M., London time one Business Day prior to the
Business Day on which such Swing Line Loan is requested to be made with respect
to each currency designated as “One Day Notice” on Schedule 2.16, which notice
shall specify the requested duration of such Swing Line Loans, not to exceed ten
(10) days unless otherwise agreed by the Swing Line Lender. All notices to the
Agent and the Swing Line Lender shall be delivered by the Company (i) with
respect to Swing Line Loans denominated in USD, to the Agent's and the Swing
Line Lender's Lending Installation in Chicago, Illinois, and (ii) with respect
to Swing Line Loans denominated in any currency other than USD, to the Agent's
and the Swing Line Lender's Lending Installation in London, United Kingdom,
unless and until otherwise directed by the Agent and the Swing Line Lender. The
Swing Line Lender shall not make any Swing Line Loans in the period commencing
one Business Day after the Swing Line Lender becomes aware that one or more of
the conditions precedent contained in Section 4.2 are not satisfied and ending
upon the satisfaction or waiver of such condition(s). Each outstanding Swing
Line Loan shall be payable on the earlier of (i) the maturity date agreed to
between the Swing Line Lender and the Company or (ii) the Facility Termination
Date, with interest at the rate agreed to between the Swing Line Lender and the
Company accrued thereon and shall otherwise be subject to all the terms and
conditions applicable to Loans, except that all interest thereon shall be
payable to the Swing Line Lender solely for its own account.

 

(b)     Swing Line Loans Borrowing Requests. The Company agrees to deliver
promptly to the Agent and the Swing Line Lender a written confirmation of each
telephonic notice for Swing Line Loans signed by an Authorized Officer. If the
written confirmation differs in any material respect from the action taken by
the Swing Line Lender, the records of the Swing Line Lender shall govern, absent
manifest error.

 

(c)     Repayment of Swing Line Loans. At any time after making a Swing Line
Loan, the Swing Line Lender may request the Company to, and upon request by the
Agent the Company shall, promptly request an Advance from all Lenders to the
Company and apply the proceeds of such Advance to the repayment of any Swing
Line Loans owing by the Company not later than the Business Day following the
Swing Line Lender's or Agent's request. Notwithstanding the foregoing, upon the
earlier to occur of (a) one Business Day after demand is made by the Swing Line
Lender, and (b) the Facility Termination Date, each Lender (other than the Swing
Line Lender) shall irrevocably and unconditionally purchase from the Swing Line
Lender, without recourse or warranty, an undivided interest and participation in
such Swing Line Loans in an amount equal to such Lender's Pro Rata Share of such
Swing Line Loans and promptly pay such amount to the Swing Line Lender in
immediately available funds; provided that (i) a Lender shall not have any
obligation to acquire a participation in a Swing Line Loan pursuant to this
paragraph if a Default shall have occurred and be continuing at the time such
Swing Line Loan was made and such Lender shall have notified the Swing Line
Lender in writing, at least one Business Day prior to the time such Swing Line
Loan was made, that such Default has occurred and that such Lender will not
acquire participations in Swing Line Loans made while such Default is
continuing, and (ii) with respect to any Swing Line Loan denominated in any
currency other than USD or any Foreign Syndicated Currency, such Swing Line Loan
shall be converted to a USD denominated Swing Line Loan immediately prior to the
purchase by each of the Lenders of a participation interest in such Swing Line
Loan and each Lender shall fund its participation in any such Swing Line Loan in
USD. Such payment shall be made by the other Lenders whether or not a Default is
then continuing or any other condition precedent set forth in Section 4.2 is
then met and whether or not the Company has then requested an Advance in such
amount; and such Swing Line Loans shall thereupon be deemed to be a Loan
hereunder made on the date of such purchase (except, as aforesaid, with respect
to the existence of any Default or the meeting of any condition precedent
specified in Section 4.2 on such date). If any Lender fails to make available to
the Swing Line Lender, any amounts due to the Swing Line Lender from such Lender
pursuant to this Section, the Swing Line Lender shall be entitled to recover
such amount, together with interest thereon at the rate per annum equal to the
Federal Funds Effective Rate for the first three Business Days after such Lender
receives notice of such required purchase and thereafter, at the rate applicable
to such Loan, payable (i) on demand, (ii) by setoff against any payments made to
the Swing Line Lender for the account of such Lender or (iii) by payment to the
Swing Line Lender by the Swing Line Lender of amounts otherwise payable to such
Lender under this Agreement. The failure of any Lender to make available to the
Swing Line Lender its Pro Rata Share of any unpaid Swing Line Loans shall not
relieve any other Lender of its obligation hereunder to make available to the
Swing Line Lender its Pro Rata Share of any unpaid Swing Line Loans on the date
such payment is to be made, but no Lender shall be responsible for the failure
of any other Lender to make available to the Swing Line Lender its Pro Rata
Share of any unpaid Swing Line Loans.

 

 
42

--------------------------------------------------------------------------------

 

 

2.17     Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

 

(a)     fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.6;

 

(b)     such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in Section
8.2(c));

 

(c)     if the Pro Rata Share of the outstanding Swing Line Loans (such Lender's
“Swing Line Exposure”) or the Pro Rata Share of the outstanding LC Obligations
(such Lender's “LC Exposure”) is greater than zero at the time a Lender becomes
a Defaulting Lender then:

 

(i)     all or any part of such Swing Line Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Pro Rata Shares but only to the extent (x) the sum of all non-Defaulting
Lenders’ Outstanding Credit Exposures plus such Defaulting Lender’s Swing Line
Exposure and LC Exposure does not exceed the total of all non-Defaulting
Lenders’ Commitments and (y) the conditions set forth in Section 4.2 are
satisfied at such time; and

 

(ii)     if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Agent (x) first, prepay such Swing Line Exposure and (y) second,
cash collateralize such Defaulting Lender’s LC Exposure (after giving effect to
any partial reallocation pursuant to clause (i) above) in accordance with the
procedures set forth in Section 8.1 for so long as such LC Exposure is
outstanding;

 

(iii)     if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 8.1, the Borrower shall not be required
to pay any fees to such Defaulting Lender pursuant to Section 2.19(d) with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

 

 
43

--------------------------------------------------------------------------------

 

 

(iv)     if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to this Section 2.17(c), then the fees payable to the Lenders pursuant
to Section 2.6 and Section 2.19(d) shall be adjusted in accordance with such
non-Defaulting Lenders’ Pro Rata Shares; or

 

(v)     if any Defaulting Lender’s LC Exposure is neither cash collateralized
nor reallocated pursuant to Section 2.17(c), then, without prejudice to any
rights or remedies of the LC Issuer or any Lender hereunder, all facility fees
that otherwise would have been payable to such Defaulting Lender (solely with
respect to the portion of such Defaulting Lender’s Commitment that was utilized
by such LC Exposure) and letter of credit fees payable under Section 2.19(d)
with respect to such Defaulting Lender’s LC Exposure shall be payable to the LC
Issuer until such LC Exposure is cash collateralized and/or reallocated;

 

(d)     so long as any Lender is a Defaulting Lender, the Swing Line Lender
shall not be required to fund any Swing Line Loan and the LC Issuer shall not be
required to issue, amend or increase any Facility LC, unless it is satisfied
that the related exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 8.1, and participating interests in any such newly
issued or increased Facility LC or newly made Swing Line Loan shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 2.17(c)(i) (and
Defaulting Lenders shall not participate therein); and

 

(e)     any amount payable to such Defaulting Lender hereunder (whether on
account of principal, interest, fees or otherwise and including any amount that
would otherwise be payable to such Defaulting Lender pursuant to Section 2.17
but excluding Section 3.7) shall, in lieu of being distributed to such
Defaulting Lender, be retained by the Agent in a segregated account and, subject
to any applicable requirements of law, be applied at such time or times as may
be determined by the Agent (i) first, to the payment of any amounts owing by
such Defaulting Lender to the Agent hereunder, (ii) second, pro rata, to the
payment of any amounts owing by such Defaulting Lender to the LC Issuer or Swing
Line Lender hereunder, (iii) third, to the funding of any Loan or the funding or
cash collateralization of any participating interest in any Swing Line Loan or
Facility LC in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the Agent, (iv)
fourth, if so determined by the Agent and the Borrower, held in such account as
cash collateral for future funding obligations of the Defaulting Lender under
this Agreement, (v) fifth, pro rata, to the payment of any amounts owing to the
Borrower or the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower or any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement and (vi) sixth, to such Defaulting Lender or as otherwise
directed by a court of competent jurisdiction; provided that if such payment is
(x) a prepayment of the principal amount of any Loans or reimbursement
obligations in respect of LC Disbursements which a Defaulting Lender has funded
its participation obligations and (y) made at a time when the conditions set
forth in Section 4.2 are satisfied, such payment shall be applied solely to
prepay the Loans of, and reimbursement obligations owed to, all non-Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loans, or
reimbursement obligations owed to, any Defaulting Lender.

 

If (i) a Bankruptcy Event or a Bail-In Action with respect to the Parent of any
Lender shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swing Line Lender or the LC Issuer has a good faith belief
that any Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, the Swing Line
Lender shall not be required to fund any Swing Line Loan and the LC Issuer shall
not be required to issue, amend or increase any Facility LC, unless the Swing
Line Lender or the LC Issuer, as the case may be, shall have entered into
arrangements with the Borrowers or such Lender, satisfactory to the Swing Line
Lender or the LC Issuer, as the case may be, to defease any risk to it in
respect of such Lender hereunder.

 

 
44

--------------------------------------------------------------------------------

 

 

In the event that the Agent, the Borrower, the LC Issuer and the Swing Line
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swing Line Exposure
and LC Exposure of the Lenders shall be readjusted to reflect the inclusion of
such Lender’s Commitment and on such date such Lender shall purchase at par such
of the Loans of the other Lenders (other than Swing Line Loans) as the Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Pro Rata Share.

 

2.18     Advances to be made in Euro. If any Advance made (or to be made) would,
but for this provision, be capable of being made either in the Euro or in a
National Currency Unit, such Advance shall be made in the Euro.

 

2.19     Facility LCs.

 

(a)     Issuance. The LC Issuer hereby agrees, on the terms and conditions set
forth in this Agreement, to issue standby and commercial letters of credit
(each, a “Facility LC”) and to renew, extend, increase, decrease or otherwise
modify each Facility LC (“Modify,” and each such action a “Modification”), from
time to time from and including the date of this Agreement and prior to the
Facility Termination Date upon the request of the Company; provided that
immediately after each such Facility LC is issued or Modified, (i) the aggregate
amount of the outstanding LC Obligations shall not exceed $10,000,000, (ii) the
Aggregate Outstanding Credit Exposure shall not exceed the Aggregate Commitment
and (iii) the Aggregate Outstanding Revolving Credit Exposure shall not exceed
the Aggregate Revolving Credit Commitments. No Facility LC shall have an expiry
date later than one year after the Facility Termination Date; provided, that,
(i) any Facility LC with an expiration date later than the Facility Termination
Date shall be issued solely at the LC Issuer’s discretion and no LC Issuer shall
have any obligation to issue a Facility LC with an expiration date beyond the
Facility Termination Date, and (ii) any Facility LC that remains outstanding
after the Facility Termination Date shall be cash collateralized by an amount
equal to 105% of the LC Obligations, which amount shall be held in the Facility
LC Collateral Account. Notwithstanding anything herein to the contrary, the LC
Issuer shall have no obligation hereunder to issue, and shall not issue, any
Facility LC (i) the proceeds of which would be made available to any Person (A)
to fund any activity or business of or with any Sanctioned Person, or in any
country or territory that, at the time of such funding, is the subject of any
Sanctions or (B) in any manner that would result in a violation of any Sanctions
by any party to this Agreement, (ii) if any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain the LC Issuer from issuing such Facility LC, or any Requirement of Law
relating to the LC Issuer or any request or directive (whether or not having the
force of law) from any Governmental Authority with jurisdiction over the LC
Issuer shall prohibit, or request that the LC Issuer refrain from, the issuance
of letters of credit generally or such Facility LC in particular or shall impose
upon the LC Issuer with respect to such Facility LC any restriction, reserve or
capital requirement (for which the LC Issuer is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the LC
Issuer any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the LC Issuer in good faith deems material to it, or
(iii) if the issuance of such Facility LC would violate one or more policies of
the LC Issuer applicable to letters of credit generally; provided that,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements or directives thereunder or issued in connection therewith or in
the implementation thereof, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed not to be in
effect on the Effective Date for purposes of clause (ii) above, regardless of
the date enacted, adopted, issued or implemented.

 

 
45

--------------------------------------------------------------------------------

 

 

(b)     Participations. Upon the issuance or Modification by the LC Issuer of a
Facility LC in accordance with this Section 2.19, the LC Issuer shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably sold to each Lender, and each Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the LC Issuer, a participation in such Facility LC (and each
Modification thereof) and the related LC Obligations in proportion to its Pro
Rata Share.

 

(c)     Notice. Subject to Section 2.19(a), the Company shall give the LC Issuer
notice prior to 10:00 a.m. (Chicago time) at least five Business Days prior to
the proposed date of issuance or Modification of each Facility LC, specifying
the beneficiary, the proposed date of issuance (or Modification) and the expiry
date of such Facility LC, and describing the proposed terms of such Facility LC
and the nature of the transactions proposed to be supported thereby. Upon
receipt of such notice, the LC Issuer shall promptly notify the Agent, and the
Agent shall promptly notify each Lender, of the contents thereof and of the
amount of such Lender's participation in such proposed Facility LC. The issuance
or Modification by the LC Issuer of any Facility LC shall, in addition to the
conditions precedent set forth in Article IV (the satisfaction of which the LC
Issuer shall have no duty to ascertain), be subject to the conditions precedent
that such Facility LC shall be satisfactory to the LC Issuer and that the
Company shall have executed and delivered such application agreement and/or such
other instruments and agreements relating to such Facility LC as the LC Issuer
shall have reasonably requested (each, a “Facility LC Application”). In the
event of any conflict between the terms of this Agreement and the terms of any
Facility LC Application, the terms of this Agreement shall control.

 

(d)     LC Fees. The Company shall pay to the Agent, for the account of the
Lenders ratably in accordance with their respective Pro Rata Shares, (i) with
respect to each standby Facility LC, a letter of credit fee at a per annum rate
equal to the Applicable Margin in effect from time to time on the average daily
undrawn stated amount under such standby Facility LC, such fee to be payable in
arrears on each Payment Date, and (ii) with respect to each commercial Facility
LC, a one-time letter of credit fee in an amount equal to the reasonable and
customary fees quoted by the LC Issuer from time to time, calculated on the
initial stated amount (or, with respect to a Modification of any such commercial
Facility LC which increases the stated amount thereof, such increase in the
stated amount) thereof, such fee to be payable on the date of such issuance or
increase (each such fee described in this sentence an “LC Fee”). The Company
shall also pay to the LC Issuer for its own account (x) at the time of issuance
of each standby Facility LC, a fronting fee in an amount equal to 0.125% of the
original face amount of such Facility LC, and (y) documentary and processing
charges in connection with the issuance or Modification of and draws under
Facility LCs in accordance with the LC Issuer's standard schedule for such
charges as in effect from time to time.

 

(e)     Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the LC Issuer shall notify the Agent and the Agent shall promptly notify the
Company and each other Lender as to the amount to be paid by the LC Issuer as a
result of such demand and the proposed payment date (the “LC Payment Date”). The
responsibility of the LC Issuer to the Company and each Lender shall be only to
determine that the documents (including each demand for payment) delivered under
each Facility LC in connection with such presentment shall be in conformity in
all material respects with such Facility LC. The LC Issuer shall endeavor to
exercise the same care in the issuance and administration of the Facility LCs as
it does with respect to letters of credit in which no participations are
granted, it being understood that in the absence of any gross negligence or
willful misconduct by the LC Issuer, each Lender shall be unconditionally and
irrevocably liable without regard to the occurrence of any Default or any
condition precedent whatsoever, to reimburse the LC Issuer on demand for (i)
such Lender's Pro Rata Share of the amount of each payment made by the LC Issuer
under each Facility LC to the extent such amount is not reimbursed by the
Company pursuant to Section 2.19(f) below, plus (ii) interest on the foregoing
amount to be reimbursed by such Lender, for each day from the date of the LC
Issuer's demand for such reimbursement (or, if such demand is made after 11:00
a.m. (Chicago time) on such date, from the next succeeding Business Day) to the
date on which such Lender pays the amount to be reimbursed by it, at a rate of
interest per annum equal to the Federal Funds Effective Rate for the first three
days and, thereafter, at a rate of interest equal to the rate applicable to
Floating Rate Advances.

 

 
46

--------------------------------------------------------------------------------

 

 

(f)     Reimbursement by Company. The Company shall be irrevocably and
unconditionally obligated to reimburse the LC Issuer on or before the applicable
LC Payment Date for any amounts to be paid by the LC Issuer upon any drawing
under any Facility LC, without presentment, demand, protest or other formalities
of any kind; provided that neither the Company nor any Lender shall hereby be
precluded from asserting any claim for direct (but not consequential) damages
suffered by the Company or such Lender to the extent, but only to the extent,
caused by (i) the willful misconduct or gross negligence of the LC Issuer in
determining whether a request presented under any Facility LC issued by it
complied with the terms of such Facility LC or (ii) the LC Issuer's failure to
pay under any Facility LC issued by it after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC. All such
amounts paid by the LC Issuer and remaining unpaid by the Company shall bear
interest, payable on demand, for each day until paid at a rate per annum equal
to (x) the rate applicable to Floating Rate Advances for such day if such day
falls on or before the applicable LC Payment Date and (y) the sum of 2% plus the
rate applicable to Floating Rate Advances for such day if such day falls after
such LC Payment Date. The LC Issuer will pay to each Lender ratably in
accordance with its Pro Rata Share all amounts received by it from the Company
for application in payment, in whole or in part, of the Reimbursement Obligation
in respect of any Facility LC issued by the LC Issuer, but only to the extent
such Lender has made payment to the LC Issuer in respect of such Facility LC
pursuant to Section 2.19(e). Subject to the terms and conditions of this
Agreement (including without limitation the submission of a Borrowing Notice in
compliance with Section 2.3 and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Company may request an Advance hereunder
for the purpose of satisfying any Reimbursement Obligation.

 

(g)     Obligations Absolute. The Company's obligations under this Section 2.19
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which the Company
may have or have had against the LC Issuer, any Lender or any beneficiary of a
Facility LC. The Company further agrees with the LC Issuer and the Lenders that
the LC Issuer and the Lenders shall not be responsible for, and the Company's
Reimbursement Obligation in respect of any Facility LC shall not be affected by,
among other things, the validity or genuineness of documents or of any
endorsements thereon, even if such documents should in fact prove to be in any
or all respects invalid, fraudulent or forged, or any dispute between or among
the Company, any of its Affiliates, the beneficiary of any Facility LC or any
financing institution or other party to whom any Facility LC may be transferred
or any claims or defenses whatsoever of the Company or of any of its Affiliates
against the beneficiary of any Facility LC or any such transferee. The LC Issuer
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Facility LC. The Company agrees that any
action taken or omitted by the LC Issuer or any Lender under or in connection
with each Facility LC and the related drafts and documents, if done without
gross negligence or willful misconduct, shall be binding upon the Company and
shall not put the LC Issuer or any Lender under any liability to the Company.
Nothing in this Section 2.19(g) is intended to limit the right of the Company to
make a claim against the LC Issuer for damages as contemplated by the proviso to
the first sentence of Section 2.19(f).

 

 
47

--------------------------------------------------------------------------------

 

 

(h)     Actions of LC Issuer. The LC Issuer shall be entitled to rely, and shall
be fully protected in relying, upon any Facility LC, draft, writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document reasonably
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the LC Issuer.
The LC Issuer shall be fully justified in failing or refusing to take any action
under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.19, the LC Issuer shall in all cases be fully
protected in respect of the Lenders in acting, or in refraining from acting,
under this Agreement in accordance with a request of the Required Lenders, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon the Lenders and any future holders of a participation in any
Facility LC.

 

(i)     Indemnification. The Company hereby agrees to indemnify and hold
harmless each Lender, the LC Issuer and the Agent, and their respective
directors, officers, agents and employees from and against any and all claims
and damages, losses, liabilities, costs or expenses which such Lender, the LC
Issuer or the Agent may incur (or which may be claimed against such Lender, the
LC Issuer or the Agent by any Person whatsoever) by reason of or in connection
with the issuance, execution and delivery or transfer of or payment or failure
to pay under any Facility LC or any actual or proposed use of any Facility LC,
including, without limitation, any claims, damages, losses, liabilities, costs
or expenses which the LC Issuer may incur by reason of or in connection with
(i) the failure of any other Lender to fulfill or comply with its obligations to
the LC Issuer hereunder (but nothing herein contained shall affect any rights
the Company may have against any defaulting Lender) or (ii) by reason of or on
account of the LC Issuer issuing any Facility LC at the direction of the Company
which specifies that the term “Beneficiary” included therein includes any
successor by operation of law of the named Beneficiary, but which Facility LC
does not require that any drawing by any such successor Beneficiary be
accompanied by a copy of a legal document, satisfactory to the LC Issuer,
evidencing the appointment of such successor Beneficiary; provided that the
Company shall not be required to indemnify any Lender, the LC Issuer or the
Agent for any claims, damages, losses, liabilities, costs or expenses to the
extent, but only to the extent, caused by (x) the willful misconduct or gross
negligence of the LC Issuer in determining whether a request presented under any
Facility LC complied with the terms of such Facility LC or (y) the LC Issuer's
failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of such Facility LC. Nothing in
this Section 2.19(i) is intended to limit the obligations of the Company under
any other provision of this Agreement.

 

(j)     Lenders' Indemnification Each Lender shall, ratably in accordance with
its Pro Rata Share, indemnify the LC Issuer, its affiliates and their respective
directors, officers, agents and employees (to the extent not reimbursed by the
Company) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from such indemnitees' gross negligence or willful misconduct or the LC Issuer's
failure to pay under any Facility LC after the presentation to it of a request
strictly complying with the terms and conditions of the Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.19 or any
action taken or omitted by such indemnitees hereunder.

 

(k)     Facility LC Collateral Account. The Company agrees that it will, upon
the request of the Agent or the Required Lenders and until the final expiration
date of any Facility LC and thereafter as long as any Reimbursement Obligation
is payable to the LC Issuer or the Lenders in respect of any Facility LC,
maintain a special collateral account pursuant to arrangements satisfactory to
the Agent (the “Facility LC Collateral Account”) at the Agent's office at the
address specified pursuant to Article XIII, in the name of such Company but
under the sole dominion and control of the Agent, for the benefit of the Lenders
and in which such Company shall have no interest other than as set forth in
Section 8.1. The Company hereby pledges, assigns and grants to the Agent, on
behalf of and for the ratable benefit of the Lenders and the LC Issuer, a
security interest in all of the Company's right, title and interest in and to
all funds which may from time to time be on deposit in the Facility LC
Collateral Account, together with all investments made therefrom, and all
interest or other income or gain arising from such funds, to secure the prompt
and complete payment and performance of the Obligations. The Agent will invest
any funds on deposit from time to time in the Facility LC Collateral Account in
certificates of deposit of JPMCB or other Cash Equivalents acceptable to the
Agent having a maturity not exceeding 30 days; provided that the Agent shall at
all times maintain a perfected security interest in such investments for the
ratable benefit of the LC Issuer and the Lenders. Nothing in this Section
2.19(k) shall either obligate the Agent to require the Company to deposit any
funds in the Facility LC Collateral Account or limit the right of the Agent to
release any funds held in the Facility LC Collateral Account in each case other
than as required by Section 8.1.

 

 
48

--------------------------------------------------------------------------------

 

 

(l)     Rights as a Lender. In its capacity as a Lender, the LC Issuer shall
have the same rights and obligations as any other Lender.

 

2.20     [Intentionally Reserved].

 

2.21     Collateral Security; Further Assurances. To secure the payment when due
of the Secured Obligations (subject to the Intercreditor Agreement), the Company
shall execute and deliver, or cause to be executed and delivered, to the
Collateral Agent, Collateral Documents granting or providing for the following:

 

(a)     Security Agreements granting a first priority, enforceable Lien and
security interest, subject to the Liens permitted by this Agreement and subject
to the sharing provisions to be contained in the Intercreditor Agreement, on all
present and future accounts, chattel paper, commercial tort claims, deposit
accounts, documents, farm products, fixtures, chattel paper, equipment, general
intangibles, goods, instruments, inventory, investment property,
letter-of-credit rights (as those terms are defined in the Michigan Uniform
Commercial Code) and all other personal property of the Company and of each
Subsidiary Guarantor, subject to any exclusions described in the Intercreditor
Agreement or approved by the Required Lenders and it being understood and agreed
that such first priority, enforceable Lien and security interest shall not
include any Lien or security interest in the Qualified Receivables Transaction
Assets; provided, that, if any Qualified Receivables Transaction expires or
otherwise terminates (and such Qualified Receivables Transaction is not
simultaneously replaced with a new Qualified Receivables Transaction) and all
obligations under such Qualified Receivables Transaction have been paid in full,
the Company shall either (i) cease transferring assets to the Securitization
Entity who was party to such Qualified Receivables Transaction or (ii) cause
such Securitization Entity to execute and deliver Collateral Documents.
Notwithstanding the foregoing, with respect to Liens granted by the Company or
any Subsidiary Guarantor on the Equity Interests in any Foreign Subsidiary such
Lien shall not exceed 65% (or such other percentage that, due to a change in an
applicable law after the date hereof, (1) could not reasonably be expected to
cause the undistributed earnings of such Foreign Subsidiary as determined for
U.S. federal income tax purposes to be treated as a deemed dividend to such
Foreign Subsidiary's U.S. parent and (2) could not reasonably be expected to
cause any material adverse tax consequences) of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and 100% of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) in
each Foreign Subsidiary directly owned by the Company or any Guarantor.
Notwithstanding the foregoing, if the Agent reasonably determines in good faith
that the Company will not incur a material tax liability as result of such other
pledge, the Company shall, upon the request of the Agent, have the balance of
its Equity Interests pledged to the Collateral Agent to secure, subject to the
Intercreditor Agreement, the Secured Obligations.

 

 
49

--------------------------------------------------------------------------------

 

 

(b)     On or before the Effective Date, the Company shall cause all Collateral
Documents as reasonably requested by the Agent, in each case duly executed on
behalf of the Company and the Subsidiary Guarantors, as the case may be,
granting to the Secured Parties and the Collateral Agent the Collateral and
support specified in Section 2.21 hereof, together with: (v) such resolutions,
certificates and opinions of counsel as reasonably requested by the Agent; (w)
the recordation, filing and other action (including payment of any applicable
taxes or fees) in such jurisdictions as the Lenders or the Agent may deem
necessary or appropriate with respect to the Collateral Documents, including the
filing of financing statements and other filings which the Lenders or the Agent
may deem necessary or appropriate to create, preserve or perfect the liens,
security interests and other rights intended to be granted to the Lenders or the
Agent thereunder, together with Uniform Commercial Code record searches and
other Lien searches in such offices as the Lenders or the Agent may request; (x)
evidence that the casualty and other insurance required pursuant to the Loan
Documents is in full force and effect; (y) originals of all instruments and
certificates representing all of the outstanding shares of Equity Interests and
other securities and instruments to be pledged thereunder, with appropriate
stock powers, endorsements and other powers duly executed in blank; and (z) such
other evidence that Liens creating a first priority security interest, subject
to the Intercreditor Agreement, in the Collateral shall have been created and
perfected as requested by the Agent and the satisfaction of all other conditions
in connection with the Collateral and the Collateral Documents as reasonably
requested by the Agent, including without limitation all opinions of counsel,
and other documents and requirements requested by the Agent.

 

(c)     The Company agrees that it will promptly notify the Agent of the
formation, acquisition or existence of any Subsidiary that is a Guarantor (per
the definition of Guarantor) that has not executed a Guaranty and Collateral
Documents or the acquisition of any assets on which a Lien is required to be
granted and that is not covered by existing Collateral Documents. The Company
agrees that it will promptly execute and deliver, and cause each Guarantor to
execute and deliver, promptly upon the request of the Agent, such additional
Collateral Documents, Guaranties and other agreements, documents and
instruments, each in form and substance satisfactory to the Agent, sufficient to
grant the Guaranties and Liens contemplated by this Agreement and the Collateral
Documents. The Company shall deliver, and cause each Guarantor to deliver, to
the Agent all original instruments payable to it with any endorsements thereto
required by the Agent. Additionally, the Company shall execute and deliver, and
cause each Guarantor to execute and deliver, promptly upon the request of the
Agent, such certificates, legal opinions, lien searches, organizational and
other charter documents, resolutions and other documents and agreements as the
Agent may reasonably request in connection therewith. The Company shall use its
best efforts to cause each lessor of real property to it or any Subsidiary where
any material Collateral is located to execute and deliver to the Agent an
agreement in form and substance reasonably acceptable to the Agent duly executed
on behalf of such lessor waiving any distraint, lien and similar rights with
respect to any property subject to the Collateral Documents and agreeing to
permit the Collateral Agent to enter such premises in connection therewith. The
Company shall execute and deliver, and cause each Guarantor to execute and
deliver, promptly upon the reasonable request of the Agent, such agreements and
instruments evidencing any intercompany loans or other advances among the
Company and its Subsidiaries, or any of them, and all such intercompany loans or
other advances shall be, and are hereby made, subordinate and junior to the
Secured Obligations and no payments may be made on such intercompany loans or
other advances upon and during the continuance of a Default unless otherwise
agreed to by the Required Lenders.

 

 
50

--------------------------------------------------------------------------------

 

 

ARTICLE III.
CHANGE IN CIRCUMSTANCES, TAXES

 

3.1     Increased Costs.

 

(a)     If any Change in Law shall:

 

(i)     impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or LC Issuer;

 

(ii)     impose on any Lender or the LC Issuer or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Facility LC or participation therein; or

 

(iii)     subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Eurodollar Loan (or of maintaining its obligation to make any
such Loan) or to increase the cost to such Lender, the LC Issuer or such other
Recipient of participating in, issuing or maintaining any Facility LCs or to
reduce the amount of any sum received or receivable by such Lender, the LC
Issuer or such other Recipient hereunder (whether of principal, interest or
otherwise), then the affected Borrower will pay to such Lender, the LC Issuer or
such other Recipient, as the case may be, such additional amount or amounts as
will compensate such Lender, the LC Issuer or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b)     If any Lender or LC Issuer reasonably determines that any Change in Law
regarding capital or liquidity requirements has the effect of reducing the rate
of return on such Lender's or LC Issuer's capital or on the capital of such
Lender's or LC Issuer's holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Facility LCs held by, such
Lender, or the Facility LCs issued by such LC Issuer, to a level below that
which such Lender or LC Issuer or such Lender's or LC Issuer's holding company
could have achieved but for such Change in Law (taking into consideration such
Lender's or LC Issuer's policies and the policies of such Lender's or LC
Issuer's holding company with respect to capital adequacy and liquidity), then
from time to time the Borrower will pay to such Lender or LC Issuer, as the case
may be, such additional amount or amounts as will compensate such Lender or the
LC Issuer or such Lender's or LC Issuer's holding company for any such reduction
suffered.

 

(c)     A certificate of a Lender or LC Issuer setting forth the amount or
amounts necessary to compensate such Lender or LC Issuer or its holding company,
as the case may be, as specified in paragraph (a) or (b) of this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
affected Borrower shall pay such Lender or LC Issuer, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)     Failure or delay on the part of any Lender or LC Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or LC Issuer's right to demand such compensation; provided that no
Borrower shall be required to compensate a Lender or LC Issuer pursuant to this
Section for any increased costs or reductions incurred more than 180 days prior
to the date that such Lender or LC Issuer, as the case may be, notifies the
affected Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender's or LC Issuer's intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.

 

 
51

--------------------------------------------------------------------------------

 

 

3.2     Market Disruption and Alternate Rate of Interest.

 

 

(a)     If at the time that the Agent shall seek to determine the relevant
Screen Rate on the Quotation Day for any Interest Period for a Eurocurrency
Advance the applicable Screen Rate shall not be available for such Interest
Period and/or for the applicable currency with respect to such Eurocurrency
Borrowing for any reason and the Agent shall determine that it is not possible
to determine the Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error), then the applicable Reference Bank Rate shall be
the Eurocurrency Rate for such Interest Period for such Eurocurrency Advance;
provided, however, that if the Reference Bank Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement; provided,
further, however, that if less than two Reference Banks shall supply a rate to
the Agent for purposes of determining the Eurocurrency Rate for such
Eurocurrency Advance, (i) if such Advance shall be requested in USD, then such
Borrowing shall be made as a Floating Rate Advance at the Floating Rate and (ii)
if such Borrowing shall be requested in any Non-USD Currency, the Eurocurrency
Rate shall be equal to the cost to each Lender to fund its pro rata share of
such Eurocurrency Advance (from whatever source and using whatever methodologies
as such Lender may select in its reasonable discretion); such rate, the “CF
Rate”).

 

(b)     If prior to the commencement of any Interest Period for a Eurocurrency
Advance:

 

(i)     the Agent determines (which determination shall be conclusive and
binding absent manifest error) that adequate and reasonable means do not exist
for ascertaining the Eurocurrency Rate or the Eurocurrency Reference Rate, as
applicable, for a Loan in the applicable currency or for the applicable Interest
Period; or

 

(ii)     the Agent is advised by the Required Lenders that the Eurocurrency Rate
or the Eurocurrency Reference Rate, as applicable, for a Loan in the applicable
currency or for the applicable Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Advance for such Interest Period,

 

then the Agent shall give notice thereof to the Company and the Lenders by
telephone or telecopy as promptly as practicable thereafter and, until the Agent
notifies the Company and the Lenders that the circumstances giving rise to such
notice no longer exist, (A) any interest election request that requests the
conversion of any Eurocurrency Advance to, or continuation of any Eurocurrency
Advance in the applicable currency or for the applicable Interest Period, as the
case may be, shall be ineffective, and any such Eurodollar Advance shall be
repaid on the last day of the then current Interest Period applicable thereto,
(B)  if such Advance is requested in USD, such Advance shall be made as a
Floating Rate Advance and (C) if such Borrowing is requested in any Non-USD
currency, then the Eurocurrency Rate for such Eurocurrency Advance shall be at
the CF Rate; provided, further that if the circumstances giving rise to such
notice affect only one type of Advances, then the other type of Advances shall
be permitted.

 

3.3     Availability of Types of Advances. If any Lender reasonably determines
that maintenance of its Loans at a suitable Lending Installation, would violate
any applicable law, rule, regulation, or directive, whether or not having the
force of law, the Loans of such Lender that are so affected shall be repaid (a)
upon demand by such Lender if it shall be unlawful for such Lender to maintain
the affected Loan until the end of the Interest Period for the affected Loan, or
(b) at the end of the Interest Period for the affected Loan. If the Required
Lenders reasonably determine that (i) deposits of a currency, type and maturity
appropriate to match fund Loans are not available or (ii) the interest rate
applicable to a Loan does not accurately reflect the cost of making or
maintaining such Loans, then the Agent shall suspend the availability of the
affected Loan or Loans and require any such Loan or Loans of the affected type
to be repaid at the end of the Interest Period for such Loan or Loans.

 

 
52

--------------------------------------------------------------------------------

 

 

3.4     Funding Indemnification. If any payment of an Advance occurs on a date
which is not the last day of the applicable Interest Period, whether because of
acceleration, prepayment or otherwise, or an Advance is not made on the date
specified by a Borrower for any reason other than default by the Lenders, such
Borrower will indemnify each Lender for any loss or cost incurred by it
resulting therefrom, including, without limitation, any loss or cost in
liquidating or employing deposits acquired to fund or maintain the Advance.

 

3.5     Lender Statements; Survival of Indemnity. To the extent reasonably
possible, each Lender and the LC Issuer shall designate an alternate Lending
Installation with respect to its Loans or Facility LCs or participations therein
to reduce any liability of a Borrower to such Lender or the LC Issuer, as the
case may be, under Sections 3.1 or to avoid the unavailability of an Advance
under Section 3.3, so long as such designation is not disadvantageous to such
Lender or the LC Issuer in any material respect. Each Lender or the LC Issuer,
as the case may be, shall deliver a written statement of such Lender or the LC
Issuer to the applicable Borrower (with a copy to the Agent) as to the amount
due, if any, under Section 3.4. Such written statement shall set forth in
reasonable detail the calculations upon which such Lender or the LC Issuer, as
the case may be, determined such amount and shall state that amounts determined
in accordance with such procedures are being charged by such Lender or the LC
Issuer to other borrowers with credit facilities similar to this Agreement and
credit characteristics comparable to the Company as determined by such Lender or
the LC Issuer, as the case may be, and shall be final, conclusive and binding on
the Borrowers in the absence of manifest error. Determination of amounts payable
under such sections shall be calculated as though each Lender funded such Loans
through the purchase of a deposit of the type and maturity corresponding to the
deposit used as a reference in determining the interest rate applicable to such
Loan, whether in fact that is the case or not. Unless otherwise provided herein,
the amount specified in the written statement of any Lender or the LC Issuer
shall be payable on demand after receipt by the applicable Borrower of such
written statement. The obligations of the Borrowers under Sections 3.1, 3.4 and
3.6 shall survive payment of the Obligations and termination of this Agreement.
The Borrowers shall have no obligation to compensate any Lender or the LC Issuer
with respect to amounts provided in Sections 3.4 or 3.6 with respect to any
period prior to the date which is 180 days prior to the date such Lender or the
LC Issuer delivers its written statement hereunder requesting compensation
(except such longer period during which solely because of the retroactive
application of such law, rule, regulation, policy, guideline or directive such
Lender did not know in good faith that such amount would arise or accrue).

 

3.6     Taxes.

 

(a)     Any and all payments by or on account of any obligation of each Borrower
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of an applicable withholding agent)
requires the deduction or withholding of any Tax from any such payment by a
withholding agent, then the applicable withholding agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by such
Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section 3.6) the applicable Recipient
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

 

 
53

--------------------------------------------------------------------------------

 

 

(b)     In addition, each Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law, or, at the option of
the Agent, timely reimburse it for Other Taxes.

 

(c)     Each Borrower shall indemnify the Agent, each Lender and each LC Issuer,
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Agent, such Lender or such LC
Issuer, as the case may be, on or with respect to any payment by or on account
of any obligation of such Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrowers by a Lender or a LC Issuer, or by the Agent on its own behalf
or on behalf of a Lender or a LC Issuer, shall be conclusive absent manifest
error.

 

(d)     As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by a Borrower to a Governmental Authority, such Borrower shall deliver to
the Agent the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Agent.

 

(e)     (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the affected Borrower and the Agent, at the time or times reasonably
requested by a Borrower or the Agent, such properly completed and executed
documentation reasonably requested by such Borrower or the Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by a Borrower or
the Agent, shall deliver such other documentation prescribed by applicable law
or reasonably requested by a Borrower or the Agent as will enable such Borrower
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.6(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender's reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)     Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

 

(A)     any Lender that is a U.S. Person shall deliver to the Borrowers and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of a
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. Federal backup withholding tax;

 

(B)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

 

(1)     in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8 BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8 BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

 
54

--------------------------------------------------------------------------------

 

 

(2)     executed originals of IRS Form W-8ECI;

 

(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of any Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8 BEN-E, as applicable; or

 

(4)     to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-4 on
behalf of each such direct and indirect partner;

 

(C)     any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of a Borrower or the Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. Federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrowers or the Agent to determine the withholding or deduction required to be
made; and

 

(D)     if a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by a Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by a Borrower or the Agent as may be necessary for the
Borrowers and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender's obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

 
55

--------------------------------------------------------------------------------

 

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Agent in writing
of its legal inability to do so.

 

(f)     If the Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by any Borrower or with respect to which any Borrower has paid
additional amounts pursuant to this Section 3.16, it shall pay over such refund
to such Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by any Borrower under this Section 3.6 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that each Borrower, upon the request of the Agent or such
Lender, agrees to repay the amount paid over to such Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Agent or such Lender in the event the Agent or such Lender is
required to repay such refund to such Governmental Authority. This Section shall
not be construed to require the Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to any Borrower or any other Person.

 

(g)     Each Foreign Lender shall also comply with any certification,
documentation, information or other reporting necessary to establish an
exemption from withholding under FATCA and shall provide any other documentation
reasonably requested by a Borrower or the Agent sufficient for the Agent and the
Borrowers to comply with their obligations under FATCA and to determine that
such Lender has complied with such applicable reporting requirements.

 

(h)     Each Lender shall indemnify the Borrower and the Agent within ten (10)
days after demand therefor, for the full amount of any Excluded Taxes
attributable to such Lender that are payable or paid by any Borrower or the
Agent, and reasonable expenses arising therefrom or with respect thereto,
whether or not such Excluded Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by a Borrower or the Agent, as
applicable, shall be conclusive absent manifest error. Each Lender hereby
authorizes the Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document against any amount due to the Agent under
this paragraph (h). The agreements in this paragraph (h) shall survive the
resignation and/or replacement of the Agent.

 

(i)     For purposes of this Section 3.6, the term “Lender” includes any LC
Issuer and the term “applicable law” includes FATCA.

 

3.7     Mitigation Obligations; Replacement of Lenders.

 

(a)     If any Lender requests compensation under Section 3.1, or if a Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.6, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Sections 3.1 or 3.6, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

 
56

--------------------------------------------------------------------------------

 

 

(b)     If any Lender (i) requests compensation under Section 3.1, or if a
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.6,
(ii) is or becomes a Defaulting Lender, or (iii) has failed to consent to a
proposed amendment, waiver, discharge or termination which pursuant to the terms
of Section 8.2 or any other provision of any Loan Document requires the consent
of all affected Lenders and with respect to which the Required Lenders shall
have granted their consent, then the Borrowers may, at their sole expense and
effort, upon notice to such Lender and the Agent, require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 13.1), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Agent (and if a Commitment is being assigned, the LC
Issuers), which consent shall not unreasonably be withheld, (ii) such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 3.1 or payments required to be made pursuant to Section 3.6, such
assignment will result in a reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.

 

(c)     Notwithstanding any Departing Lender’s failure or refusal to assign its
rights, obligations, Loans and Commitments under this Section 3.7, the Departing
Lender shall cease to be a “Lender” for all purposes of this Agreement and the
Replacement Lender shall be substituted therefor upon payment to the Departing
Lender by the Replacement Lender of all amounts set forth in this Section 3.7
without any further action of the Departing Lender.

 

 

ARTICLE IV.
CONDITIONS PRECEDENT

 

4.1     Closing Conditions. On the date hereof, the Borrowers shall furnish, or
shall cause to be furnished, to the Agent, with sufficient copies for the
Lenders, each of the following:

 

(a)     Copies of the articles of incorporation or similar organizational
documents of the Company, together with all amendments thereto, and a
certificate of good standing or similar governmental evidence of corporate
existence, all certified by the Secretary, an Assistant Secretary or another
duly authorized representative of the Company.

 

(b)     Copies, certified by the Secretary, an Assistant Secretary or another
duly authorized representative of the Company, of its by-laws and of its Board
of Directors' resolutions (and resolutions of other bodies, if any are deemed
necessary by counsel for any Lender) authorizing the execution of the Loan
Documents.

 

 
57

--------------------------------------------------------------------------------

 

 

(c)     An incumbency certificate, executed by the Secretary, an Assistant
Secretary or another duly authorized representative of each Borrower, which
shall identify by name and title and bear the signature of the officers of such
Borrower authorized to sign the applicable Loan Documents and to make borrowings
hereunder, upon which certificate the Agent and the Lenders shall be entitled to
rely until informed of any change in writing by such Borrower.

 

(d)     A written opinion of the counsel for the Company and the Guarantors,
addressed to the Lenders in substantially the form of Exhibit E hereto.

 

(e)     Copies of all governmental and nongovernmental consents, approvals,
authorizations, declarations, registrations or filings required on the part of
any Borrower in connection with the execution, delivery and performance of the
Loan Documents or the transactions contemplated hereby or thereby or as a
condition to the legality, validity or enforceability of the Loan Documents,
certified as true and correct in full force and effect as of the Effective Date
by a duly authorized officer of the Borrowers, or if none is required, a
certificate of such officer to that effect.

 

(f)     Payment of all fees owing by the Borrowers as of the Effective Date.

 

(g)     Copies of the unqualified audited consolidated financial statements of
the Company and its Subsidiaries for the fiscal year ended January 3, 2016 and
copies of five year financial projections for the Company and its Subsidiaries,
in each case in form and substance reasonably satisfactory to the Agent.

 

(h)     The Agent shall have reasonably determined that since November 4, 2016,
there is an absence of any material adverse change or disruption in primary or
secondary loan syndication markets, financial markets or in capital markets
generally (whether resulting from events prior to or after the date of the
commitment) that would likely impair syndication of the Loans hereunder.

 

(i)     All Collateral Documents requested by the Agent, in each case duly
executed on behalf of all parties thereto, or a confirmation pursuant to any
consent, confirmation or amendment of certain of the existing Collateral
Documents executed pursuant to the Existing Credit Agreement or any other prior
credit agreement, as determined by the Agent, granting to the Lenders and the
Agent the Collateral and support intended to be provided pursuant to Section
2.21, together with such other agreements and documents, and the satisfaction of
such other conditions as may be required by the Agent in connection therewith.

 

(j)     Any amendment to the Intercreditor Agreement, as determined by the
Agent, shall be signed by all parties thereto.

 

(k)     All other Loan Documents required by the Agent or the Required Lenders
shall have been duly executed by the Company and each applicable Subsidiary,
together with any documents, agreements, instruments, filings and other items
related thereto as reasonably required by the Agent or the Required Lenders.

 

(l)     Satisfactory results of all due diligence with respect to the Company
and its Subsidiaries and their assets as required by the Agent.

 

(m)     The Agent shall have received Lien searches in respect of the Company
and its Subsidiaries in form and substance satisfactory to the Agent.

 

(n)     Each of the conditions set forth in Section 4.2 shall have been
satisfied.

 

 
58

--------------------------------------------------------------------------------

 

 

(o)     Such other agreements and documents, and the satisfaction of such other
conditions as may be reasonably required by the Agent.

 

4.2     Each Advance. The Lenders shall not be required to make any Credit
Extensions or continue or convert any Loans, unless on the applicable Borrowing
Date, both before and after giving effect on a pro forma basis to the making of
such Credit Extension or such continuation or conversion:

 

(a)     There exists no Default or Unmatured Default.

 

(b)     The representations and warranties contained in Article V are true and
correct in all material respects as of such Borrowing Date except to the extent
any such representation or warranty is stated to relate solely to an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects on and as of such earlier date.

 

(c)     All legal matters incident to the making or continuation of such Loans
shall be satisfactory to the Agent and its counsel.

 

Each Borrowing Notice or request for issuance of a Facility LC with respect to
each Credit Extension and each continuation or conversion by a Borrower
hereunder shall constitute a representation and warranty by the Company and such
Borrower that the conditions contained in Sections 4.2(a) and (b) have been
satisfied.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

Each of the Company and the Foreign Subsidiary Borrowers (insofar as the
representations and warranties set forth below relate to such Foreign Subsidiary
Borrower) represents and warrants to the Lenders that:

 

5.1     Corporate Existence and Standing. Each of the Company and its
Subsidiaries and each Foreign Subsidiary Borrower is a corporation, partnership,
limited liability company or other organization, duly organized and validly
existing under the laws of its jurisdiction of organization and has all
requisite corporate, partnership, company or similar authority to conduct its
business as presently conducted.

 

5.2     Authorization and Validity. Each Borrower and each Guarantor has the
corporate or other power and authority and legal right to execute and deliver
the Loan Documents and to perform its obligations thereunder. The execution and
delivery by each of the Borrowers and each of the Guarantors of the Loan
Documents and the performance of their obligations thereunder have been duly
authorized by proper corporate proceedings, and the Loan Documents to which they
are a party constitute legal, valid and binding obligations of the Borrowers and
the Guarantors enforceable against the Borrowers and the Guarantors in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency or similar laws affecting the enforcement of creditors'
rights generally and by equitable principles affecting the availability of
specific performance and other remedies.

 

5.3     No Conflict; Government Consent. Neither the execution and delivery by
the Borrowers and the Guarantors of the Loan Documents, nor the consummation of
the transactions therein contemplated, nor compliance with the provisions
thereof will violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Company or any of its Subsidiaries or
the Company’s or any Subsidiary's articles of incorporation, code of regulations
or by-laws or the provisions of any indenture, instrument or agreement to which
the Company or any of its Subsidiaries is a party or is subject, or by which it,
or its Property, is bound, or conflict with or constitute a default thereunder,
or result in the creation or imposition of any Lien (other than any Lien
permitted by Section 6.13) in, of or on the Property of the Company or a
Subsidiary pursuant to the terms of any such indenture, instrument or agreement.
No order, consent, approval, license, authorization, or validation of, or
filing, recording or registration with, or exemption by, or other action in
respect of any governmental or public body or authority, or any subdivision
thereof, is required to authorize, or is required in connection with the
execution, delivery and performance of, or the legality, validity, binding
effect or enforceability of, any of the Loan Documents.

 

 
59

--------------------------------------------------------------------------------

 

 

5.4     Financial Statements. The January 3, 2016 audited consolidated financial
statements of the Company and its Subsidiaries were prepared in accordance with
generally accepted accounting principles in effect on the date such statements
were prepared and fairly present the consolidated financial condition and
operations of the Company and its Subsidiaries.

 

5.5     Material Adverse Change. Since January 3, 2016 there has been no change
in the business, Property, prospects, condition (financial or otherwise) or
results of operations of the Company and its Subsidiaries which could reasonably
be expected to have a Material Adverse Effect.

 

5.6     Taxes. The Company and its Subsidiaries have filed all United States
federal tax returns and all other material tax returns which are required to be
filed by any Governmental Authority and have paid all taxes shown as due
pursuant to said returns or pursuant to any assessment received by the Company
or any of its Subsidiaries by any Governmental Authority, except such taxes, if
any, as are being contested in good faith and as to which adequate reserves have
been provided in accordance with Agreement Accounting Principles and as to which
no Lien (other than as permitted by Section 6.13) exists. No tax liens have been
filed and no claims are being asserted with respect to any such taxes, in each
case other than as permitted by Section 6.13. The charges, accruals and reserves
on the books of the Company and its Subsidiaries in respect of any taxes or
other governmental charges are adequate.

 

5.7     Litigation and Contingent Obligations. Except as set forth on Schedule
5.7 hereto, there is no litigation, arbitration or proceeding pending or, to the
knowledge of any of their executive officers, any governmental investigation or
inquiry pending or any litigation, arbitration, governmental investigation,
proceeding or inquiry threatened against or affecting the Company or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the making of the Credit
Extensions. Other than any liability incident to such litigation, arbitration or
proceedings listed on Schedule 5.7, the Company and its Subsidiaries have no
material contingent obligations not provided for or disclosed in the financial
statements referred to in Section 5.4.

 

5.8     Subsidiaries. Schedule 5.8 hereto contains an accurate list of all
Subsidiaries of the Company as of the date of this Agreement, setting forth
their respective jurisdictions of incorporation or organization and the
percentage of their respective capital stock owned by the Company or other
Subsidiaries. All of the issued and outstanding shares of capital stock of such
Subsidiaries held by the Company have been duly authorized and issued and are
fully paid and non-assessable.

 

5.9     ERISA. Each member of the Controlled Group has fulfilled its obligations
in all material respects under the minimum funding standards of ERISA and the
Code with respect to each Plan. Each member of the Controlled Group is in
compliance with the applicable provisions of ERISA and the Code with respect to
each Plan except where such non compliance could not reasonably be expected to
have a Material Adverse Effect. Each Plan complies in all material respects with
all applicable requirements of law and regulations, no Reportable Event which
has or may result in any material liability has occurred with respect to any
Plan, and no steps have been taken to reorganize or terminate any Single
Employer Plan. No member of the Controlled Group has (i) sought a waiver of the
minimum funding standard under Section 412 of the Code in respect of any Plan,
(ii) failed to make any contribution or payment to any Single Employer Plan or
Multiemployer Plan, or made any amendment to any Plan, which has resulted or
could result in the imposition of a Lien or the posting of a bond or other
security under ERISA or the Code or (iii) incurred any material, actual
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.

 

 
60

--------------------------------------------------------------------------------

 

 

5.10     Accuracy of Information. No information, exhibit or report furnished by
the Company or any of its Subsidiaries in writing to the Agent or to any Lender
in connection with the negotiation of the Loan Documents contained any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading in light of the
circumstances in which made, as of the date thereof.

 

5.11     Regulations T, U and X. Margin Stock constitutes less than 25% of those
assets of the Company and its Subsidiaries which are subject to any limitation
on sale, pledge, or other restriction hereunder and the Company and its
Subsidiaries are in compliance with Section 6.2.

 

5.12     Compliance With Laws. The Company and its Subsidiaries have complied
with all applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government or any instrumentality or agency thereof, having
jurisdiction over the conduct of their respective businesses or the ownership of
their respective Property if failure to comply could reasonably be expected to
have a Material Adverse Effect.

 

5.13     Plan Assets; Prohibited Transactions. The Company and its Subsidiaries
have not engaged in any prohibited transaction within the meaning of Section
4.06 of ERISA or Section 4975 of the Code which could result in any material
liability; and neither the execution of this Agreement nor the making of Credit
Extensions (assuming that the Lenders do not fund any of the Credit Extensions
with any “plan assets” as defined in ERISA) hereunder give rise to a non-exempt
prohibited transaction within the meaning of Section 406 of ERISA or Section
4975 of the Code.

 

5.14     Environmental Matters. In the ordinary course of its business, the
officers of the Company consider the effect of Environmental Laws on the
business of the Company and its Subsidiaries, in the course of which they
identify and evaluate potential risks and liabilities accruing to the Company
and its Subsidiaries due to Environmental Laws. On the basis of this
consideration, the Company has reasonably concluded that Environmental Laws
cannot reasonably be expected to have a Material Adverse Effect. Neither the
Company nor any of its Subsidiaries has received any notice to the effect that
its operations are not in material compliance with any of the requirements of
applicable Environmental Laws or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
non-compliance or remedial action could reasonably be expected to have a
Material Adverse Effect.

 

5.15     Investment Company Act. No Borrower is an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

 

5.16     Foreign Subsidiary Borrowers.

 

(a)     Each Foreign Subsidiary Borrower is a direct or indirect Wholly-Owned
Subsidiary of the Company (excluding director qualifying shares); and

 

 
61

--------------------------------------------------------------------------------

 

 

(b)     Each Foreign Subsidiary Borrower will have, upon becoming a party
hereto, all right and authority to enter into this Agreement and each other Loan
Document to which it is a party, and to perform all of its obligations under
this and each other Loan Document to which it is a party; all of the foregoing
actions will have been taken prior to any request for Loans by such Borrower,
duly authorized by all necessary action on the part of such Borrower, and when
such Foreign Subsidiary Borrower becomes a party hereto, this Agreement and each
other Loan Document to which it is a party will constitute valid and binding
obligations of such Borrower enforceable in accordance with their respective
terms except as such terms may be limited by the application of bankruptcy,
moratorium, insolvency and similar laws affecting the rights of creditors
generally and by equitable principles affecting the availability of specific
performance and other remedies.

 

5.17     Ownership of Properties. On the Effective Date, the Company and its
Subsidiaries will have good title, free of all Liens (other than as permitted by
Section 6.13), to all Property and assets reflected in the financial statements
as owned by it other than defects in title which could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

5.18     Reportable Transaction. Neither any Borrower nor any Subsidiary intends
to treat the Advances and related transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4). In
the event any Borrower or any Subsidiary determines to take any action
inconsistent with such intention, it will promptly notify the Agent thereof.

 

5.19     Purpose of Loans. The proceeds of the Loans hereunder shall be used
solely for general corporate purposes. No Borrower will request any Borrowing or
Facility LC, and no Borrower shall use, and shall procure that its Subsidiaries
and its or their respective directors, officers, employees and agents shall not
use, the proceeds of any Borrowing or Facility LC (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (B) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country, or (C) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

 

5.20     Anti-Corruption Laws and Sanctions. The Company has taken actions
designed to ensure compliance by the Borrowers, their respective Subsidiaries
and their respective directors, officers and employees with Anti-Corruption Laws
and applicable Sanctions, and the Borrowers, their respective Subsidiaries and,
to the knowledge of any such Borrower or such Subsidiary, their respective
officers, employees and directors are in compliance with Anti-Corruption Laws
and applicable Sanctions in all material respects. None of the Borrowers nor any
of their Subsidiaries nor to the knowledge of any such Borrower or such
Subsidiary, any of their respective directors, officers or employees acting or
benefiting in any capacity from the credit facility established hereby is a
Sanctioned Person. No Borrowing or Facility LC, use of proceeds or other
transaction contemplated by this Credit Agreement will violate Anti-Corruption
Laws or applicable Sanctions in any material respect.

 

5.21     EEA Financial Institutions. Neither any Borrower nor any Subsidiary is
an EEA Financial Institution.

 

 
62

--------------------------------------------------------------------------------

 

 

ARTICLE VI.COVENANTS

 

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 

6.1     Financial Reporting. The Company will maintain, for itself and each
Subsidiary, a system of accounting enabling it to provide consolidated financial
statements for the Company and each Subsidiary in accordance with Agreement
Accounting Principles and furnish to the Lenders:

 

(a)     Within 120 days after the close of each of its fiscal years, an
unqualified (except for qualifications relating to changes in accounting
principles or practices reflecting changes in generally accepted accounting
principles and required or approved by the Company's independent certified
public accountants) audit report certified by nationally recognized independent
certified public accountants certifying that the Company's consolidated
financial statements are fairly stated in all material respects, in accordance
with Agreement Accounting Principles for itself and the Subsidiaries, including
balance sheets as of the end of such period, related income statements, and
statements of cash flows.

 

(b)     Within 60 days after the close of the first three quarterly periods of
each of its fiscal years, for itself and the Subsidiaries, consolidated
unaudited balance sheets as at the close of each such period and related income
statement and a statement of cash flows for the period from the beginning of
such fiscal year to the end of such quarter, all certified by a Designated
Financial Officer of the Company.

 

(c)     Together with the financial statements required under Sections 6.1(a)
and (b), a compliance certificate in substantially the form of Exhibit F hereto
signed by a Designated Financial Officer of the Company showing the calculations
necessary to determine compliance with this Agreement and stating that no
Default or Unmatured Default exists, or if any Default or Unmatured Default
exists, stating the nature and status thereof.

 

(d)     [Intentionally Reserved].

 

(e)     As soon as possible and in any event within 5 days after (x) receipt by
the Company, and (y) a determination is made by the Company concerning a
Material Adverse Effect with respect thereto, a copy of (a) any notice or claim
to the effect, that the Company or any of its Subsidiaries is or may be liable
to any Person as a result of the release by the Company, any of its
Subsidiaries, or any other Person of any toxic or hazardous waste or substance
into the environment, (b) any notice alleging any violation of any federal,
state or local environmental, health or safety law or regulation by the Company
or any of its Subsidiaries, and (c) any notice of occurrence of any Reportable
Event, which, in each case, could reasonably be expected to have a Material
Adverse Effect.

 

(f)     Promptly after the sending or filing thereof, copies of all forms 8K,
10-K and 10-Q which the Company files with the Securities and Exchange
Commission or any successor agency thereof pertaining to the Company or any of
its Subsidiaries as the issuer of securities.

 

(g)     Promptly, such other information respecting the business, properties,
operations or condition, financial or otherwise, of the Company or any of their
respective Subsidiaries as any Lender or the Agent may from time to time
reasonably request.

 

6.2     Use of Proceeds. (a) The Company will, and will cause each Subsidiary
to, use the proceeds of all Credit Extensions, to refinance existing
Indebtedness, for working capital or general corporate purposes. None of the
proceeds of any of the Advances made under this Agreement will be used, whether
directly or indirectly, in violation of any applicable law or regulation,
including without limitation Regulations T, U or X, or to purchase or carry any
Margin Stock.

 

(b)     The Company will not, nor will it permit any Subsidiary to, request any
Credit Extension, and neither the Company nor any Subsidiary shall use, and the
Company shall procure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Credit Extension (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country to the extent that such
activities, businesses or transaction would be prohibited by Sanctions if
conducted by a corporation incorporated in the United States or the European
Union, or (c) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

 
63

--------------------------------------------------------------------------------

 

 

6.3     Notice of Default. The Company will give prompt notice in writing to the
Agent of the occurrence of any Default or Unmatured Default known to it or which
in the exercise of reasonable and customary diligence it should have known.

 

6.4     Conduct of Business. The Company will, and will cause each Subsidiary to
do all things necessary to remain duly incorporated, validly existing and in
good standing in its jurisdiction of organization (subject to Section 6.11) and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except in any such case where such failure
could not reasonably be expected to have a Material Adverse Effect and except
that a Subsidiary may be dissolved if the Company determines in good faith that
such dissolution is in the best interest of the Company and its Subsidiaries
taken as a whole.

 

6.5     Taxes. The Company will, and will cause each Subsidiary to, timely file
complete and correct United States federal and applicable foreign, state and
local tax returns required by law and pay when due all taxes, assessments and
governmental charges and levies upon it or its income, profits or Property,
except those which are being contested in good faith by appropriate proceedings
and with respect to which adequate reserves have been set aside in accordance
with Agreement Accounting Principles and those which the failure to file or pay
could not reasonably be expected to have a Material Adverse Effect.

 

6.6     Insurance. The Company will, and will cause each Subsidiary to, maintain
insurance with financially sound and reputable insurance companies (or
self-insurance programs) on their Property in such amounts (with such customary
deductibles, exclusions and self-insurance) and covering such risks as
management of the Company reasonably considers consistent with sound business
practice.

 

6.7     Compliance with Laws. The Company will, and will cause each Subsidiary
to, comply with all laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject except for such
noncompliance as could not reasonably be expected to have a Material Adverse
Effect. The Company will take actions designed to ensure compliance by the
Borrowers, their respective Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions.

 

6.8     Maintenance of Properties. The Company will, and will cause each
Subsidiary to, do all things reasonably necessary to maintain, preserve, protect
and keep its material Property in good repair, working order and condition
(ordinary wear and tear excepted), and make all reasonably necessary and proper
repairs, renewals and replacements.

 

6.9     Inspection. The Company will, and will cause each Subsidiary to, permit
the Agent and upon the occurrence of a Default and during the continuation
thereof the Lenders, directly or by their respective representatives and agents,
to inspect any of the Property, corporate books and financial records of the
Company and each Subsidiary, to examine and make copies of the books of accounts
and other financial records of the Company and each Subsidiary, and to discuss
the affairs, finances and accounts of the Company and each Subsidiary with, and
to be advised as to the same by, their respective officers upon reasonable prior
notice at such reasonable times and intervals as the Agent or any Lender, as the
case may be, may designate, which times and intervals shall be reasonably
acceptable to the Company; provided, however, that such examination shall
exclude examination or disclosure of “personal data” within the meaning of the
European Union Data Protection Directive (the “EU Directive”) if such disclosure
or examination would cause the Company or any Subsidiary of the Company to be in
violation of the EU Directive or US-EU Safe Harbor Data Privacy Arrangements
issued pursuant to the EU Directive.

 

 
64

--------------------------------------------------------------------------------

 

 

6.10     Merger. The Company will not, nor will it permit any Subsidiary to,
merge or consolidate with or into any other Person, except that, a Subsidiary
may merge into the Company or a Wholly-Owned Subsidiary, provided that in any
merger involving the Company the Company is the surviving entity and in any
merger involving any Guarantor such Guarantor or another Guarantor or the
Company is the surviving entity.

 

6.11     Sale of Assets. The Company will not, nor will it permit any Subsidiary
to, lease, sell or otherwise dispose of its Property, to any other Person,
(other than the Company or any Guarantor), except:

 

(a)     leases, sales or other dispositions to majority-owned or controlled
Subsidiaries subject to the terms of Section 6.14.

 

(b)     any transfer of an interest in Qualified Receivables Transaction Assets
as part of a Qualified Receivables Transaction.

 

(c)     any transfer of accounts receivable by Kelly Services - Empresa de
Trabalho Temporario, Unipessoal Lda. in connection with factoring arrangements
in Portugal so long as the aggregate value of accounts receivable sold does not
exceed EUR50,000,000 in any fiscal year.

 

(d)     leases, sales (including sale leasebacks) or other dispositions of its
Property in addition to those described in clauses (a), (b) and (c) above so
long as the aggregate value of assets leased, sold or disposed of since the
Effective Date does not exceed 15% of the Total Assets of the Company and its
Subsidiaries at the time of such transaction.

 

(e)     sales or dispositions of worn out or obsolete equipment and other fixed
assets.

 

(f)     exchanges of real property for other real property of substantially
similar value on fair and reasonable terms applicable to an arm’s length
transaction.

 

Notwithstanding anything in this Section 6.11 to the contrary, no such leases,
sales or other dispositions of property may be made if any Default has occurred
and is continuing.

 

6.12     Indebtedness. The Company will not, nor will it permit any Subsidiary
to, create, incur or suffer to exist any Indebtedness, except:

 

(a)     The Credit Extensions and the Reimbursement Obligations.

 

(b)     Indebtedness existing on the date hereof and described in Schedule 6.12,
together with any extensions, renewals or refinancings of such Indebtedness
which do not increase the aggregate commitment amount thereof.

 

 
65

--------------------------------------------------------------------------------

 

 

(c)     Indebtedness arising under Rate Management Transactions related to the
Credit Extensions.

 

(d)     Indebtedness arising under Capitalized Lease Obligations or other
purchase money obligations incurred solely for the purpose of financing the
acquisition of real or personal property, provided that (x) the principal amount
of such Indebtedness shall not exceed the cost of the real or personal property
purchased, and (y) the aggregate outstanding principal amount of all such
Indebtedness shall not exceed $20,000,000 at any time.

 

(e)     Indebtedness of any Subsidiary owing to any other Subsidiary or the
Company and permitted by Section 6.17.

 

(f)     Receivables Transaction Attributed Indebtedness under Qualified
Receivables Transactions in an aggregate amount not to exceed $250,000,000 at
any time.

 

(g)     Other Indebtedness (excluding Receivables Transaction Attributed
Indebtedness) not exceeding $30,000,000 in aggregate principal amount at any
time outstanding.

 

6.13     Liens. The Company will not, nor will it permit any Subsidiary to,
create, incur, or suffer to exist any Lien in, of or on the Property of the
Company or any of its Subsidiaries, except:

 

(a)     Liens in favor of the Collateral Agent securing the Secured Obligations
and subject to the Intercreditor Agreement;

 

(b)     Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

 

(c)     Liens imposed by law, such as carriers', warehousemen's, landlord's and
mechanics' liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 90 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on its books.

 

(d)     Liens arising out of pledges or deposits under worker's compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation or other statutory or government
obligations, including liens on assets of any Foreign Subsidiary given to secure
any letter of credit or bank guaranty given as security or support for the
obligations described in this clause (d).

 

(e)     Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Company or the Subsidiaries.

 

(f)     Liens granted by any Subsidiary in favor of the Company or any other
Subsidiary.

 

(g)     Any interest or title of a lessor in the property subject to any
Capitalized Lease Obligation or Operating Lease.

 

 
66

--------------------------------------------------------------------------------

 

 

(h)     Any Lien created to secure payment of a portion of the purchase price
of, or existing at the time of acquisition of, any tangible fixed asset acquired
by the Company or any of its Subsidiaries may be created or suffered to exist
upon such fixed asset if the outstanding principal amount of the Indebtedness
secured by such Lien does not at any time exceed the purchase price paid by the
Company or such Subsidiary for such fixed asset and is permitted pursuant to
Section 6.12(e); provided that such Lien does not encumber any other asset at
any time owned by the Company or such Subsidiary, and provided, further, that
not more than one such Lien shall encumber such fixed asset at any one time.

 

(i)     Judgment or other similar Liens arising in connection with legal
proceedings so long as the execution or other enforcement thereof is effectively
stayed and the claims secured thereby are being contested in good faith by
appropriate proceedings and the Company or such Subsidiary, as the case may be,
has established appropriate reserves against such claims in accordance with
Agreement Accounting Principles.

 

(j)     Liens on assets of any Foreign Subsidiary securing Indebtedness of any
Foreign Subsidiary not exceeding the USD Equivalent of $20,000,000 in aggregate
principal amount at any time outstanding and if such Indebtedness is permitted
pursuant to Section 6.12(g).

 

(k)     Any Lien on any property or asset of the Company or any Subsidiary
existing on the date hereof and set forth in Schedule 6.13; provided that (i)
such Lien shall not apply to any other property or asset of the Company or
Subsidiary and (ii) such Lien shall secure only those obligations which it
secures on the date hereof and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof.

 

Notwithstanding anything in Section 6.12 or 6.13 hereof, no Liens (other than in
favor of the Collateral Agent to secure the Secured Obligations) will be
permitted or suffered to exist on any Equity Interests of any Securitization
Entity without the written consent of the Agent and no Indebtedness of, nor any
Liens on any assets of, any Securitization Entity will be permitted or suffered
to exist other than customary Indebtedness and Liens required under a Qualified
Receivables Transaction.

 

6.14     Affiliates. The Company will not, and will not permit any Subsidiary
to, enter into any transaction (including, without limitation, the purchase or
sale of any Property or service) with, or make any payment or transfer to, any
Affiliate except in the ordinary course of business and pursuant to the
reasonable requirements of the Company's or such Subsidiary's business and upon
fair and reasonable terms (taken as a whole) no less favorable to the Company or
such Subsidiary than the Company or such Subsidiary would obtain in a comparable
arms-length transaction.

 

6.15     Financial Contracts. The Company will not, nor will it permit any
Subsidiary to, enter into any Financial Contract for speculative purposes.

 

6.16     Restricted Payments. The Company will not, nor will it permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except (i) the Borrower may declare and pay dividends with respect to its
common stock payable solely in additional shares of its common stock, and, with
respect to its preferred stock, payable solely in additional shares of such
preferred stock or in shares of its common stock, (ii) Subsidiaries may declare
and pay dividends or other distributions to the Company or to another
Subsidiary, (iii) Restricted Payments relating to Equity Interests sold to pay
any taxes due and payable upon the vesting of any restricted stock held by
employees of the Company; and (iv) the Company may make additional Restricted
Payments not exceeding $50,000,000 during the period including the most recent
three prior consecutive fiscal quarters and the current fiscal quarter;
provided, that, in each case, no Default exists or would be caused thereby on a
pro forma basis giving effect to such Restricted Payment.

 

 
67

--------------------------------------------------------------------------------

 

 

6.17     Investments and Acquisitions. The Company will not, nor will it permit
any Subsidiary to, make or suffer to exist any Investments (including without
limitation, loans and advances to, and other Investments in, Subsidiaries), or
commitments therefor, or to become or remain a partner in any partnership or
joint venture, or to make any Acquisition of any Person, except:

 

(a)     Cash Equivalent Investments.

 

(b)     Investments in any Subsidiary Guarantor.

 

(c)     Existing Investments in Subsidiaries and other Investments existing on
the date hereof and described in Schedule 6.17(c), without any increase to such
Investments due to the Company or any Subsidiary making any additional
Investments unless otherwise permitted hereby.

 

(d)     Mergers or consolidations permitted pursuant to the terms of Section
6.10.

 

(e)     Investments by any Foreign Subsidiary in any other Foreign Subsidiary.

 

(f)     (i) loans made by the Company to any Subsidiary and made by any
Subsidiary to the Company or any other Subsidiary, provided, that, any such
loans made by the Company or any Guarantor shall be evidenced by a promissory
note pledged pursuant to the Security Agreement, and; (ii) cash Investments in
Equity Interests in Foreign Subsidiaries (in addition to those Investments
listed on Schedule 6.17(c) and those permitted pursuant to clause (e) above);

 

provided, that, (A) the sum of the amount of loans made by the Company or any
Guarantor to any Foreign Subsidiary at any time outstanding pursuant to clause
(i) above (without regard to any write-downs or write-offs), plus the aggregate
amount of cash Investments in Equity Interests in Foreign Subsidiaries pursuant
to clause (ii) above shall not exceed $100,000,000, and (B) the aggregate amount
of cash Investments in Equity Interests in Foreign Subsidiaries pursuant to
clause (ii) above shall not exceed $50,000,000.

 

(g)     Investments in a Securitization Entity in connection with Qualified
Receivables Transactions and in an aggregate outstanding amount reasonably
acceptable to the Agent and required to consummate the Qualified Receivables
Transactions plus Qualified Receivables Transaction Assets permitted to be
transferred to a Securitization Entity in connection with Qualified Receivables
Transactions in amounts reasonably acceptable to the Agent.

 

(h)     Permitted Acquisitions.

 

(i)     Investments in joint ventures not to exceed $40,000,000 in the aggregate
during the term of this Agreement.

 

Notwithstanding anything herein to the contrary, all such loans and other
Investments permitted under this Section 6.17 shall (x) be evidenced by
agreements and instruments in form and substance reasonably acceptable to the
Agent (all pursuant to agreements and documents in form and substance acceptable
to the Agent) and (y) not be permitted if a Default or Unmatured Default exists
at time such loans or other Investments are to be made or would be caused
thereby.

 

6.18     Additional Covenants. This covenant governs any instrument or
agreement, or any group of related instruments or agreements, relating to or
amending any terms or conditions applicable to any Indebtedness equal to or
greater than $5,000,000 of the Company or any of its Subsidiaries (each a “Debt
Instrument”), whether such Debt Instrument is now existing or subsequently
entered into by the Company or any of its Subsidiaries. The Company shall
promptly deliver to the Agent a copy of each Debt Instrument. If any Debt
Instrument contains any covenant, term or condition or default not substantially
provided for in this Agreement or more favorable to the lender or lenders
thereunder than those provided for in this Agreement (each a “More Favorable
Provision”), such More Favorable Provision shall be incorporated by reference in
this Agreement as if set forth fully herein (a) as of the date of this Agreement
if such Debt Instrument is now existing, or (b) as of the effective date of the
Debt Instrument if the Borrower subsequently enters into such Debt Instrument.
No amendment, other modification, termination or expiration of any More
Favorable Provision shall alter or otherwise affect such provision as
incorporated herein, except that any modification which makes such provision
become more favorable to the applicable lender shall be incorporated herein in
addition to (and not in lieu of) the provisions which it replaces.

 

 
68

--------------------------------------------------------------------------------

 

 

6.19     Financial Covenants.

 

(a)     Leverage Ratio. The Company shall not permit its Leverage Ratio to
exceed 0.4 to 1.0 at any time.

 

(b)     Interest Coverage Ratio. The Company shall not permit its Interest
Coverage Ratio as of the last day of each fiscal quarter to be less than 4.0 to
1.0.

 

ARTICLE VII.
DEFAULTS

 

The occurrence of any one or more of the following events shall constitute a
Default:

 

7.1     Any representation or warranty made by the Company or its Subsidiaries
to the Lenders or the Agent in any Loan Document, in connection with any Credit
Extension, or in any certificate or information delivered in writing in
connection with any Loan Document shall be false in any material respect on the
date as of which made and shall not be remedied within three Business Days after
written notice from the Agent.

 

7.2     Nonpayment of principal of any Loan when due, nonpayment of any
Reimbursement Obligation within one Business Day after the same becomes due, or
nonpayment of interest on any Loan or of any facility fee, LC Fee or any other
payment obligations under any of the Loan Documents within three Business Days
after the same becomes due (unless such Loan has been rolled over as provided in
this Agreement).

 

7.3     The breach by any Borrower or any Guarantor of any of the terms or
provisions of Sections 6.2, 6.3, 6.4, 6.5, 6.10, 6.11, 6.12, 6.13, 6.14, 6.15,
6.16, 6.17, 6.18 or 6.19 which is not remedied within three Business Days after
written notice from the Agent.

 

7.4     The breach by any Borrower or any Guarantor (other than a breach which
constitutes a Default under Section 7.1, 7.2 or 7.3) of any of the terms or
provisions of this Agreement or any other Loan Document which is not remedied
within 15 days after written notice from the Agent.

 

7.5     Failure of the Company or any of its Subsidiaries to pay when due any
Indebtedness or Rate Management Obligations (valued by reference to the amount
of the Net Mark-to-Market Exposure) aggregating in excess of $15,000,000
(“Material Indebtedness”); or the default by the Company or any of its
Subsidiaries in the performance of any term, provision or condition contained in
any agreement under which any such Material Indebtedness was created or is
governed, or any other event shall occur or condition exist, the effect of which
in the case of any such default or event is to cause, or to permit the holder or
holders of such Material Indebtedness to cause, such Material Indebtedness to
become due prior to its stated maturity; or any Material Indebtedness of the
Company or any of its Subsidiaries shall be declared to be due and payable or
required to be prepaid or repurchased (other than by a regularly scheduled
payment) prior to the stated maturity thereof; or the Company or any of its
Subsidiaries shall not pay, or admit in writing its inability to pay, its debts
generally as they become due.

 

 
69

--------------------------------------------------------------------------------

 

 

7.6     The Company or any of its Subsidiaries, shall (i) have an order for
relief entered with respect to it under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, (ii) make an assignment for the benefit of
creditors, (iii) apply for, seek, consent to, or acquiesce in, the appointment
of a receiver, custodian, trustee, examiner, liquidator or similar official for
it or any Substantial Portion of its Property, (iv) institute any proceeding
seeking an order for relief under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to adjudicate it a bankrupt or
insolvent entity, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts or
seeking similar relief under any law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency or reorganization or relief of debtors or
similar proceeding or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (v) take any
corporate action to authorize or effect any of the foregoing actions set forth
in this Section 7.6 or (vi) fail to contest in good faith any appointment or
proceeding described in Section 7.7.

 

7.7     Without its application, approval or consent, a receiver, trustee,
examiner, liquidator or similar official shall be appointed for the Company or
any of its Subsidiaries or any Substantial Portion of their respective Property,
or a proceeding described in Section 7.6(iv) shall be instituted against the
Company or any of its Subsidiaries and such appointment continues undischarged
or such proceeding continues undismissed or unstayed for a period of 60
consecutive days.

 

7.8     Any court, government or governmental agency shall without appropriate
compensation condemn, seize or otherwise appropriate, or take custody or control
of (each a “Condemnation”), all or any portion of the Property of the Company or
any of its Subsidiaries which, when taken together with all other Property of
the Company and its Subsidiaries so condemned, seized, appropriated, or taken
custody or control of, during the twelve-month period ending with the month in
which any such Condemnation occurs, constitutes a Substantial Portion and could
reasonably be expected to have a Material Adverse Effect.

 

7.9     The Company or any of its Subsidiaries shall fail within 90 days to pay,
bond or otherwise discharge any judgment or order for the payment of money in
excess of $15,000,000, which is not stayed on appeal.

 

7.10     Any member of the Controlled Group shall fail to pay when due after the
expiration of any applicable grace period an amount or amounts aggregating in
excess of $1,000,000 which it shall have become liable to pay under Title IV of
ERISA; or notice of intent to terminate a Single Employer Plan with Unfunded
Liabilities in excess of $1,000,000 (a “Material Plan”) shall be filed under
Section 4041(c) of ERISA by any member of the Controlled Group, any plan
administrator or any combination of the foregoing; or PBGC shall institute
proceedings under which it is likely to prevail under Title IV of ERISA to
terminate, to impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or to cause a trustee to be appointed to administer any
Material Plan; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any Material Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to, one
or more Multiemployer Plans which causes one or more members of the Controlled
Group to incur a current payment obligation in excess of $1,000,000.

 

 
70

--------------------------------------------------------------------------------

 

 

7.11     The occurrence of any Change in Control.

 

7.12     Any Guaranty shall fail to remain in full force or effect or any action
shall be taken to discontinue or assert the invalidity or unenforceability of
any Guaranty or any Guarantor denies that it has any further liability under any
Guaranty to which it is a party, or gives notice to such effect.

 

7.13     Any Collateral Document shall for any reason (other than solely as the
result of an act or omission of the Agent or a Lender) fail to create a valid
and perfected first priority security interest, subject to the Intercreditor
Agreement, in any Collateral purported to be covered thereby, except as
permitted by the terms of this Agreement or any Collateral Document, or, due to
any action by the Company or any of its Subsidiaries not consented to by the
Required Lenders, any Collateral Document shall fail to remain in full force or
effect or any action shall be taken by the Company or any of its Subsidiaries
not consented to by the Required Lenders to discontinue or to assert the
invalidity or unenforceability of any Collateral Document, or the Company or any
Guarantor shall fail to comply with any of the terms or provisions of any
Collateral Document if the failure continues beyond any period of grace provided
for in the applicable Collateral Document.

 

ARTICLE VIII.
ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

 

8.1     Acceleration; Facility LC Collateral Account.

 

(a)     If any Default described in Section 7.6 or 7.7 occurs, the obligations
of the Lenders to make Loans hereunder and the obligation and power of the LC
Issuer to issue Facility LCs shall automatically terminate and the Obligations
shall immediately become due and payable without presentment, demand, protest or
notice of any kind, all of which the Borrowers hereby expressly waive and
without any election or action on the part of the Agent, the LC Issuer or any
Lender and the Company will be and become thereby unconditionally obligated,
without any further notice, act or demand, to pay to the Agent an amount in
immediately available funds, which funds shall be held in the Facility LC
Collateral Account, equal to the difference of (x) the amount of LC Obligations
at such time, less (y) the amount on deposit in the Facility LC Collateral
Account at such time which is free and clear of all rights and claims of third
parties and has not been applied against the Obligations (such difference, the
“Collateral Shortfall Amount”).

 

 (b)     If any Default occurs and is continuing (other than a Default described
in Section 7.6 or 7.7), the Required Lenders may (a) terminate or suspend the
obligations of the Lenders to make Loans and the obligation and power of the LC
Issuer to issue Facility LCs, or declare the Obligations to be due and payable,
or both, whereupon (if so declared) the Obligations shall become immediately due
and payable, without presentment, demand, protest or notice of any kind, all of
which the Borrowers hereby expressly waive, and (b) upon notice to the Company
and in addition to the continuing right to demand payment of all amounts payable
under this Agreement, make demand on the Company to pay, and the Company will,
forthwith upon such demand and without any further notice or act, pay to the
Agent the Collateral Shortfall Amount, which funds shall be deposited in the
Facility LC Collateral Account.

 

(i)     If at any time while any Default is continuing, the Agent determines
that the Collateral Shortfall Amount at such time is greater than zero, the
Agent may make demand on the Company to pay, and the Company will, forthwith
upon such demand and without any further notice or act, pay to the Agent the
Collateral Shortfall Amount, which funds shall be deposited in the Facility LC
Collateral Account.

 

 
71

--------------------------------------------------------------------------------

 

 

(ii)     The Agent may at any time or from time to time after funds are
deposited in the Facility LC Collateral Account, apply such funds to the payment
of the Obligations owing under this Agreement and any other amounts as shall
from time to time have become due and payable by the Company to the Lenders or
the LC Issuer under the Loan Documents.

 

(iii)     At any time while any Default is continuing, neither the Company nor
any Person claiming on behalf of or through the Company shall have any right to
withdraw any of the funds held in the Facility LC Collateral Account. After all
of the Obligations owing under this Agreement have been indefeasibly paid in
full and the Aggregate Commitment has been terminated, any funds remaining in
the Facility LC Collateral Account shall be returned by the Agent to the Company
or paid to whomever may be legally entitled thereto at such time.

 

(iv)     After acceleration of the maturity of the Obligations or termination of
the obligations of the Lenders to make Loans and the obligation and power of the
LC Issuer to issue Facility LCs hereunder as a result of any Default (other than
any Default as described in Section 7.6 or 7.7 with respect to any Borrower) and
before any judgment or decree for the payment of the Obligations due shall have
been obtained or entered, the Required Lenders (in their sole discretion) may
direct the Agent and upon such direction the Agent shall, by notice to the
Company, rescind and annul such acceleration and/or termination.

 

8.2     Amendments.

 

(a)     Subject to the provisions of this Article VIII, the Required Lenders (or
the Agent with the consent in writing of the Required Lenders) and the Borrowers
may enter into agreements supplemental hereto for the purpose of adding or
modifying any provisions to the Loan Documents or changing in any manner the
rights of the Lenders or the Borrowers hereunder or waiving any Default
hereunder; provided however, that no such supplemental agreement shall, without
the consent of all of the Lenders:

 

(i)     Extend the final maturity of any Loan, or extend the expiry date of any
Facility LC to a date after the Facility Termination Date or postpone any
regularly scheduled payment of principal of any Loan or forgive all or any
portion of the principal amount thereof or any Reimbursement Obligation related
thereto, or reduce the rate or extend the time of payment of interest or fees
thereon or Reimbursement Obligation related thereto.

 

(ii)     Modify the definition of Required Lenders.

 

(iii)     Extend the Facility Termination Date, or reduce the amount or extend
the payment date for, the mandatory payments required under Section 2.7, or
increase the amount of any Commitment of any Lender hereunder or the Aggregate
Revolving Credit Commitments or the Aggregate Commitments (other than any
increase in accordance with Section 2.1(d), 2.4(b) or 2.4(c)), or permit any
Borrower to assign its rights under this Agreement.

 

(iv)     Amend this Section 8.2(a).

 

(v)     Release any Borrower or any Guarantor or release all or any material
portion of the Collateral, other than in connection with any sale or other
transfer of any of the foregoing permitted hereunder (including without
limitation the release of any Securitization Entity which is a Guarantor from
its obligations under this Agreement simultaneously with the closing of any
Qualified Receivables Transaction to which any such Securitization Entity is a
party).

 

 
72

--------------------------------------------------------------------------------

 

 

(vi)     Change Section 2.11 in a manner that would alter the pro rata sharing
of payments required thereby.

 

(b)     In addition to amendments effected pursuant to the foregoing, the
Schedules may be amended as follows:

 

(i)     Schedule 1.1(c) will be amended to add Subsidiaries of the Company as
additional Foreign Subsidiary Borrowers upon (A) execution and delivery by the
Company, any such Foreign Subsidiary Borrower and the Agent, of a Joinder
Agreement providing for any such Subsidiary to become a Foreign Subsidiary
Borrower, (B) delivery to the Agent of (a) such other documents with respect
thereto as the Agent or any Lender shall reasonably request, including all
documents to satisfy each Lender’s “KYC” requirements, and (b) the written
approval of the Agent in its sole discretion; provided that the Agent shall not
approve any Foreign Subsidiary Borrower if the addition of any such Foreign
Subsidiary Borrower would violate any applicable law.

 

(ii)     Schedule 1.1(c) will be amended to remove any Subsidiary as a Foreign
Subsidiary Borrower upon (A) written notice by the Company to the Agent to such
effect and (B) repayment in full of all outstanding Loans of such Foreign
Subsidiary Borrower.

 

(iii)     Schedule 2.16 may be amended, modified, supplemented or replaced from
time to time with the consent of the Swing Line Lender and the Company.

 

(c)     No modification or waiver of any provision of this Agreement relating to
the Agent shall be effective without the written consent of the Agent, no
amendment of any provision relating to the Swing Line Lender shall be effective
without the written consent of the Swing Line Lender and no amendment of any
provision relating to the LC Issuer shall be effective without the written
consent of the LC Issuer. The Agent may waive payment of the fee required under
Section 13.3(b) without obtaining the consent of any other party to this
Agreement. Notwithstanding anything herein to the contrary, any Defaulting
Lender shall not be entitled to vote (whether to consent or to withhold its
consent) with respect to any amendment, modification, termination or waiver
other than (x) one which affects such Defaulting Lender differently than other
affected Lenders or (y) with respect to any increase in the amount of such
Defaulting Lender's Commitment and any forgiveness of any principal amount of
any Loan or any Reimbursement Obligation due such Defaulting Lender, and, for
purposes of determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder, the Commitments and Outstanding Credit
Exposure of such Defaulting Lender shall be disregarded and the Agent shall have
the ability, but not the obligation, to replace any such Defaulting Lender with
another lender or lenders who consent to such replacement, which shall be
effected in accordance with Section 3.7(b).

 

(d)     Notwithstanding anything in this Agreement to the contrary, if the Agent
and the Company shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Loan Documents, then the Agent and the Company shall be permitted to amend
such provision and such amendment shall become effective without any further
action or consent of any other party to any Loan Document if the same is not
objected to in writing by the Required Lenders within five (5) Business Days
following receipt of notice thereof.

 

 
73

--------------------------------------------------------------------------------

 

 

(e)     Notwithstanding anything in this Agreement to the contrary, the
Borrowers, the Required Lenders and the Agent may enter into amendments or
modifications to this Agreement (including, without limitation, amendments to
this Section 8.2 and/or Section 2.11) or any of the other Loan Documents or
enter into additional Loan Documents in order to effectuate the terms of any
amendment which extends the maturity date of any of the Commitments (including
the Loans and Letters of Credit thereunder) or New Term Loans with respect to
fewer than all of the Lenders thereof (any of the foregoing so extended, the
“Extended Facilities”, and any of the foregoing that has not been so extended,
the “Non-Extended Facilities”) and other changes to accommodate such extended
maturities, provided that (i) the terms and conditions applicable to the
Extended Facilities are substantially the same as the terms and conditions
applicable to the Non-Extended Facilities, except for (x) covenants or other
provisions applicable only to periods after the Facility Termination Date of the
Non-Extended Facilities and (y) interest rates and fees (which may be higher for
the Extended Facilities), (ii) the modifications of any pro rata sharing or
payment provisions shall be limited to changes to allow for non-pro rata
payments on Non-Extended Facilities at the final maturity thereof and other
changes to allow for the extended maturity date(s), and (iii) no maturity date
of any Commitment (including the Loans and Facility LCs thereunder) or New Term
Loan of any Lender or any scheduled payment thereof may be extended without the
consent of such Lender.

 

(f)     Notwithstanding anything in this Agreement to the contrary, this
Agreement may be amended or modified (i) by the Agent and the Borrower in
accordance with Section 2.4 and (ii) otherwise with the written consent of the
Required Lenders, the Agent and the Borrowers (x) to add one or more additional
credit facilities to this Agreement and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Obligations and (y) to include appropriately the Lenders
holding such credit facilities in any determination of the Required Lenders.

 

8.3     Preservation of Rights. No delay or omission of the Lenders, the LC
Issuer or the Agent to exercise any right under the Loan Documents shall impair
such right or be construed to be a waiver of any Default or an acquiescence
therein, and the making of a Credit Extension notwithstanding the existence of a
Default or the inability of the Borrowers to satisfy the conditions precedent to
such Loan shall not constitute any waiver or acquiescence. Any single or partial
exercise of any such right shall not preclude other or further exercise thereof
or the exercise of any other right, and no waiver, amendment or other variation
of the terms, conditions or provisions of the Loan Documents whatsoever shall be
valid unless in writing signed by the Lenders required pursuant to Section 8.2,
and then only to the extent in such writing specifically set forth. All remedies
contained in the Loan Documents or by law afforded shall be cumulative and all
shall be available to the Agent, the LC Issuer and the Lenders until the
Obligations have been paid in full.

 

ARTICLE IX.
GUARANTEE

 

9.1     Guaranty. Each Guarantor hereby agrees that it is jointly and severally
liable for, and, as primary obligor and not merely as surety, absolutely and
unconditionally guarantees to the Lenders the prompt payment when due, whether
at stated maturity, upon acceleration or otherwise, and at all times thereafter,
of the Obligations and all costs and expenses including, without limitation, all
court costs and attorneys' and paralegals' fees (including allocated costs of
in-house counsel and paralegals) and expenses paid or incurred by the Agent, the
LC Issuer and the Lenders in endeavoring to collect all or any part of the
Obligations from, or in prosecuting any action against, any Borrower, any
Guarantor or any other guarantor of all or any part of the Obligations (such
costs and expenses, together with the Obligations, collectively the “Guaranteed
Obligations”); provided, however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Guarantor of (or grant of
security interest by any Loan Guarantor to support, as applicable) any Excluded
Swap Obligations of such Guarantor for purposes of determining any obligations
of any Guarantor). Each Guarantor further agrees that the Guaranteed Obligations
may be extended or renewed in whole or in part without notice to or further
assent from it, and that it remains bound upon its guarantee notwithstanding any
such extension or renewal. All terms of this Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender that extended any portion of the Guaranteed Obligations.

 

 
74

--------------------------------------------------------------------------------

 

 

9.2     Guaranty of Payment. This Guaranty is a guaranty of payment and not of
collection. Each Guarantor waives any right to require the Agent, the LC Issuer
or any Lender to sue any Borrower, any Guarantor, any other guarantor, or any
other person obligated for all or any part of the Guaranteed Obligations (each,
an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.

 

9.3     No Discharge or Diminishment of Guaranty.(a)      (a) Except as
otherwise provided for herein, the obligations of each Guarantor hereunder are
unconditional and absolute and not subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of any Borrower or any
other guarantor of or other person liable for any of the Guaranteed Obligations;
(iii) any insolvency, bankruptcy, reorganization or other similar proceeding
affecting any Obligated Party, or their assets or any resulting release or
discharge of any obligation of any Obligated Party; or (iv) the existence of any
claim, setoff or other rights which any Guarantor may have at any time against
any Obligated Party, the Agent, the LC Issuer, any Lender, or any other person,
whether in connection herewith or in any unrelated transactions.

 

(b)     The obligations of each Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.

 

(c)     Further, the obligations of any Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Agent, the LC
Issuer or any Lender to assert any claim or demand or to enforce any remedy with
respect to all or any part of the Guaranteed Obligations; (ii) any waiver or
modification of or supplement to any provision of any agreement relating to the
Guaranteed Obligations; (iii) any release, non-perfection, or invalidity of any
indirect or direct security for the obligations of the Borrower for all or any
part of the Guaranteed Obligations or any obligations of any other guarantor of
or other person liable for any of the Guaranteed Obligations; (iv) any action or
failure to act by the Agent, the LC Issuer or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Guarantor or
that would otherwise operate as a discharge of any Guarantor as a matter of law
or equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations).

 

9.4     Defenses Waived. To the fullest extent permitted by applicable law, each
Guarantor hereby waives any defense based on or arising out of any defense of
the Borrower or any Guarantor or the unenforceability of all or any part of the
Guaranteed Obligations from any cause, or the cessation from any cause of the
liability of any Borrower or any Guarantor, other than the indefeasible payment
in full in cash of the Guaranteed Obligations. Without limiting the generality
of the foregoing, each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and, to the fullest extent permitted by law, any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any person against any Obligated Party, or any other person.
The Agent may, at its election, foreclose on any Collateral held by it by one or
more judicial or nonjudicial sales, accept an assignment of any such Collateral
in lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Guarantor under this Guaranty except to the extent the
Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, each Guarantor waives any defense
arising out of any such election even though that election may operate, pursuant
to applicable law, to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against any Obligated
Party or any security.

 

 
75

--------------------------------------------------------------------------------

 

 

9.5     Rights of Subrogation. No Guarantor will assert any right, claim or
cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Borrowers and the Guarantors have fully performed all
their obligations to the Agent, the LC Issuer and the Lenders.

 

9.6     Reinstatement; Stay of Acceleration. If at any time any payment of any
portion of the Guaranteed Obligations is rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, or reorganization of any Borrower
or otherwise, each Guarantor's obligations under this Guaranty with respect to
that payment shall be reinstated at such time as though the payment had not been
made and whether or not the Agent, the LC Issuer and the Lenders are in
possession of this Guaranty. If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Guarantors forthwith on demand
by the Lender.

 

9.7     Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of each Borrower's financial condition and assets, and
of all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations and the nature, scope and extent of the risks that each Guarantor
assumes and incurs under this Guaranty, and agrees that neither the Agent, the
LC Issuer nor any Lender shall have any duty to advise any Guarantor of
information known to it regarding those circumstances or risks.

 

9.8     Termination. The Lenders may continue to make loans or extend credit to
the Borrowers based on this Guaranty until five days after it receives written
notice of termination from any Guarantor. Notwithstanding receipt of any such
notice, each Guarantor will continue to be liable to the Lenders for any
Guaranteed Obligations created, assumed or committed to prior to the fifth day
after receipt of the notice, and all subsequent renewals, extensions,
modifications and amendments with respect to, or substitutions for, all or any
part of that Guaranteed Obligations.

 

9.9     Taxes. All payments of the Guaranteed Obligations will be made by each
Guarantor free and clear of and without deduction for any Indemnified Taxes or
Other Taxes; provided that if any Guarantor shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the, Lender or LC Issuer (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (ii) such Guarantor
shall make such deductions and (iii) such Guarantor shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

 
76

--------------------------------------------------------------------------------

 

 

9.10     Maximum Liability. The provisions of this Guaranty are severable, and
in any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
this Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Guarantor's liability under this
Guaranty, then, notwithstanding any other provision of this Guaranty to the
contrary, the amount of such liability shall, without any further action by the
Guarantors or the Lenders, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding
(such highest amount determined hereunder being the relevant Guarantor's
“Maximum Liability”. This Section with respect to the Maximum Liability of each
Guarantor is intended solely to preserve the rights of the Lenders to the
maximum extent not subject to avoidance under applicable law, and no Guarantor
nor any other person or entity shall have any right or claim under this Section
with respect to such Maximum Liability, except to the extent necessary so that
the obligations of any Guarantor hereunder shall not be rendered voidable under
applicable law. Each Guarantor agrees that the Guaranteed Obligations may at any
time and from time to time exceed the Maximum Liability of each Guarantor
without impairing this Guaranty or affecting the rights and remedies of the
Lenders hereunder, provided that, nothing in this sentence shall be construed to
increase any Guarantor's obligations hereunder beyond its Maximum Liability.

 

9.11     Contribution. In the event any Guarantor (a “Paying Guarantor”) shall
make any payment or payments under this Guaranty or shall suffer any loss as a
result of any realization upon any collateral granted by it to secure its
obligations under this Guaranty, each other Guarantor (each a “Non-Paying
Guarantor”) shall contribute to such Paying Guarantor an amount equal to such
Non-Paying Guarantor's “Pro Rata Share” of such payment or payments made, or
losses suffered, by such Paying Guarantor. For purposes of this Article IX, each
Non-Paying Guarantor's “Pro Rata Share” with respect to any such payment or loss
by a Paying Guarantor shall be determined as of the date on which such payment
or loss was made by reference to the ratio of (i) such Non-Paying Guarantor's
Maximum Liability as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrowers
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Guarantors hereunder (including such
Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Guarantor, the
aggregate amount of all monies received by such Guarantors from the Borrowers
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this provision shall affect any Guarantor's several liability for the
entire amount of the Guaranteed Obligations (up to such Guarantor's Maximum
Liability). Each of the Guarantors covenants and agrees that its right to
receive any contribution under this Guaranty from a Non-Paying Guarantor shall
be subordinate and junior in right of payment to the payment in full in cash of
the Guaranteed Obligations. This provision is for the benefit of both the Agent,
the LC Issuer, the Lenders and the Guarantors and may be enforced by any one, or
more, or all of them in accordance with the terms hereof.

 

9.12     Liability Cumulative. The liability of the Company as a Guarantor under
this Article IX is in addition to and shall be cumulative with all liabilities
of the Company to the Agent, the LC Issuer and the Lenders under this Agreement
and the other Loan Documents to which the Company is a party or in respect of
any obligations or liabilities of the other Borrowers and Guarantors, without
any limitation as to amount, unless the instrument or agreement evidencing or
creating such other liability specifically provides to the contrary.

 

9.13     Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Guarantor to
honor all of its obligations under this guarantee in respect of a Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 9.13 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 9.13 or
otherwise under this guarantee voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified ECP Guarantor under this Section 9.13 shall
remain in full force and effect until the termination of all Swap Obligations.
Each Qualified ECP Guarantor intends that this Section 9.13 constitute, and this
Section 9.13 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Borrower for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

 
77

--------------------------------------------------------------------------------

 

 

ARTICLE X.
GENERAL PROVISIONS

 

10.1     Survival of Representations. All representations and warranties of the
Borrowers contained in this Agreement shall survive delivery of the Loan
Documents and the making of the Credit Extensions herein contemplated.

 

10.2     Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither the LC Issuer nor any Lender shall be
obligated to extend credit to a Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

 

10.3     Taxes. Subject to any limitations set forth in Section 3.6, any taxes
(excluding income taxes and franchise taxes (imposed in lieu of income taxes)
imposed on the Agent or any Lender as a result of a present or former connection
between the Agent or such Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the Agent
or such Lender having executed, delivered or performed its obligations or
received a payment under, or enforced, this Agreement or any other Loan
Document)) or other similar assessments or charges made by any governmental or
revenue authority in respect of the Loan Documents shall be paid by the Company,
together with interest and penalties, if any.

 

10.4     Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

 

10.5     Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Agent, the LC Issuer and the Lenders and
supersede all prior agreements and understandings among the Borrowers, the
Agent, the LC Issuer and the Lenders relating to the subject matter thereof
other than any fee letters among any Borrowers and the Agent and any other
agreements of any of the Borrowers with the Agent which survive the execution of
the Loan Documents.

 

10.6     Several Obligations; Benefits of this Agreement; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and no
Lender shall be the partner or agent of any other (except to the extent to which
the Agent is authorized to act as such). The failure of any Lender to perform
any of its obligations hereunder shall not relieve any other Lender from any of
its obligations hereunder. This Agreement shall not be construed so as to confer
any right or benefit upon any Person other than the parties to this Agreement
and their respective successors and assigns. Anything contained in this
Agreement to the contrary notwithstanding, neither the LC Issuer nor any Lender
shall be obligated to extend credit to the Borrowers in violation of any
Requirement of Law.

 

 
78

--------------------------------------------------------------------------------

 

 

10.7     Expenses; Indemnification.

 

(a)     The Borrowers shall reimburse on demand the Agent and the Arranger for
any reasonable costs, and out-of-pocket expenses (including reasonable
attorneys’ fees and time charges of attorneys for the Agent) paid or incurred by
the Agent or the Arranger in connection with the preparation, negotiation,
execution, delivery, syndication, review, amendment, modification, and
administration of the Loan Documents. The Borrowers also agree to reimburse on
demand the Agent, the LC Issuer, the Arranger and the Lenders for any reasonable
costs, internal charges and out-of-pocket expenses (including reasonable
attorneys’ fees and time charges of attorneys for the Agent, the LC Issuer, the
Arranger and the Lenders, which attorneys may be employees of the Agent, the LC
Issuer, the Arranger or the Lenders) paid or incurred by the Agent, the LC
Issuer, the Arranger or any Lender in connection with the collection and
enforcement of the Loan Documents. The Borrowers acknowledge and agree that from
time to time the Agent may prepare and may distribute to the Lenders (but shall
have no obligation or duty to prepare or to distribute to the Lenders) certain
audit reports (the “Reports”) pertaining to any Borrower’s and Guarantors’
assets for internal use by the Agent from information furnished to it by or on
behalf of the Borrowers, after the Agent has exercised its rights of inspection
pursuant to this Agreement; provided that, if any Lender requests copies of any
future similar Reports which the Agent has prepared, then the Agent will provide
such reports to such Lender provided that such Lender has executed an indemnity
agreement acceptable to the Agent.

 

(b)     The Borrowers hereby further agree to indemnify the Agent, the LC
Issuer, the Arranger and each Lender, and their respective directors, officers,
employees and advisors against all losses, claims, damages, penalties,
judgments, liabilities and expenses (including, without limitation, all expenses
of litigation or preparation therefor whether or not the Agent, the LC Issuer,
the Arranger or any Lender is a party thereto) which any of them may pay or
incur at any time arising out of or relating to this Agreement, the other Loan
Documents, the transactions contemplated hereby or the direct or indirect
application or proposed application of the proceeds of any Credit Extension
hereunder except to the extent that they are determined in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the party seeking
indemnification. The obligations of the Borrowers under this Section 10.7 shall
survive the termination of this Agreement.

 

10.8     Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders.

 

10.9     Accounting. Except as provided to the contrary herein, all accounting
terms used herein shall be interpreted and all accounting determinations
hereunder shall be made in accordance with Agreement Accounting Principles. For
purposes of Article VI (including any baskets or limitations expressed in USD
therein) of this Agreement, any Indebtedness, Investment or other amount made or
incurred in any currency other than USD shall be deemed to be the USD Equivalent
thereof.

 

10.10     Severability of Provisions. Any provision in any Loan Document that is
held to be inoperative, unenforceable, or invalid in any jurisdiction shall, as
to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.

 

10.11     Nonliability of Lenders. The relationship between the Borrowers and
the Lenders and the Agent shall be solely that of borrower and lender. Neither
the Agent, the LC Issuer nor any Lender shall have any fiduciary
responsibilities to any Borrower. Neither the Agent, the LC Issuer nor any
Lender undertakes any responsibility to any Borrower to review or inform any
Borrower of any matter in connection with any phase of such Borrower's business
or operations. Each Borrower agrees that neither the Agent, the LC Issuer nor
any Lender shall have liability to any Borrower (whether sounding in tort,
contract or otherwise) for losses suffered by any Borrower in connection with,
arising out of, or in any way related to, the transactions contemplated and the
relationship established by the Loan Documents, or any act, omission or event
occurring in connection therewith, unless it is determined by a court of
competent jurisdiction in a final and non-appealable order that such losses
resulted from the gross negligence or willful misconduct of, or violation of
applicable laws or any of the Loan Documents by, the party from which recovery
is sought. Neither the Agent, the LC Issuer nor any Lender shall have any
liability with respect to, and each Borrower hereby waives, releases and agrees
not to sue for, any special, indirect or consequential damages suffered by the
Borrowers in connection with, arising out of, or in any way related to the Loan
Documents or the transactions contemplated thereby.

 

 
79

--------------------------------------------------------------------------------

 

 

10.12     Confidentiality. Each Lender agrees to hold any confidential
information which it may receive from any Borrower pursuant to this Agreement in
confidence, and will not disclose or use for any purpose other than its credit
evaluation under this Agreement such confidential information, except for
disclosure: (i) subject to an agreement containing provisions substantially the
same as those of this Section, to (x) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (y) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrowers and
the Guarantors and their obligations,; (ii) to any affiliate of such Lender, or
any officer, director, employee or agent of such affiliate; provided, that such
affiliate agrees to hold any confidential information which it may receive in
confidence and not to disclose or use such confidential information for any
purpose other than to assist the lender in its credit evaluation under this
Agreement; (iii) to legal counsel, accountants and other professional advisors
to that Lender (or such affiliate thereof) to the extent necessary to advise
that Lender (or such affiliate thereof) concerning its rights or obligations in
respect of this Agreement; provided, that such professional advisor agrees to
hold any confidential information which it may receive in confidence and not to
disclose or use such confidential information for any purpose other than
advising that Lender with respect to its rights and obligations under this
Agreement; (iv) to regulatory officials to the extent required by applicable
law, rule, regulations, order, policy or directive (whether or not any such
policy or directive has the force of law); (v) pursuant to any order of any
court, arbitrator or Governmental Authority of competent jurisdiction (or as
otherwise required by law); provided, however, that the Lender (or other Person
given confidential information by such Lender) shall provide the Company with
prompt notice of any such required disclosure so that the Company may seek a
protective order or other appropriate remedy, unless such notice is prohibited
under applicable law, and in the event that such protective order or other
remedy is not obtained, such Lender (or such other Person) will furnish only
that portion of the confidential information which is legally required, (vi) to
the extent reasonably necessary in connection with the exercise of any remedy
under this Agreement or any other Loan Document and (vii) with the Company’s
consent. Previously confidential information that is or becomes available to the
public or becomes available to such Lender other than as a result of disclosure
by (i) any Lender prohibited by this Agreement or (ii) any person to whom a
Lender is permitted to disclose such information under obligation of
confidentiality as provided in this Section 10.12, shall no longer be subject to
the confidentiality provisions of this Section 10.12. Notwithstanding anything
herein to the contrary, confidential information shall not include, and the
Agent and each Lender (and each employee, representative or other agent of the
Agent and any Lender for so long as they remain an employee, representative or
other agent) may disclose to any and all Persons, without limitation of any
kind, the “tax treatment” and “tax structure” (in each case, within the meaning
of Treasury Regulation Section 1.6011-4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are or have been provided to the Agent or any Lender relating to such “tax
treatment” or “tax structure”; provided that with respect to any document or
similar item that in either case contains information concerning the “tax
treatment” or “tax structure” of the transactions contemplated hereby as well as
other information, this sentence shall only apply to such portions of the
document or similar item that relate to the “tax treatment” or “tax structure”
of the transactions contemplated hereby.

 

 
80

--------------------------------------------------------------------------------

 

 

10.13     Nonreliance. Each Lender hereby represents that it is not relying on
or looking to any Margin Stock for the repayment of the Credit Extensions
provided for herein.

 

10.14     Effective Date of this Agreement. Each Borrower, each Lender and the
Agent agree that on the Effective Date the following transactions shall be
deemed to occur automatically, without further action by any party hereto:

 

(a)     The Existing Credit Agreement shall be deemed to be amended and restated
in its entirety in the form of this Agreement; it being understood that all
provisions thereof which by their terms survive any termination thereof shall
continue in full force and effect (without duplicating the Obligations of any
Person under this Agreement), and the Pro Rata Share of the Lenders shall be
reallocated in accordance with the terms hereof.

 

(b)     Notwithstanding any contrary provision contained in this Agreement or in
any Loan Document, each Facility LC which is then outstanding under the Existing
Credit Agreement and identified on Schedule 1.1(b) (each an “Existing Facility
LC”) shall be deemed a Facility LC issued and outstanding pursuant to Section
2.19 of this Agreement and each Lender shall be deemed to have irrevocably and
unconditionally purchased and received from the LC Issuer, without recourse,
representation or warranty, a participation interest equal to its Pro-Rata Share
of the face amount of each Existing Facility LC and each draw paid by such LC
Issuer thereunder.

 

(c)     To facilitate the reallocation described in clause (a), on the Effective
Date, (i) all “Swing Line Loans” under the Existing Credit Agreement shall be
deemed to be Swing Line Loans and all “Revolving Credit Loans” under the
Existing Credit Agreement shall be deemed to be Revolving Credit Loans, (ii)
each Lender which is a party to the Existing Credit Agreement (an “Original
Lender”) shall transfer to the Agent an amount equal to the excess, if any, of
such Lender’s Pro Rata Share of all outstanding Revolving Credit Loans hereunder
(including any Revolving Credit Loans requested by the Borrower on the Effective
Date) over the outstanding amount of all of such Lender’s “Revolving Credit
Loans” under the Existing Credit Agreement, (iii) each Lender that is not a
party to the Existing Credit Agreement shall transfer to the Agent an amount
equal to such Lender’s Pro Rata Share of all outstanding Revolving Credit Loans
hereunder (including any Revolving Credit Loans requested by the Borrower on the
Effective Date), (iv) the Agent shall apply the funds received from the Lenders
pursuant to clauses (ii) and (iii), first, on behalf of the Lenders (pro rata
according to the amount of the loans each is required to purchase to achieve the
reallocation described in clause (a)), to purchase from each Original Lender
which has “Revolving Credit Loans” under the Existing Credit Agreement in excess
of such Lender’s Pro Rata Share of all then-outstanding Revolving Credit Loans
hereunder (including any Revolving Credit Loans requested by the Borrower on the
Effective Date), a portion of such loans equal to such excess, second, to pay
each Original Lender all interest, fees and other amounts owed to such Original
Lender under the Existing Credit Agreement (whether or not otherwise then due)
and, third, as the Borrower shall direct, (v) the Borrower shall select new
Interest Periods to apply to all Revolving Credit Loans hereunder (or, to the
extent the Borrower fails to do so, such Revolving Credit Loans shall be
Floating Rate Loans).

 

(d)     The Borrowers, each Lender, and the Agent agree that (i) all terms and
conditions of the Existing Credit Agreement which are amended and restated by
this Agreement shall remain effective until the Effective Date, and thereafter
shall continue to be effective only as amended and restated by this Agreement,
(ii) the representations, warranties and covenants set forth herein shall become
effective concurrently with the Effective Date, and (iii) this Agreement amends
the Existing Credit Agreement in its entirety and this Agreement constitutes the
“Credit Agreement” as defined in the Intercreditor Agreement.

 

 
81

--------------------------------------------------------------------------------

 

 

(e)     Schedule 1.1(d) hereto includes the addition of one new Subsidiary, KSI
Acquisition Corporation, which was a Subsidiary Guarantor under the Existing
Credit Agreement. From and after the Effective Date, KSI Acquisition Corporation
will no longer be a Subsidiary Guarantor so long as it continues to satisfy the
definition of “Inactive Subsidiary” hereunder.

 

10.15     Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)     the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)     the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)     a reduction in full or in part or cancellation of any such liability;

 

(ii)     a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)     the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

ARTICLE XI.
THE AGENT

 

11.1     Appointment; Nature of Relationship. JPMCB is hereby appointed by the
Lenders as the Agent hereunder and under each other Loan Document, and each of
the Lenders irrevocably authorizes the Agent to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents. The Agent agrees to act as such
contractual representative upon the express conditions contained in this Article
XI. Notwithstanding the use of the defined term “Agent,” it is expressly
understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Lender by reason of this Agreement or any other Loan
Document and that the Agent is merely acting as the contractual representative
of the Lenders with only those duties as are expressly set forth in this
Agreement and the other Loan Documents. In its capacity as the Lenders'
contractual representative, the Agent (i) does not hereby assume any fiduciary
duties to any of the Lenders, (ii) is a “representative” of the Lenders within
the meaning of Section 9-105 of the Uniform Commercial Code and (iii) is acting
as an independent contractor, the rights and duties of which are limited to
those expressly set forth in this Agreement and the other Loan Documents. Each
of the Lenders hereby agrees to assert no claim against the Agent on any agency
theory or any other theory of liability for breach of fiduciary duty, all of
which claims each Lender hereby waives.

 

11.2     Powers. The Agent shall have and may exercise such powers under the
Loan Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall not have any implied duties to the Lenders, or any obligation to the
Lenders to take any action thereunder except any action specifically provided by
the Loan Documents to be taken by the Agent.

 

 
82

--------------------------------------------------------------------------------

 

 

11.3     General Immunity. Neither Agent nor any of its directors, officers,
agents or employees shall be liable to the Borrowers, the Lenders or any Lender
for (a) any action taken or omitted to be taken by it or them hereunder or under
any other Loan Document or in connection herewith or therewith except to the
extent such action or inaction is determined in a final non-appealable judgment
by a court of competent jurisdiction to have arisen from the gross negligence or
willful misconduct of such Person; or (b) any determination by the Agent that
compliance with any law or any governmental or quasi-governmental rule,
regulation, order, policy, guideline or directive (whether or not having the
force of law) requires the Advances and Commitments hereunder to be classified
as being part of a “highly leveraged transaction”.

 

11.4     No Responsibility for Loans, Recitals, etc. Neither the Agent nor any
of its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (i) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (ii) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (iii) the satisfaction of any condition specified in Article IV; (iv)
the validity, enforceability, effectiveness, sufficiency or genuineness of any
Loan Document or any other instrument or writing furnished in connection
therewith; (v) the value, sufficiency, creation, perfection or priority of any
Lien in any collateral security; (vi) the existence or possible existence of any
Default or Unmatured Default; or (vii) the financial condition of any Borrower
or Guarantor or any of their respective Subsidiaries. The Agent shall not have
any duty to disclose to the Lenders information that is not required to be
furnished by the Borrowers to such Agent at the time, but is voluntarily
furnished by the Borrowers to the Agent (either in its capacity as the Agent or
in its individual capacity).

 

11.5     Action on Instructions of Lenders. The Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder and under any
other Loan Document in accordance with written instructions signed by the
Required Lenders (or all Lenders if required under Section 8.2(a)), and such
instructions and any action taken or failure to act pursuant thereto shall be
binding on all of the Lenders and on all holders of the Obligations. The Lenders
hereby acknowledge that the Agent shall not be under any duty to take any
discretionary action permitted to be taken by it pursuant to the provisions of
this Agreement or any other Loan Document unless it shall be requested in
writing to do so by the Required Lenders. The Agent shall be fully justified in
failing or refusing to take any action hereunder and under any other Loan
Document unless it shall first be indemnified to its satisfaction by the Lenders
pro rata against any and all liability, cost and expense that it may incur by
reason of taking or continuing to take any such action.

 

11.6     Employment of Agents and Counsel. The Agent may execute any of its
duties as Agent hereunder and under any other Loan Document by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care. The Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Agent and the Lenders
and all matters pertaining to the Agent's duties hereunder and under any other
Loan Document.

 

11.7     Reliance on Documents; Counsel. The Agent shall be entitled to rely
upon any Note, notice, consent, certificate, affidavit, letter, telegram,
statement, paper or document believed by it to be genuine and correct and to
have been signed or sent by the proper person or persons, and, in respect to
legal matters, upon the opinion of counsel selected by the Agent, which counsel
may be employees of the Agent.

 

 
83

--------------------------------------------------------------------------------

 

 

11.8     Agent's Reimbursement and Indemnification. The Lenders agree to
reimburse and indemnify (to the extent not reimbursed by a Borrower and without
limiting the obligation of any Borrower to do so) the Agent ratably in
proportion to the USD Equivalent of their respective Commitments (or, if the
Commitments have been terminated, in proportion to the USD Equivalent of their
respective Commitments immediately prior to such termination) (i) for any
amounts not reimbursed by the Company for which the Agent is entitled to
reimbursement by the Company or the other Borrowers under the Loan Documents,
(ii) for any other expenses incurred by the Agent on behalf of the Lenders, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents, and (iii) for any liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind and nature whatsoever which may be imposed on,
incurred by or asserted against the Agent in any way relating to or arising out
of the Loan Documents or any other document delivered in connection therewith or
the transactions contemplated thereby, or the enforcement of any of the terms
thereof or of any such other documents, provided that no Lender shall be liable
for any of the foregoing to the extent any of the foregoing is found in a final
non-appealable judgment by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Agent. The obligations of
the Lenders under this Section 11.8 shall survive payment of the Obligations and
termination of this Agreement.

 

11.9     Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or a Borrower referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.

 

11.10     Rights as a Lender. In the event the Agent is a Lender, the Agent
shall have the same rights and powers hereunder and under any other Loan
Document as any Lender and may exercise the same as though it were not an Agent,
and the term “Lender” or “Lenders” shall, at any time when the Agent is a
Lender, unless the context otherwise indicates, include the Agent in its
individual capacity. The Agent and its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of trust, debt, equity or other
transaction, in addition to those contemplated by this Agreement or any other
Loan Document, with the Company or any of its Subsidiaries in which the Company
or such Subsidiary is not restricted hereby from engaging with any other Person.

 

11.11     Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arranger or any other
Lender and based on the financial statements prepared by the Borrowers and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.

 

11.12     Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Company, such resignation to be effective
upon the appointment of a successor Agent or, if no such successor Agent has
been appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. The Agent may be removed at any time with or without cause
by written notice received by the Agent from the Required Lenders, such removal
to be effective on the date specified by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint, on
behalf of the Borrowers and the Lenders, a successor Agent to such Agent. If no
such successor Agent shall have been so appointed by the Required Lenders within
thirty days after such resigning Agent's giving notice of its intention to
resign, then such resigning Agent may appoint, on behalf of the Company and the
Lenders, a successor Agent for itself. If the Agent has resigned or been removed
and no successor Agent has been appointed, the Lenders may perform all the
duties of the Agent hereunder and the Company shall make all payments in respect
of the Obligations to the applicable Lender and for all other purposes shall
deal directly with the Lenders. No successor Agent shall be deemed to be
appointed hereunder until such successor Agent has accepted the appointment. Any
such successor Agent shall be a commercial bank having capital and retained
earnings of at least $500,000,000. Upon the acceptance of any appointment as an
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning or removed Agent. Upon the effectiveness of the resignation or
removal of the Agent, the resigning or removed Agent shall be discharged from
its duties and obligations hereunder and under the Loan Documents. After the
effectiveness of the resignation or removal of an Agent, the provisions of this
Article XI shall continue in effect for the benefit of the Agent in respect of
any actions taken or omitted to be taken by it while it was acting as an Agent
hereunder and under the other Loan Documents.

 

 
84

--------------------------------------------------------------------------------

 

 

11.13     Delegation to Affiliates. The Borrowers and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver, and other
protective provisions to which the Agent is entitled under Articles X and XI.

 

11.14     Arranger, Syndication Agents and Documentation Agents. Each Lender and
each Borrower acknowledges and agrees that the Arranger, each Syndication Agent
and each Documentation Agent, in such capacity, shall not have any duties or
responsibilities, nor incur any liabilities, under this Agreement or the other
Loan Documents in its capacity as such.

 

11.15     Execution of Collateral Documents. The Lenders hereby empower and
authorize the Agent (in its capacity as Agent or as Collateral Agent) to execute
and deliver the Collateral Documents and all related documents or instruments as
shall be necessary or appropriate to effect the purposes of the Collateral
Documents. The Lenders further empower and authorize the Agent (in its capacity
as Agent or as Collateral Agent) to execute and deliver on their behalf the
Intercreditor Agreement and all related documents or instruments as shall be
necessary or appropriate to effect the purposes of the Intercreditor Agreement,
provided that the form of the Intercreditor Agreement has been approved by the
Required Lenders, and each Lender shall be bound by the terms and provisions of
the Intercreditor Agreement so executed by the Agent.

 

11.16     Collateral Releases. The Lenders hereby irrevocably empower and
authorize JPMCB, in its capacity as Agent or as Collateral Agent, to execute and
deliver on their behalf any agreements, documents or instruments as shall be
necessary or appropriate to effect any releases or subordinations of Liens on
any Collateral (i) which being sold or disposed of if the Company certifies to
the Agent that the sale or disposition is made in compliance with the terms of
this Agreement (and the Agent may rely conclusively on any such certificate,
without further inquiry), (ii) owned by or leased to the Company or any of its
Subsidiaries which is subject to a purchase money security interest or which is
the subject of a Capitalized Lease, (iii) as required to effect any sale or
other disposition of such Collateral in connection with any exercise of remedies
of the Collateral Agent or the Agent or (iv) which shall otherwise be permitted
by the terms hereof or any other Loan Document. Except as provided in the
preceding sentence, JPMCB, in its capacity as Agent or as Collateral Agent, will
not release any Liens on Collateral without the prior written authorization of
the Required Lenders; provided that, JPMCB, in its capacity as Agent or as
Collateral Agent, may in its discretion, release Liens on Collateral valued in
the aggregate not in excess of $1,000,000 during any calendar year without the
prior written authorization of the Lenders. In addition to the foregoing, the
Lenders, the Agent and the Collateral Agent hereby agree that the Qualified
Receivables Transaction Assets shall not be subject to the Liens in favor of the
Collateral Agent.

 

 
85

--------------------------------------------------------------------------------

 

 

11.17     Collateral; Reports. The Agent shall have no obligation whatsoever to
any of the Lenders to assure that the Collateral exists or is owned by the
Company or any Subsidiary or is cared for, protected, or insured or has been
encumbered, or that any Liens have been properly or sufficiently or lawfully
created, perfected, protected, or enforced or are entitled to any particular
priority, or to exercise at all or in any particular manner or under any duty of
care, disclosure, or fidelity, or to continue exercising, any of the rights,
authorities, and powers granted or available to the Agent pursuant to any of the
Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission, or event related thereto, the Agent may act in
any manner it may deem appropriate, in its sole discretion given the Agent’s own
interest in the Collateral in its capacity as one of the Lenders and that the
Agent shall have no other duty or liability whatsoever to any Lender as to any
of the foregoing. Each Lender hereby agrees as follows: (a) such Lender is
deemed to have requested that the Agent furnish such Lender, promptly after it
becomes available, a copy of each report prepared by the Agent or another Person
showing the results of appraisals, field examinations, audits or other reports
pertaining to the Company's and its Subsidiaries' assets from information
furnished by or on behalf of the Company or its Subsidiaries prepared by or on
behalf of the Agent (the “Supplemental Reports”); (b) such Lender expressly
agrees and acknowledges that JPMCB, either individually, as Agent, as Collateral
Agent or in any other capacity, (i) makes no representation or warranty, express
or implied, as to the completeness or accuracy of any Supplemental Report or any
of the information contained therein, or (ii) shall not be liable for any
information contained in any Supplemental Report; (c) such Lender expressly
agrees and acknowledges that the Supplemental Reports are not comprehensive
audits or examinations, that the Collateral Agent, the Agent, JPMCB, or any
other party performing any audit or examination will inspect only specific
information regarding the Company and its Subsidiaries and will rely
significantly upon the books and records of the Company and its Subsidiaries, as
well as on representations of the personnel of the Company and its Subsidiaries
and that JPMCB, either individually, as Agent, as Collateral Agent or in any
other capacity, undertakes no obligation to update, correct or supplement the
Supplemental Reports; (d) such Lender agrees to keep all Supplemental Reports
confidential and strictly for its internal use, not share any Supplemental
Report with the Company or any of its Subsidiaries and not to distribute any
Supplemental Report to any other Person except as otherwise permitted pursuant
to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, such Lender agrees (i)
that JPMCB, either individually, as Agent, as Collateral Agent or in any other
capacity, shall not be liable to such Lender or any other Person receiving a
copy of any Supplemental Report for any inaccuracy or omission contained in or
relating to a Supplemental Report, (ii) to conduct its own due diligence
investigation and make credit decisions with respect to the Company and its
Subsidiaries based on such documents as such Lender deems appropriate without
any reliance on the Supplemental Reports or on JPMCB, either individually, as
Agent, as Collateral Agent or in any other capacity, (iii) to hold JPMCB, either
individually, as Agent, as Collateral Agent or in any other capacity, and any
such other Person preparing a Supplemental Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Supplemental Report in connection with any Credit Extensions that
the indemnifying Lender has made or may make to any Company, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, any
Obligations and (iv) to pay and protect, and indemnify, defend, and hold JPMCB,
either individually, as Agent, as Collateral Agent or in any other capacity, and
any such other Person preparing a Supplemental Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including reasonable attorney fees) incurred by JPMCB, either individually, as
Agent, as Collateral Agent or in any other capacity, and any such other Person
preparing a Supplemental Report as the direct or indirect result of any third
parties who might obtain all or part of any Supplemental Report through the
indemnifying Lender, provided that no Lender shall be liable for any of the
foregoing to the extent any of the foregoing is found in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Agent.

 

 
86

--------------------------------------------------------------------------------

 

 

11.18     Credit Bidding. The Secured Parties (including those not party hereto,
by virtue of the acceptance of the benefits of the Collateral Documents) hereby
irrevocably authorize the Agent, at the direction of the Required Lenders, to
credit bid all or any portion of the Obligations (including by accepting some or
all of the Collateral in satisfaction of some or all of the Obligations pursuant
to a deed in lieu of foreclosure or otherwise) and in such manner purchase
(either directly or through one or more acquisition vehicles) all or any portion
of the Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Borrower or
Guarantor is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Agent (whether by judicial action or otherwise) in accordance with any
applicable law. In connection with any such credit bid and purchase, the
Obligations owed to the Secured Parties shall be credit bid by the Agent at the
direction of the Required Lenders on a ratable basis (with Obligations with
respect to contingent or unliquidated claims receiving contingent interests in
the acquired assets on a ratable basis that shall vest upon the liquidation of
such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid (i) the Agent shall be authorized to
form one or more acquisition vehicles and to assign any successful credit bid to
such acquisition vehicle or vehicles (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
equity interests thereof, shall be governed, directly or indirectly, by, and the
governing documents shall provide for, control by the vote of the Required
Lenders or their permitted assignees under the terms of this Agreement or the
governing documents of the applicable acquisition vehicle or vehicles, as the
case may be, irrespective of the termination of this Agreement and without
giving effect to the limitations on actions by the Required Lenders contained in
Section 8.2 of this Agreement), (iv) the Agent on behalf of such acquisition
vehicle or vehicles shall be authorized to issue to each of the Secured Parties,
ratably on account of the relevant Obligations which were credit bid, interests,
whether as equity, partnership, limited partnership interests or membership
interests, in any such acquisition vehicle and/or debt instruments issued by
such acquisition vehicle, all without the need for any Secured Party or
acquisition vehicle to take any further action, and (v) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason, such Obligations shall automatically be reassigned to
the Secured Parties pro rata and the equity interests and/or debt instruments
issued by any acquisition vehicle on account of such Obligations shall
automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action. Notwithstanding that the ratable
portion of the Obligations of each Secured Party are deemed assigned to the
acquisition vehicle or vehicles as set forth in clause (ii) above, each Secured
Party shall execute such documents and provide such information regarding the
Secured Party (and/or any designee of the Secured Party which will receive
interests in or debt instruments issued by such acquisition vehicle) as the
Agent may reasonably request in connection with the formation of any acquisition
vehicle, the formulation or submission of any credit bid or the consummation of
the transactions contemplated by such credit bid.

 

 
87

--------------------------------------------------------------------------------

 

 

ARTICLE XII.
SETOFF; ADJUSTMENTS AMONG LENDERS

 

12.1     Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default occurs, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any Affiliate thereof to or for the credit or account of any
Borrower may be offset and applied toward the payment of the Obligations owing
to such Lender by such Borrower pursuant to this Agreement.

 

12.2     Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Credit Exposure to a Borrower (other
than payments received pursuant to Section 3.1, 3.2, 3.4, 3.6 or 10.7) in a
greater proportion than that received by any other Lender, such Lender agrees,
promptly upon demand, to purchase a portion of the Aggregate Outstanding Credit
Exposure to such Borrower held by the other Lenders so that after such purchase
each Lender will hold its Pro Rata Share of Aggregate Outstanding Credit
Exposure to such Borrower. If any Lender, whether in connection with setoff or
amounts which might be subject to set off or otherwise, receives collateral or
other protection or such amounts which may be subject to set off, such Lender
agrees, promptly upon demand, to take such action necessary such that all
Lenders share in the benefits of such collateral ratably in proportion to their
respective Pro Rata Share of the Aggregate Outstanding Credit Exposure. In case
any such payment is disturbed by legal process, or otherwise, appropriate
further adjustments shall be made.

 

ARTICLE XIII.
BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

 

13.1     Successors and Assigns.

 

(a)     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the LC Issuer that issues any
Facility LC), except that (i) no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by a Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the LC
Issuer that issues any Facility LC), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agent, the LC Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)     (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment, participations in Facility LCs and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

 

A.     the Company, provided that the Company shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Agent within five (5) Business Days after having received notice thereof, and
provided further that no consent of the Company shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if a
Default has occurred and is continuing, any other assignee; 

 

 
88

--------------------------------------------------------------------------------

 

 

B.     the Agent; and

 

C.     the LC Issuer; and

 

D.     the Swing Line Lender.

 

(i)     Assignments shall be subject to the following additional conditions:

 

A.     except in the case of an assignment to a Lender, an Affiliate of a
Lender, or an Approved Fund, or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Agent) shall not be less than $5,000,000 unless
each of the Company and the Agent otherwise consent, provided that no such
consent of the Company shall be required if a Default has occurred and is
continuing;

 

B.     each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

C.     the parties to each assignment shall execute and deliver to the Agent (x)
an Assignment and Assumption or (y) to the extent applicable, an agreement
incorporating an Assignment and Assumption by reference pursuant to a Platform
as to which the Agent and the parties to the Assignment and Assumption are
participants, together with a processing and recordation fee of $3,500;

 

D.     the assignee, if it shall not be a Lender, shall deliver to the Agent an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company, the other Borrowers and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable laws, including federal and state securities laws; and

 

E.     no Assignment shall be permitted by a Lender that has any Alternate
Currency Commitment unless (i) the assignee agrees to assume the entire
obligation of the assignor to make Alternate Currency Loans and agrees to assume
all outstanding Alternate Currency Loans and (ii) such assumptions by the
assignee do not result in any Borrower being required to make additional
payments to any Lender under this Agreement.

 

For the purposes of this Section 13.1, the terms “Approved Fund” and “Ineligible
Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender,
(c) company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof; provided that, such
company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (i) has not been established for the primary purpose of
acquiring any Loans or Commitments, (ii) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (iii)
has assets greater than $25,000,000 and a significant part of its activities
consist of making or purchasing commercial loans and similar extensions of
credit in the ordinary course of its business; provided that upon the occurrence
of a Default, any Person (other than a Lender) shall be an Ineligible
Institution if after giving effect to any proposed assignment to such Person,
such Person would hold more than 25% of the then outstanding Aggregate
Outstanding Credit Exposure or Commitments, as the case may be or (d) a Borrower
or a Subsidiary or other Affiliate of a Borrower.

 

 
89

--------------------------------------------------------------------------------

 

 

(iii)     Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.1, 3.4, 3.6 and 10.7). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 13.1 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)     The Agent, acting for this purpose as a non-fiduciary agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Agent, the LC Issuer and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrowers, the LC Issuer and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

 

(v)     Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Agent and the parties to the Assignment and
Assumption are participants, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to this Agreement, the Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

 

(c)     Any Lender may, without the consent of the Borrowers, the Agent, the
Swing Line Lender or the LC Issuer, sell participations to one or more banks or
other entities (a “Participant”) other than an Ineligible Institution in all or
a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged; (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations; and (iii) the Borrowers, the
Agent, the LC Issuer and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clauses (i) through (vi) in the first proviso to Section 8.2(a)
that affects such Participant. The Borrowers agree that each Participant shall
be entitled to the benefits of Sections 3.1, 3.4 and 3.6 (subject to the
requirements and limitations therein, including the requirements under Sections
3.6(e) and (f) (it being understood that the documentation required under
Section 3.6(e) shall be delivered to the participating Lender and the
information and documentation required under Section 3.6(f) will be delivered to
the Company and the Agent)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 3.7 and 12.2 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 3.1 or 3.6 with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.

 

 
90

--------------------------------------------------------------------------------

 

 

Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 3.7(b) with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.1 as though it were a Lender, provided such Participant agrees to be
subject to Section 12.2 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Facility LCs or its other
obligations under this Agreement or any other Loan Document) to any Person
except to the extent that such disclosure is necessary to establish that such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement,
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

 

(d)     Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or other applicable central bank, and this
Section shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

ARTICLE XIV.
NOTICES

 

14.1     Notices. (a) Except as otherwise permitted by Article II with respect
to borrowing notices, all notices (and subject to paragraph (b) below), requests
and other communications to any party hereunder shall be in writing (including
bank wire, facsimile transmission or similar writing) and shall be given to such
party: (x) in the case of a Borrower or the Agent, at its address or facsimile
number set forth on the signature pages hereof, (y) in the case of any Lender,
at its address or facsimile number set forth in its Administrative Questionnaire
or (z) in the case of any party, such other address or facsimile number as such
party may hereafter specify for the purpose by notice to the Agent and the
Borrowers. Each such notice, request or other communication shall be effective
(i) if given by facsimile transmission, when transmitted to the facsimile number
specified in this Section and confirmation of receipt is received, (ii) if given
by mail, 72 hours after such communication is deposited in the mails with first
class postage prepaid, addressed as aforesaid or (iii) if given by any other
means, when delivered at the address specified in this Section; provided that
notices to the Agent under Article II shall not be effective until received.

 

 
91

--------------------------------------------------------------------------------

 

 

(a)     Notices and other communications to the Lenders hereunder may be
delivered or furnished by Electronic Systems pursuant to procedures approved by
the Agent; provided that the foregoing shall not apply to notices pursuant to
Article II unless otherwise agreed by the Agent and the applicable Lender. Each
of the Agent and the Company (on behalf of the Borrowers) may, in its
discretion, agree to accept notices and other communications to it hereunder by
Electronic Systems pursuant to procedures approved by it; provided that approval
of such procedures may be limited to particular notices or communications.
Unless the Agent otherwise proscribes, all such notices and other communications
(i) sent to an e-mail address shall be deemed received upon the sender’s receipt
of an acknowledgement from the intended recipient (such as by the “return
receipt requested” function, as available, return e-mail or other written
acknowledgement), provided that if not given during the normal business hours of
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
of the recipient.

 

(b)     Any party hereto may change its address, facsimile number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto.

 

(c)     Electronic Systems.

 

(i)     Each Borrower agrees that the Agent may, but shall not be obligated to,
make Communications (as defined below) available to the LC Issuer and the other
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak,
ClearPar or a substantially similar Electronic System.

 

(ii)     Any Electronic System used by the Agent is provided “as is” and “as
available.” The Agent Parties (as defined below) do not warrant the adequacy of
such Electronic Systems and expressly disclaim liability for errors or omissions
in the Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or any
Electronic System. In no event shall the Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Borrower, any
Lender, the LC Issuer or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Borrower’s or the Agent’s transmission of communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Agent, any Lender or the LC Issuer by means of electronic
communications pursuant to this Section, including through an Electronic System.

 

 
92

--------------------------------------------------------------------------------

 

 

ARTICLE XV.
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

 

15.1     Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the Agent
and when the Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the parties hereto, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or electronic mail transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

15.2     Electronic Execution of Assignments. The words "execution," "signed,"
"signature," and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.

 

ARTICLE XVI.
CHOICE OF LAW, CONSENT TO JURISDICTION,
WAIVER OF JURY TRIAL, JUDGMENT CURRENCY

 

16.1     CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A
CONTRARY EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF MICHIGAN, BUT
GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

16.2     WAIVER OF JURY TRIAL. EACH BORROWER, THE AGENT, THE LC ISSUER AND EACH
LENDER HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH ANY LOAN
DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

16.3     Submission To Jurisdiction; Waivers.

 

(a)     Each Borrower hereby irrevocably and unconditionally:

 

(i)     submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of any United States federal or Michigan
state court sitting in Detroit, Michigan and appellate courts from any thereof;

 

 
93

--------------------------------------------------------------------------------

 

 

(ii)     consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(iii)     agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company or such
Foreign Subsidiary Borrower, as the case may be, at the address specified in
Section 14.1, or at such other address of which the Agent shall have been
notified pursuant thereto;

 

(iv)     agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(v)     waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.

 

(b)     Each Foreign Subsidiary Borrower hereby irrevocably appoints the Company
as its agent for service of process in any proceeding referred to in Section
16.3(a) and agrees that service of process in any such proceeding may be made by
mailing or delivering a copy thereof to it care of Company at its address for
notices set forth in Section 14.1.

 

16.4     Acknowledgments. Each Borrower hereby acknowledges that:

 

(a)     it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

 

(b)     none of the Agent or any Lender has any fiduciary relationship with or
duty to such Borrower arising out of or in connection with this Agreement or any
of the other Loan Documents, and the relationship between the Agent and the
Lenders, on the one hand, and the Borrowers, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

 

(c)     no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrowers and the Lenders.

 

16.5     Power of Attorney. Each Foreign Subsidiary Borrower hereby grants to
the Company an irrevocable power of attorney to act as its attorney-in-fact with
regard to matters relating to this Agreement and each other Loan Document,
including, without limitation, execution and delivery of any amendments,
supplements, waivers or other modifications hereto or thereto, receipt of any
notices hereunder or thereunder and receipt of service of process in connection
herewith or therewith. Each Foreign Subsidiary Borrower hereby explicitly
acknowledges that the Agent and each Lender have executed and delivered this
Agreement and each other Loan Document to which it is a party, and has performed
its obligations under this Agreement and each other Loan Document to which it is
a party, in reliance upon the irrevocable grant of such power of attorney
pursuant to this subsection. The power of attorney granted by each Foreign
Subsidiary Borrower hereunder is coupled with an interest.

 

16.6     Judgment.

 

(a)     If for the purpose of obtaining judgment in any court it is necessary to
convert a sum due hereunder in one currency into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so under
applicable law, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase the first
currency with such other currency in the city in which it normally conducts its
foreign exchange operation for the first currency on the Business Day preceding
the day on which final judgment is given.

 

 
94

--------------------------------------------------------------------------------

 

 

(b)     The obligation of each Borrower in respect of any sum due from it to any
Lender hereunder shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by such Lender of any sum adjudged to be so due in the Judgment Currency
such Lender may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency; if the amount of Agreement
Currency so purchased is less than the sum originally due to such Lender in the
Agreement Currency, such Borrower agrees notwithstanding any such judgment to
indemnify such Lender against such loss, and if the amount of the Agreement
Currency so purchased exceeds the sum originally due to any Lender, such Lender
agrees to remit to such Borrower such excess.

 

16.7     USA PATRIOT Act. Each Lender that is subject to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”) hereby notifies each Borrower that pursuant to the requirements of
the Act, it is required to obtain, verify and record information that identifies
each Borrower, which information includes the name and address of each Borrower
and other information that will allow such Lender to identify such Borrower in
accordance with the Act.

 

 
95

--------------------------------------------------------------------------------

 

  

IN WITNESS WHEREOF, the Borrowers, the Guarantors, the Lenders and the Agent
have executed this Agreement as of the date first above written.

 

KELLY SERVICES, INC.

 

 

By: /s/ Michael F. Orsini

 

Print Name: Michael F. Orsini

Title: Vice President, Tax and Treasurer

 

999 West Big Beaver Road

Troy, Michigan 48084

 

Attention: Michael F. Orsini      

 

 

KELLY PROPERTIES, LLC

 

 

By: /s/ Michael F. Orsini         

 

Print Name: Michael F. Orsini

Title: Vice President, Tax and Treasurer

 

999 West Big Beaver Road

Troy, Michigan 48084

 

Attention: Michael F. Orsini

 

 

KELLY RECEIVABLES SERVICES, LLC

 

 

By: /s/ Michael F. Orsini

 

Print Name: Michael F. Orsini

Title: Vice President, Tax and Treasurer

 

999 West Big Beaver Road

Troy, Michigan 48084

 

Attention: Michael F. Orsini

 



 
 

--------------------------------------------------------------------------------

 



 

KELLY SERVICES (IRELAND), LTD.

 

 

By: /s/ Michael F. Orsini

 

Print Name: Michael F. Orsini

Title: Vice President, Tax and Treasurer

 

999 West Big Beaver Road

Troy, Michigan 48084

 

Attention: Michael F. Orsini

 

 

KELLY SERVICES OF DENMARK, INC.

 

 

By: /s/ Michael F. Orsini

 

Print Name: Michael F. Orsini

Title: Vice President, Tax and Treasurer

 

999 West Big Beaver Road

Troy, Michigan 48084

 

Attention: Michael F. Orsini

 

 

KELLY OUTSOURCING AND CONSULTING GROUP AUSTRALIA, LTD., formerly known as Kelly
Services (Australia), Ltd. 

 

 

By: /s/ Michael F. Orsini

 

Print Name: Michael F. Orsini

Title: Vice President, Tax and Treasurer

 

999 West Big Beaver Road

Troy, Michigan 48084

 

Attention: Michael F. Orsini

 

 



 
 

--------------------------------------------------------------------------------

 



 

KELLY OUTSOURCING AND CONSULTING GROUP NEW ZEALAND, LTD., formerly known as
Kelly Services (New Zealand), Ltd.

 

 

By: /s/ Michael F. Orsini

 

Print Name: Michael F. Orsini

Title: Vice President, Tax and Treasurer

 

999 West Big Beaver Road

Troy, Michigan 48084

 

Attention: Michael F. Orsini

 

 

KELLY SERVICES GLOBAL, LLC

 

 

By: /s/ Michael F. Orsini

 

Print Name: Michael F. Orsini

Title: Vice President, Tax and Treasurer

 

999 West Big Beaver Road

Troy, Michigan 48084

 

Attention: Michael F. Orsini

 

 

KELLY SERVICES USA, LLC

 

 

By: /s/ Michael F. Orsini

 

Print Name: Michael F. Orsini

Title: Vice President, Tax and Treasurer

 

999 West Big Beaver Road

Troy, Michigan 48084

 

Attention: Michael F. Orsini

 



 
 

--------------------------------------------------------------------------------

 



  

KELLY GLOBAL BUSINESS SERVICES, LLC

 

 

By: /s/ Michael F. Orsini

 

Print Name: Michael F. Orsini

Title: Vice President, Tax and Treasurer

 

999 West Big Beaver Road

Troy, Michigan 48084

 

Attention: Michael F. Orsini

 

 

 



 
 

--------------------------------------------------------------------------------

 



 

JPMORGAN CHASE BANK, N.A., as Agent, as Swing Line Lender, as the LC Issuer and
as a Lender.

  

 

By: /s/ Thomas A. Gamm

 

Print Name: Thomas A. Gamm

Title: Managing Director

 

10 S. Dearborn St., Floor 9

Chicago, Illinois 60603

 

Attention: Suzanne Ergastolo

Mail Cod IL1-0364

 

 

 



 
 

--------------------------------------------------------------------------------

 



 

PNC BANK, NATIONAL ASSOCIATION

 

 

By: /s/ Scott M. Kowalski

 

Print Name: Scott M. Kowalski

Title: Managing Director

 

 



 
 

--------------------------------------------------------------------------------

 



 

U.S. BANK NATIONAL ASSOCIATION

 

 

By: /s/ Jeffrey S. Johnson

 

Print Name: Jeffrey S. Johnson

Title: Senior Vice President

 

 



 
 

--------------------------------------------------------------------------------

 



 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

 

 

By: /s/ Thomas J. Sterr

 

Print Name: Thomas J. Sterr

Title: Authorized Signatory

 

 

 



 
 

--------------------------------------------------------------------------------

 



 

ROYAL BANK OF CANADA

 

 

By: /s/ Andrew McLauchlin

 

Print Name: Andrew McLauchlin

Title: Vice President

 

 

 



 
 

--------------------------------------------------------------------------------

 



 

BANK OF AMERICA, N.A.

 

 

By: /s/ Daniel H. Blakely

 

Print Name: Daniel H. Blakely

Title: Associate

 



 
 

--------------------------------------------------------------------------------

 



 

UNICREDIT BANK AG, NEW YORK BRANCH

 

 

By: /s/ Elaine Tung

 

Print Name: Elaine Tung

Title: Director

 

 

By: /s/ Betsy Briggs

 

Print Name: Betsy Briggs

Title: Associate Director

 

 

 



 
 

--------------------------------------------------------------------------------

 



  

ING BANK N.V., DUBLIN BRANCH

 

 

By: /s/ Sean Hassett

 

Print Name: Sean Hassett

Title: Director

 

 

By: /s/ Cormac Langford

 

Print Name: Cormac Langford

Title: Vice President

  

 

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

PRICING SCHEDULE

 

 

Applicable

Margin

Level I
Status

Level II

Status

Level III

Status

LEVEL IV

STATUS

Eurocurrency Rate

120.0 bps

127.5 bps

147.5 bps

165.0 bps

Floating Rate

20.0 bps

27.5 bps

47.5 bps

65.0 bps

LC Fee

120.0 bps

127.5 bps

147.5 bps

165.0 bps

Facility Fee

17.5 bps

22.5 bps

27.5 bps

35.0 bps

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Financials” means the annual or quarterly financial statements of the Company
delivered pursuant to Sections 6.1(a) or (b).

 

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, the Total Indebtedness
to Total Capitalization Ratio is less than 0.10 to 1.00.

 

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status and (ii) the Total Indebtedness to
Total Capitalization Ratio is less than 0.20 to 1.00.

 

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status or Level II Status and (ii) the
Total Indebtedness to Total Capitalization Ratio is less than 0.30 to 1.00.

 

“Level IV Status” exists at any date if the Company has not qualified for Level
I Status, Level II Status or Level III Status.

 

“Status” means Level I Status, Level II Status, Level III Status or Level IV
Status.

 

The Applicable Margin shall be determined in accordance with the foregoing table
based on the Company's Status as reflected in the then most recent Financials.
Adjustments, if any, to the Applicable Margin shall be effective five days after
the Agent receives the applicable compliance certificate. If the Company fails
to deliver the Financials to the Agent at the time required pursuant to the
Credit Agreement, then the Applicable Margin shall be the highest Applicable
Margin set forth in the foregoing table until five days after such Financials
are so delivered.

 

Notwithstanding the foregoing, in the event that any Financials or a compliance
certificate delivered pursuant to Section 6.1(c) is shown to be inaccurate, and
such inaccuracy, if corrected, would have led to the application of (A) a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, then (x) the Company shall
immediately deliver to the Agent a corrected compliance certificate for such
Applicable Period, (y) the Applicable Margin for such Applicable Period shall be
determined as if the Total Indebtedness to Total Capitalization Ratio in the
corrected compliance certificate were applicable for such Applicable Period, and
(z) the Company shall immediately and retroactively be obligated to pay to the
Agent the accrued additional interest and fees owing as a result of such
increased Applicable Margin for such Applicable Period, or (B) a lower
Applicable Margin for the Applicable Period than the Applicable Margin applied
for such Applicable Period, then (x) the Company shall immediately deliver to
the Agent a corrected compliance certificate for such Applicable Period and (y)
the Applicable Margin shall be adjusted in accordance with such corrected
compliance certificate on the date that the Agent receives such corrected
compliance certificate notwithstanding that such date is not otherwise a
Calculation Date, and such adjusted Applicable Margin shall remain in effect
until otherwise required to be modified hereunder. Nothing in this paragraph
shall limit the rights of the Agent and Lenders with respect to their rights
under this Agreement. The Company’s obligations under this paragraph shall
survive the termination of the Commitments and the repayment of all other
Obligations hereunder. Notwithstanding anything herein to the contrary, the
Applicable Margin shall be set at Level I Status as of the Effective Date and
shall be adjusted for the first time after the Effective Date based on the
Financials delivered for the first full fiscal quarter ending after the
Effective Date.

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

JOINDER AGREEMENT

 

 

THIS JOINDER AGREEMENT, dated as of ____________, _____, is entered into by
[___________________________________] (the “Subsidiary”) pursuant to the Second
Amended and Restated Credit Agreement dated as of December 5, 2016 (as amended
or modified from time to time, the “Credit Agreement”), among Kelly Services,
Inc. (the “Company”), the Foreign Subsidiary Borrowers party thereto, the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Agent and as LC Issuer.

 

W I T N E S S E T H :

 

WHEREAS, the parties to this Joinder Agreement wish to designate the Subsidiary
as a Foreign Subsidiary Borrower under the Credit Agreement in the manner
hereinafter set forth; and

 

WHEREAS, this Joinder Agreement is entered into pursuant to the Credit
Agreement;

 

NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:

 

1.     The Subsidiary hereby acknowledges that it has received and reviewed a
copy of the Credit Agreement and the other Loan Documents and unconditionally
agrees to: (a) join the Credit Agreement and the other Loan Documents as a
Foreign Subsidiary Borrower, (b) be bound by, and hereby ratifies and confirms,
all covenants, agreements, consents, submissions, appointments, acknowledgments
and other terms and provisions attributable to a Foreign Subsidiary Borrower in
the Credit Agreement and the other Loan Documents; and (c) perform all
obligations required of it as a Foreign Subsidiary Borrower by the Credit
Agreement and the other Loan Documents.

 

2.     The Subsidiary hereby represents and warrants that the representations
and warranties with respect to it contained in Article V of the Agreement are
true and correct in all material respects on the date hereof other than
representation and warranties made as of an express date, which shall be true
and correct in all material respects as of such express date.

 

3.     The address and jurisdiction of incorporation of the Subsidiary is set
forth in Schedule A to this Joinder Agreement.

 

4.     The Company agrees that its guarantee contained in Article VIII of the
Credit Agreement shall remain in full force and effect after giving effect to
this Joinder Agreement, including without limitation after including the
Subsidiary as a Foreign Subsidiary Borrower under the Credit Agreement.

 

5.     This Joinder Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Michigan.

 

6.     Capitalized terms used but not defined herein shall have the meanings
ascribed thereto in the Credit Agreement.

 

7.     This Joinder Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one agreement.

 

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered as of the day and year set forth above.

 

 

____________________________

as a Foreign Subsidiary Borrower

 

 

By:                                                           

       Name:

       Title:

 

 

KELLY SERVICES, INC.

 

 

By:                                                             

       Name:

       Title:

 

 

Accepted and Acknowledged:

 

JPMORGAN CHASE BANK, N.A., as Agent

 

 

By:                                                                           

       Name:                        

       Title:

 

 
2

--------------------------------------------------------------------------------

 

 

SCHEDULE A

 

ADMINISTRATIVE INFORMATION

 

 
3 

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

REVOLVING CREDIT NOTE

 

 

$_______________  

 ________________, ____

                       

 

_________________________ (“Company”), unconditionally promises to pay to the
order of ______________ (“Lender”) on or before the Facility Termination Date
(as defined in the Loan Agreement hereinafter referred to) for the account of
its applicable Lending Installation the principal sum of __________________
(___________) or the aggregate unpaid principal amount of all Revolving Credit
Loans made by the Lender to the Company pursuant to the Credit Agreement
whichever is less, in immediate available funds at the Lending Installation of
JPMorgan Chase Bank, N.A., the Agent, designated by the Agent for the Company,
together with interest on the unpaid principal amount hereof at the rates and on
the dates set forth in the Credit Agreement.

 

The Lender shall, and is hereby authorized to, record in accordance with its
usual practice, the date and amount of each Revolving Credit Loan, the date and
amount of each principal payment and the date to which payment of this Note has
been extended, provided, however, that failure to do so shall not affect the
Company's obligation to pay amounts due hereunder.

 

The Company expressly waives any presentments, demand, protest or notice in
connection with this Revolving Credit Note now, or hereafter, required by
applicable law.

 

This Revolving Credit Note is one of the Revolving Credit Notes issued pursuant
to the provisions of the Second Amended and Restated Credit Agreement dated as
of December 5, 2016 among the Company, the Foreign Subsidiary Borrowers, the
Lenders party thereto, the LC Issuer and JPMorgan Chase Bank, N.A., as Agent, as
it may be amended from time to time (the “Credit Agreement”), to which Credit
Agreement reference is hereby made for a statement of the terms and conditions
under which this Revolving Credit Note may be prepaid or its maturity date
extended or accelerated.

 

The Revolving Credit Note shall be construed in accordance with and governed by
the laws of Michigan applicable to contracts made and performed in Michigan by a
Michigan borrower and a national banking association, as lender.

 

 

________________________________


By:                                                                     

 

Title:                                                                   







 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

NOTICE OF DRAWDOWN

 

 

From:     [Borrower]

 

To:         JPMorgan Chase Bank, N.A., as Agent

 

Dated:

 

 

Dear Sirs:

 

1.     We refer to the Second Amended and Restated Credit Agreement (the “Credit
Agreement”) dated as of December 5, 2016 and made between Kelly Services, Inc.
and certain Foreign Subsidiary Borrowers named therein, as borrowers, JPMorgan
Chase Bank, N.A., as agent and LC Issuer and the financial institutions named
therein as lenders. Terms defined in the Credit Agreement shall have the same
meaning in this notice.

 

2.     This notice is irrevocable.

 

3.     We hereby give you notice that, pursuant to the Credit Agreement and upon
the terms and subject to the conditions contained therein, we wish an Advance to
be made to us or an existing Advance to be continued as follows:

 

(a)     Currency and Amount:

 

(b)     Borrowing Date:

 

(c)     Initial Interest Period:

 

4.     If it is not possible, pursuant to Clause 2.3(c) of the Credit Agreement,
for the Advance to be made in the currency specified, we would wish [the Advance
to be denominated in [insert requested currency]][that the Advance not be made].

 

5.     The proceeds of this drawdown should be credited to [insert account
details].

 

Yours faithfully,

 

 

 

 

__________________________________

Authorized Signatory

for and on behalf of [Name of Borrower]

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

OPINION OF COUNSEL

 

 
 

--------------------------------------------------------------------------------

 

 

EXHIBIT F

 

COMPLIANCE CERTIFICATE

 

 

To:

The Agent and the Lenders parties to the
Credit Agreement Described Below

 

 

This Compliance Certificate is furnished pursuant to that certain Second Amended
and Restated Credit Agreement dated as of December 5, 2016 (as amended,
modified, renewed or extended from time to time, the “Agreement”) among Kelly
Services, Inc. (the “Company “), the Foreign Subsidiary Borrowers, the Lenders
party thereto, and JPMorgan Chase Bank, N.A., as Agent for the Lenders and LC
Issuer. Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.     I am the duly elected ________________________ of the Company;

 

2.     I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Company and its Subsidiaries during the accounting period
covered by the attached financial statements;

 

3.      The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes a
Default or Unmatured Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

 

4.      Schedule I attached hereto sets forth financial data and computations
evidencing the Company's compliance with certain covenants of the Agreement, all
of which data and computations are true, complete and correct.

 

5.      Schedule II attached hereto sets forth the determination of the
Applicable Margin, the LC Fees and Facility Fees to be applicable commencing the
fifth day following the delivery hereof.

 

6.      Schedule III attached hereto sets forth the various reports and
deliveries which are required under the Credit Agreement.

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

 

 

 

   

 

 

   

 

 

 

 


--------------------------------------------------------------------------------

 

 

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this ___ day of
_________________, ______.

 

KELLY SERVICES, INC.

 

 

By:                                                                   

 

Its:                                                                   

 

 
 2

--------------------------------------------------------------------------------

 

 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Compliance as of _________, ____ with

Provisions of 6.19 of the Agreement

 

 
 3

--------------------------------------------------------------------------------

 

 

SCHEDULE II TO COMPLIANCE CERTIFICATE

 

Rate Determination

 

 
 4

--------------------------------------------------------------------------------

 

 

SCHEDULE III TO COMPLIANCE CERTIFICATE

 

Reports and Deliveries

 

 
 5

--------------------------------------------------------------------------------

 

 

EXHIBIT G

 

ASSIGNMENT AGREEMENT

 

 

 

This Assignment Agreement (this “Assignment Agreement”) between __________ (the
“Assignor”) and __________ (the “Assignee”) is dated as of __________, ____. The
parties hereto agree as follows:

 

1.     PRELIMINARY STATEMENT. The Assignor is a party to an Amended and Restated
Credit Agreement (which, as it may be amended, modified, renewed or extended
from time to time, is herein called the “Credit Agreement”) described in Item 1
of Schedule 1 attached hereto (“Schedule 1”). Capitalized terms used herein and
not otherwise defined herein shall have the meanings attributed to them in the
Credit Agreement.

 

2.     ASSIGNMENT AND ASSUMPTION. The Assignor hereby sells and assigns to the
Assignee, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor's rights and obligations under the Credit
Agreement such that after giving effect to such assignment the Assignee shall
have purchased pursuant to this Assignment Agreement the percentage interest
specified in Item 3 of Schedule 1 of all outstanding rights and obligations
under the Credit Agreement relating to the facilities listed in Item 3 of
Schedule 1 and the other Loan Documents. The aggregate Commitments (or
Outstanding Credit Exposure if the applicable Commitments have been terminated)
purchased by the Assignee hereunder is set forth in Item 4 of Schedule 1.

 

3.     EFFECTIVE DATE. The effective date of this Assignment Agreement (the
“Effective Date”) shall be the later of the date specified in Item 5 of Schedule
1 or two Business Days (or such shorter period agreed to by the Agent) after a
Notice of Assignment substantially in the form of Exhibit “I” attached hereto
has been delivered to the Agent. Such Notice of Assignment must include any
consents required to be delivered to the Agent by Section 13.3(a) of the Credit
Agreement. In no event will the Effective Date occur if the payments required to
be made by the Assignee to the Assignor on the Effective Date under Section 4
hereof are not made on the proposed Effective Date. The Assignor will notify the
Assignee of the proposed Effective Date no later than the Business Day prior to
the proposed Effective Date. As of the Effective Date, (i) the Assignee shall
have the rights and obligations of a Lender under the Loan Documents with
respect to the rights and obligations assigned to the Assignee hereunder and
(ii) the Assignor shall relinquish its rights and be released from its
corresponding obligations under the Loan Documents with respect to the rights
and obligations assigned to the Assignee hereunder.

 

4.     PAYMENTS OBLIGATIONS. In consideration for the sale and assignment of
Outstanding Credit Exposure hereunder, the Assignee shall pay the Assignor, on
the Effective Date, the amount agreed to by the Assignor and the Assignee. On
and after the Effective Date, the Assignee shall be entitled to receive all
payments of principal, interest, Reimbursement Obligations and fees with respect
to the interest assigned hereby. The Assignee will promptly remit to the
Assignor any interest on Loans and fees received from the Agent which relate to
the portion of the Commitment or Outstanding Credit Exposure assigned to the
Assignee hereunder and not previously paid by the Assignee to the Assignor. In
the event that either party hereto receives any payment to which the other party
hereto is entitled under this Assignment Agreement, then the party receiving
such amount shall promptly remit it to the other party hereto.

 

 
 

--------------------------------------------------------------------------------

 

 

5.     [INTENTIONALLY RESERVED].

 

6.     REPRESENTATIONS OF THE ASSIGNOR, LIMITATIONS ON THE ASSIGNOR'S LIABILITY.
The Assignor represents and warrants that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim created by the Assignor. It is understood and
agreed that the assignment and assumption hereunder are made without recourse to
the Assignor and that the Assignor makes no other representation or warranty of
any kind to the Assignee. Neither the Assignor nor any of its officers,
directors, employees, agents or attorneys shall be responsible for (i) the due
execution, legality, validity, enforceability, genuineness, sufficiency or
collectability of any Loan Document including without limitation, documents
granting the Assignor and the other Lenders a security interest in assets of the
Company, any Foreign Subsidiary Borrower or any Guarantor, (ii) any
representation, warranty or statement made in or in connection with any of the
Loan Documents, (iii) the financial condition or creditworthiness of the
Company, any Foreign Subsidiary Borrower or any Guarantor, (iv) the performance
of or compliance with any of the terms or provisions of any of the Loan
Documents, (v) inspecting any of the Property, books or records of the Company,
any Foreign Subsidiary Borrower or any Guarantor, or (vi) any mistake, error of
judgment or action taken or omitted to be taken in connection with the Loans or
the Loan Documents.

 

7.     REPRESENTATIONS OF THE ASSIGNEE. The Assignee (i) confirms that it has
received a copy of the Credit Agreement together with copies of the financial
statements requested by the Assignee and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement, (ii) agrees that it will, independently and
without reliance upon the Agent, the Assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, (iii) appoints and authorizes the Agent to take such action
as its contractual representative on its behalf and to exercise such powers
under the Loan Documents as are delegated to the Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, (iv) agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of the Loan Documents are required to be performed by it as a Lender,
(v) agrees that its payment instructions and notice instructions are as set
forth in the attachment to Schedule 1, (vi) confirms that none of the funds,
monies, assets or other consideration being used to make the purchase and
assumption hereunder are “plan assets” as defined under ERISA and that its
rights, benefits and interests in and under the Loan Documents will not be “plan
assets” under ERISA, and (vii) attaches the forms or other documentation
required of the Assignee as a “Lender” pursuant to Section 3.6 of the Credit
Agreement with respect to all Commitments assigned hereunder.

 

8.     INDEMNITY. The Assignee agrees to indemnify and hold the Assignor
harmless against any and all losses, costs and expenses (including, without
limitation, reasonable attorneys' fees) and liabilities incurred by the Assignor
in connection with or arising in any manner from the Assignee's nonperformance
of the obligations assumed under this Assignment Agreement.

 

9.     SUBSEQUENT ASSIGNMENTS. After the Effective Date, the Assignee shall have
the right pursuant to Section 13.3(a) of the Credit Agreement to assign the
rights which are assigned to the Assignee hereunder to any entity or person,
provided that (i) any such subsequent assignment does not violate any of the
terms and conditions of the Loan Documents or any law, rule, regulation, order,
writ, judgment, injunction or decree and that any consent required under the
terms of the Loan Documents has been obtained and (ii) unless the prior written
consent of the Assignor is obtained, the Assignee is not thereby released from
its obligations to the Assignor hereunder, if any remain unsatisfied, including,
without limitation, its obligations under Sections 4 and 8 hereof.

 

 
 2

--------------------------------------------------------------------------------

 

 

10.     REDUCTIONS OF AGGREGATE COMMITMENTS. If any reduction in the Commitments
occurs between the date of this Assignment Agreement and the Effective Date, the
percentage interest specified in Item 3 of Schedule 1 shall remain the same, but
the USD Amount purchased shall be recalculated based on the reduced Commitments.

 

11.     ENTIRE AGREEMENT. This Assignment Agreement and the attached Notice of
Assignment embody the entire agreement and understanding between the parties
hereto and supersede all prior agreements and understandings between the parties
hereto relating to the subject matter hereof.

 

12.     GOVERNING LAW. This Assignment Agreement shall be governed by the
internal law, and not the law of conflicts, of the State of Michigan.

 

13.     NOTICES. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth in the attachment to Schedule 1.

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.

 

[NAME OF ASSIGNOR]

 

 

By:                                                                           

Title:                                                                        
                                                                                 
                                                                                 

 

 

[NAME OF ASSIGNEE]

 

 

By:                                                                           

Title:                                                                        

                                                                                 

                                                                                 

 

 
 3

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

to Assignment Agreement

 

 

1.

Description and Date of Credit Agreement: Second Amended and Restated Credit
Agreement dated as of December 5, 2016 among Kelly Services, Inc., the Foreign
Subsidiary Borrowers, the Lenders party thereto, and JPMorgan Chase Bank, N.A.,
as Agent:

 

2.

Date of Assignment Agreement: __________________, ______

 

3.

Amounts (As of Date of Item 2 above):

 

   

Revolving Credit Facility

Alternate Currency Facility

a.

Total of Commitments (Credit Exposure)* under Credit Agreement

 

$___________

 

$___________

b.

Assignee's Percentage purchased under the Assignment Agreement

 

__________%

 

__________%

c.

Amount of Assigned Share purchased under the Assignment Agreement

 

$___________

 

$___________

 

4.     Assignee's Aggregate (Credit Exposure)*
     Commitment Amount Purchased Hereunder: $___________

 

5.     Proposed Effective Date:     _________________________

 

 
4

--------------------------------------------------------------------------------

 

 

Accepted and Agreed:

 

[NAME OF ASSIGNOR]   

[NAME OF ASSIGNEE]

 

 

           

By:                                           

By:                                          

 

 

Title:                                               

Title:                                       

                      

 

*If a Commitment has been terminated, insert Outstanding Credit Exposure in
place of Commitment.

 

 
 5

--------------------------------------------------------------------------------

 

  

Attachment to SCHEDULE 1 to ASSIGNMENT AGREEMENT

 

Attach Assignor's Administrative Information Sheet, which must

include notice address for the Assignor and the Assignee

 

 
 6

--------------------------------------------------------------------------------

 

 

EXHIBIT “I”
to Assignment Agreement

 

NOTICE
OF ASSIGNMENT

 

___________, ____ 

 

To:

KELLY SERVICES, INC. AND THE FOREIGN SUBSIDIARY BORROWERS

      JPMORGAN CHASE BANK, N.A., as Agent and LC Issuer

 

 

From:

[NAME OF ASSIGNOR] (the “Assignor”)

  [NAME OF ASSIGNEE] (the “Assignee”)

 

1.     We refer to that Amended and Restated Credit Agreement (the “Credit
Agreement”) described in Item 1 of Schedule 1 attached hereto (“Schedule 1”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings attributed to them in the Credit Agreement.

 

2.     This Notice of Assignment (this “Notice”) is given and delivered to the
Agent pursuant to Section 13.3(b) of the Credit Agreement.

 

3.     The Assignor and the Assignee have entered into an Assignment Agreement,
dated as of ______________, ______ (the “Assignment”), pursuant to which, among
other things, the Assignor has sold, assigned, delegated and transferred to the
Assignee, and the Assignee has purchased, accepted and assumed from the Assignor
the percentage interest specified in Item 3 of Schedule 1 of all outstandings,
rights and obligations under the Credit Agreement relating to the facilities
listed in Item 3 of Schedule 1. The Effective Date of the Assignment shall be
the later of the date specified in Item 5 of Schedule 1 or two Business Days (or
such shorter period as agreed to by the Agent) after this Notice of Assignment
and any consents and fees required by Sections 13.3(a) and 13.3(b) of the Credit
Agreement have been delivered to the Agent, provided that the Effective Date
shall not occur if any condition precedent agreed to by the Assignor and the
Assignee has not been satisfied.

 

4.     The Assignor and the Assignee hereby give to the Borrowers and the Agent
notice of the assignment and delegation referred to herein. The Assignor will
confer with the Agent before the date specified in Item 5 of Schedule 1 to
determine if the Assignment Agreement will become effective on such date
pursuant to Section 3 hereof, and will confer with the Agent to determine the
Effective Date pursuant to Section 3 hereof if it occurs thereafter. The
Assignor shall notify the Agent if the Assignment Agreement does not become
effective on any proposed Effective Date as a result of the failure to satisfy
the conditions precedent agreed to by the Assignor and the Assignee. At the
request of the Agent, the Assignor will give the Agent written confirmation of
the satisfaction of the conditions precedent.

 

5.     The Assignor or the Assignee shall pay to the Agent on or before the
Effective Date the processing fee of $3,500 required by Section 13.3(b) of the
Credit Agreement.

 

6.     If Notes are outstanding on the Effective Date, the Assignor and the
Assignee request and direct that the Agent prepare and cause the Borrower to
execute and deliver new Notes or, as appropriate, replacements notes, to the
Assignor and the Assignee. The Assignor and, if applicable, the Assignee each
agree to deliver to the Agent the original Note received by it from the Borrower
upon its receipt of a new Note in the appropriate amount.

 

 
 

--------------------------------------------------------------------------------

 

 

7.     The Assignee advises the Agent that notice and payment instructions are
set forth in the attachment to Schedule 1.

 

8.     The Assignee hereby represents and warrants that none of the funds,
monies, assets or other consideration being used to make the purchase pursuant
to the Assignment are “plan assets” as defined under ERISA and that its rights,
benefits, and interests in and under the Loan Documents will not be “plan
assets” under ERISA.

 

9.     The Assignee authorizes the Agent to act as its agent under the Loan
Documents in accordance with the terms thereof. The Assignee acknowledges that
the Agent has no duty to supply information with respect to any of the Borrowers
or the Loan Documents to the Assignee until the Assignee becomes a party to the
Credit Agreement.*

 

*May be eliminated if Assignee is a party to the Credit Agreement prior to the
Effective Date.

 

NAME OF ASSIGNOR

NAME OF ASSIGNEE

By:                                                      

By:                                             

Title:                                                  

Title:                                          

        

 

ACKNOWLEDGED AND CONSENTED TO BY:

 

JPMORGAN CHASE BANK, N.A., as Agent

 

By:                                                                     

 

Title:                                                                  

 

 

 

KELLY SERVICES, INC.

 

By:                                                                     

 

Title:                                                                  

 

[Attach photocopy of Schedule 1 to Assignment]

 

 
 8

--------------------------------------------------------------------------------

 

 

EXHIBIT H

 

ALTERNATE CURRENCY ADDENDUM

 

To:

JPMorgan Chase Bank, N.A., as agent under the Second Amended and Restated Credit
Agreement described below (in such capacity, the “Agent”) and the Alternate
Currency Lenders listed below

 

From:

Kelly Services, Inc. (the “Company”) and _____________________________________
(the “Subsidiary”)

 

1.     This Alternate Currency Addendum (this “Addendum”) is being delivered to
you pursuant to the Second Amended and Restated Credit Agreement, dated as of
December 5, 2016 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the Company, the Foreign Subsidiary
Borrowers parties thereto, the Lenders from time to time parties thereto and the
Agent. Terms used but not defined herein shall have the meanings ascribed
thereto in the Credit Agreement.

 

2.     The effective date (the “Effective Date”) of this Addendum will be
_________________, ________.

 

3.     The Company and the Subsidiary hereby request the Alternate Currency
facility (the “Facility”) described below, and acknowledge and agree that, as of
the Effective Date and upon acceptance by the Agent and each Alternate Currency
Lender party hereto, this Addendum and the Facility described below are hereby
designated as an Alternate Currency Addendum for the purposes of the Credit
Agreement, and this Addendum and the borrowings made hereunder are subject in
all respects to the terms and provisions of the Credit Agreement except to the
extent that the terms and provisions of the Credit Agreement are modified by
this Addendum.

 

Type of Facility

(the “Facility”):  

Revolving credit facility

 

 

Additional Alternate Currency:

_________________ (or “________”)

 

Facility maximum borrowing amount:

_________________

(the “Maximum Aggregate Alternate

    Currency Amount”)

 

Alternate Currency Lenders and

    Commitments:  

See Schedule 1

    Termination Date of Facility:    ________ (not later than the Facility   
Termination Date)

 

4.     As used in this Addendum, the following terms shall have the meanings
specified below:

 

“Alternate Currency Loan” shall mean any extension of credit, denominated in
______________ ______________ (or “_________”), made to the Subsidiary pursuant
to Section 2.1(b) of the Credit Agreement and this Addendum. An Alternate
Currency Loan shall bear interest at the rate per annum which is the sum of the
(i) the quotient of (a) Eurocurrency Reference Rate on the Quotation Date
thereof, or at such other rate as may be specified in Schedule 2 and (b) one
minus the Reserve Requirement (expressed as a decimal) applicable to the
relevant Interest Period, plus (ii) the Applicable Margin.

 

 
 

--------------------------------------------------------------------------------

 

 

5.     Any modifications to the Interest Payment Dates, Interest Periods,
interest rates and any other special provisions applicable to Alternate Currency
Loans under this Addendum are set forth on Schedule 2. If Schedule 2 states
“None” with respect to any item listed thereon, then the corresponding
provisions of the Credit Agreement, without modification, shall govern this
Addendum and the Alternate Currency Loans made pursuant to this Addendum.

 

6.     Any special borrowing procedures or funding arrangements for Alternate
Currency Loans under this Addendum, any provisions for the issuance of
promissory notes to evidence the Alternate Currency Loans made hereunder and any
additional information requirements applicable to Alternate Currency Loans under
this Addendum are set forth on Schedule 3. If no such special procedures,
funding arrangements, provisions or additional requirements are set forth on
Schedule 3, then the corresponding procedures, funding arrangements, provisions
and information requirements set forth in the Credit Agreement shall govern this
Addendum.

 

7.     The Subsidiary may permanently reduce the Alternate Currency Commitments
under this Addendum in whole, or in part ratably among the Alternate Currency
Lenders, in an aggregate minimum amounts of ______________ and integral
multiples of ________________ in excess thereof upon at least three (3) Business
Days' written notice to the Agent, which notice shall be given not later than
10:00 a.m. (Chicago time) and shall specify the amount of such reduction;
provided, however, that the amount of the Alternate Currency Commitments may not
be reduced below the aggregate principal amount of the outstanding Alternate
Currency Loans with respect thereto. Any reduction in the Alternate Currency
Commitments shall be an automatic reduction of the Maximum Aggregate Alternate
Currency Amount. Any such reduction shall be allocated pro rata among all the
Alternate Currency Lenders party to this Addendum by reference to their
Alternate Currency Shares.

 

8.     (a)     This Addendum (including the Schedules hereto) may not be amended
without the prior written consent of the Agent and Alternate Currency Lenders
representing not less than 51% of the Alternate Currency Shares hereunder, but
subject to the provisions of Section 8.2 of the Credit Agreement as applied to
the Alternate Currency Lenders as to matters related to this Addendum; provided,
however, that this Section 8 shall not restrict assignments pursuant to Section
9.

 

(b)     This Addendum may not be terminated without the prior written consent of
each Alternate Currency Lender party hereto unless there are no Alternate
Currency Loans outstanding hereunder, in which case no such consent shall be
required; provided, however that this Addendum shall terminate on the date that
the Credit Agreement terminates in accordance with its terms.

 

9.     Section 13.3 of the Credit Agreement shall apply to assignments by
Alternate Currency Lenders of obligations, Commitments and Loans hereunder;
provided, however, that an Alternate Currency Lender may not assign any
obligations, Commitments or rights hereunder to any Person who is not (or does
not simultaneously become) a Lender under the Credit Agreement.

 

 
2 

--------------------------------------------------------------------------------

 

 

10.     Notices and other communications provided for herein shall be in writing
and shall be delivered by hand or overnight courier service, mailed by certified
or registered mail or sent by telecopy, as follows:

 

 

(a)     if to the Subsidiary under this Addendum, to it at:

 

                                                                     

                                                                     

Attention:                                                  

Title:                                                            

Telephone:                                                 

Facsimile:                                                    

 

 

(b)     if to the Agent, to it at:

 

JPMorgan Chase Bank, N.A.

 

                                                                     

                                                                    

Attention:                                                  

Title:                                                           

Telephone:                                                

Facsimile:                                                   

 

in any case with a copy to the Agent at its address or telecopy number
referenced in Section 14.1 of the Credit Agreement, and

 

(c)     if to an Alternate Currency Lender, to it at its address (or telecopy
number) set forth in Schedule 1 or in the Assignment and Acceptance pursuant to
which such Alternate Currency Lender became a party hereto.

 

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy to such party as provided in this Section or in accordance with the
latest unrevoked direction from such party given in accordance with this
Section.

 

11.     Each Alternate Currency Lender agrees that if it shall, through the
exercise of a right of banker's lien, setoff or counterclaim, or pursuant to a
secured claim under Section 506 of Title II of the United States Code or any
other security or interest arising from, or in lieu of, such secured claim,
received by such Alternate Currency Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by similar means, obtain
payment (voluntary or involuntary) of any Alternate Currency Loan or Loans as a
result of which the unpaid principal portion of the Alternate Currency Loans of
such Alternate Currency Lender shall be proportionately less than the unpaid
principal portion of the Alternate Currency Loans of any other Alternate
Currency Lender it shall be deemed simultaneously to have purchased from such
other Alternate Currency Lender at face value, and shall promptly pay to such
other Alternate Currency Lender the purchase price for, a participation in the
Alternate Currency Loans of such other Alternate Currency Lender, so that the
aggregate unpaid principal amount of the Alternate Currency Loans and
participations in the Alternate Currency Loans held by each Alternate Currency
Lender shall be in the same proportion to the aggregate unpaid principal amount
of all Alternate Currency Loans then outstanding as the principal amount of its
Alternate Currency Loans prior to such exercise of banker's lien, setoff or
counterclaim or other event was to the principal amount of all Alternate
Currency Loans outstanding prior to such exercise of banker's lien, setoff or
counterclaim or other event; provided, however, that if any such purchase or
purchases or adjustments shall be made pursuant to this Section 11 and the
payment giving rise thereto shall thereafter be recovered, such purchase or
purchases or adjustments shall be rescinded to the extent of such recovery and
the purchase price or prices or adjustment restored without interest. Each
Borrower party to this Addendum expressly consents to the foregoing arrangements
and agrees that any Alternate Currency Lender holding a participation in an
Alternate Currency Loan deemed to have been so purchased may exercise any and
all rights of banker's lien, setoff or counterclaim. With respect to any and all
moneys owing by such Subsidiary to such Alternate Currency Lender by reason
thereof as fully as if such Alternate Currency Lender had made an Alternate
Currency Loan directly to such Borrower in the amount of such participation.

 

 
3

--------------------------------------------------------------------------------

 

 

12.     THE AGENT ACCEPTS THIS ADDENDUM, ON BEHALF OF ITSELF AND THE LENDERS, AT
DETROIT, MICHIGAN BY ACKNOWLEDGING AND AGREEING TO IT THERE. THIS ADDENDUM SHALL
BE GOVERNED BY AND INTERPRETED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS
(WITHOUT REGARD TO THE CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF MICHIGAN.
WITHOUT LIMITING THE FOREGOING, ANY DISPUTE BETWEEN THE COMPANY OR THE
SUBSIDIARY OR ANY GUARANTOR AND THE AGENT OR ANY ALTERNATE CURRENCY LENDER
ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS ADDENDUM OR ANY OF THE OTHER
LOAN DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE,
SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS (WITHOUT REGARD TO THE
CONFLICTS OF LAWS PROVISIONS) OF THE STATE OF MICHIGAN.

 

13.     JPMorgan Chase Bank, N.A. designates _________________________________
as its agent and as its Applicable Lending Installation to perform its functions
under this Addendum as Agent, and it is acknowledged and agreed that
___________________ and such Lending Installation have all of the rights,
indemnifications, exculpations and other applicable terms and provisions as
provided to the Agent under the Credit Agreement.

 

14.     The Company and the Subsidiary each hereby represent and warrant that
the Facility complies in all respects with the requirements of the Credit
Agreement and, except to extent expressly provided herein to the contrary, the
Facility shall be subject to the applicable provisions of the Credit Agreement.

 

15.     The Company and the Subsidiary have executed the Joinder Agreement in
the form attached hereto as Schedule 4.

 

16.     The Company and the Subsidiary hereby agree to be bound by all of the
applicable terms and provisions of this Addendum, and ratify and confirm the
Credit Agreement and all other Loan Documents.

 

 
4

--------------------------------------------------------------------------------

 

 

KELLY SERVICES, INC.

 

 

By:                                                        

 

Name:                                                   

 

Title:                                                     

 

 

 

[SUBSIDIARY]

 

 

By:                                                      

 

Name:                                                  

 

Title:                                                    

 

 

Accepted and agreed to by:

JPMORGAN CHASE BANK, N.A.,
as Agent

 

 

By:                                                       

 

Name:                                                  

 

Title:                                                    

 

[Alternate Currency Lenders]

 

 
5 

--------------------------------------------------------------------------------

 

 

SCHEDULE 1
TO
ALTERNATE CURRENCY ADDENDUM

 

FOR                     

 

 

Name of Alternate Currency Lender

Alternate Currency Commitment of Such Lender

   

 

 
6 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2
TO
ALTERNATE CURRENCY ADDENDUM

 

FOR                     

 

MODIFICATIONS

 

1.     Business Day Definition:

 

       “Business Day” shall mean a day (other than a Saturday or Sunday) on
which banks are open for the full range of banking business in [insert local
jurisdiction].

 

2.     Interest Payment Dates: None

 

3.     Interest Periods: None

 

4.     Interest Rates: None

 

5.     Modifications to Interest Period Selection/Conversion: None

 

6.     Other:

 

       Termination Date for Addendum: _______ (not later than the Facility
Termination Date)

 

       Maximum Number of Interest Periods: ____________ (___)

 

7.

Condition Precedent to Initial Alternate Currency Loan: Prior to the initial
Alternate Currency Loan under this Addendum, the Subsidiary shall provide the
Agent with a copy of the Subsidiary's authorized signatory list, a certified
copy of the board minutes authorizing the Subsidiary and the signatory to enter
into this Addendum and all  transactions related hereto and such other
information as reasonably requested by the Agent related to such matters.

 

 
7 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3
TO
ALTERNATE CURRENCY ADDENDUM

 

FOR                     

 

OTHER PROVISIONS

 

 

1.

Borrowing Procedures: Notice of Borrowing shall be given by the Subsidiary not
later than 10:00 a.m. (__________ time) three Business Days prior to the date of
the proposed borrowing of any Alternate Currency Loan.

 

2. Funding Arrangement:       Minimum amounts/increments for Alternate Currency
Loans, repayments and prepayments: Minimum amount of ______________ with
increments of ______________ (such minimum amounts to be negotiated between the
Subsidiary and the Alternate Currency Lenders provided that such amounts shall
not be greater than the minimum amounts set forth in Section 2.3(b) of the
Credit Agreement).

 

3.     Promissory Notes: None required.

 

4.     Information Requirements: None.

 

 
 8

--------------------------------------------------------------------------------

 

 

SCHEDULE 4
TO
ALTERNATE CURRENCY ADDENDUM

 

FOR THE                 BORROWING SUBSIDIARY

 

JOINDER AGREEMENT

 

 

[See Exhibit B to Credit Agreement]

 

 
 9

--------------------------------------------------------------------------------

 

 

SCHEDULE 1.1(a)
COMMITMENTS

 

Commitments

Lender

Commitment

JPMorgan Chase Bank, N.A.

$30,000,000

PNC Bank, National Association

$25,000,000

U.S. Bank National Association

$25,000,000

Bank of America, N.A.

$20,000,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

$15,000,000

Royal Bank of Canada

$15,000,000

UniCredit Bank AG, New York Branch

$10,000,000

ING Bank N.V., Dublin Branch

$10,000,000

Aggregate Commitments

$150,000,000

 

 


--------------------------------------------------------------------------------

 

 

Schedule 1.1(a) (cont'd.)

 

COMMITMENTS

 

 

REVOLVING CREDIT Commitments

Lender

Revolving Credit Commitment

JPMorgan Chase Bank, N.A.

$30,000,000

PNC Bank, National Association

$25,000,000

U.S. Bank National Association

$25,000,000

Bank of America, N.A.

$20,000,000

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

$15,000,000

Royal Bank of Canada

$15,000,000

UniCredit Bank AG, New York Branch

$10,000,000

ING Bank N.V., Dublin Branch

$10,000,000

Aggregate Revolving Credit Commitments

$150,000,000

 

 
2

--------------------------------------------------------------------------------

 

 

Schedule 1.1(a) (cont'd.)

 

COMMITMENTS

 

 

Alternate Currency Commitments

 

Lender

Currency

Alternate Currency Commitment

   

$0

                       

 

December 5, 2016

 

 
 3

--------------------------------------------------------------------------------

 

 

 

Schedule 1.1(b)

 

Existing Facility LCs

 

None

 

 

 

December 5, 2016

 

 
 

--------------------------------------------------------------------------------

 

 

 

 

Schedule 1.1(c)

 

Foreign Subsidiary Borrowers

 

None
 

 

December 5, 2016

 

 
 

--------------------------------------------------------------------------------

 

  

Schedule 1.1(d)

 

Inactive Subsidiaries

 

Kelly Management Services, Inc., a Delaware corporation

 

KellySelect, Inc., a Delaware corporation

 

KellyGuard Security Services, Inc., a Michigan corporation

 

KHCS, Inc., a Delaware corporation

 

Kelly Staff Leasing, Inc., a California corporation

 

Kelly Services CIS, Inc., a Delaware corporation

 

KSI Acquisition Corporation, a Delaware corporation


 

December 5, 2016

 

 
 

--------------------------------------------------------------------------------

 

 

Schedule 2.16

 

SWING LINE LOAN NOTICE

 

 

 

Same Day Notice

 

USD

Pounds Sterling or GBP

Euro or EUR

CAD or C$

 

 

One Day Notice

 

AUD or A$

JPY

CHF

DKK

NOK

SEK

NZD

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.7

 

LITIGATION AND CONTINGENT OBLIGATIONS

 

Except for what is disclosed in Kelly Services, Inc.’s latest 10Q filing, there
is no additional material litigation.

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 5.8

 

KELLY SERVICES, INC. SUBSIDIARIES

 

As of November 22, 2016

 

 

 

Domestic Subsidiaries

 

1.

KHCS, Inc. (formerly Kelly Home Care Services, Inc.) [Delaware – subsidiary of
Kelly Services, Inc.]

2.

KSI Acquisition Corporation [Delaware – subsidiary of Kelly Services, Inc.]

3.

Kelly Management Services, Inc. [Delaware – subsidiary of Kelly Services, Inc.]

4.

Kelly Properties, LLC [Delaware – subsidiary of Kelly Services, Inc.]

5.

Kelly Receivables Funding, LLC [Delaware – subsidiary of Kelly Services, Inc.]

6.

Kelly Receivables Services, LLC [Delaware – subsidiary of Kelly Properties, LLC]

7.

KellyGuard Security Services, Inc. [Michigan – subsidiary of Kelly Services,
Inc.]

8.

KellySelect, Inc. [Delaware – subsidiary of Kelly Services, Inc.]

9.

Kelly Staff Leasing, Inc. [California – subsidiary of KSI Acquisition
Corporation]

10.

The Kelly Relief Fund [Michigan Non-Profit – subsidiary of Kelly Services, Inc.]

11.

Kelly Outsourcing and Consulting Group Australia, Ltd. [Delaware – subsidiary of
Kelly Services, Inc.]

12.

Kelly Services CIS, Inc. [Delaware – subsidiary of Kelly Services, Inc.]

13.

Kelly Services of Denmark, Inc. [Delaware – subsidiary of Kelly Services, Inc.]

14.

Kelly Services, Global, LLC [Michigan - subsidiary of Kelly Services, Inc.]

15.

Kelly Services (Ireland), Ltd. [Delaware – subsidiary of Kelly Properties, LLC]

16.

Kelly Outsourcing and Consulting Group New Zealand, Ltd. [Delaware – subsidiary
of Kelly Services, Inc.]

17.

Kelly Services, USA, LLC [Michigan - subsidiary of Kelly Services, Inc.]

18.

Kelly Global Business Services, LLC [Michigan - subsidiary of Kelly Services,
Inc.]

 

 

International (Foreign) Subsidiaries (Alphabetical)

 

19.

access-careers, Ltd. [UK – subsidiary of access KellyOCG GmbH]

20.

access KellyOCG GmbH [Germany - subsidiary of Kelly Services Deutschland GmbH]

21.

access Recruiting Services GmbH [Austria – subsidiary of access KellyOCG GmbH]

22.

Competences RH, S.a.r.l. [France – subsidiary of Kelly Services France, S.A.S.]

23.

Kelly Administratiekantoor, B.V. [Netherlands - subsidiary of Kelly Services
(Nederland) B.V.]

24.

Kelly Investment And Consulting (Shanghai) Co., Ltd. [China – subsidiary of
Kelly Services, Inc.]

25.

Kelly Managed Services (Nederland) B.V. [Netherlands - subsidiary of Kelly
Services (Nederland) B.V.]

26.

Kelly Management Services, S.r.l. [Italy – subsidiary of Kelly Services S.p.A.]

27.

Kelly Payroll Services Limited [United Kingdom – subsidiary of Kelly Services
(UK) Limited]

28.

Kelly OCG Malaysia Sdn. Bhd. [subsidiary of Kelly Services, Inc. January 6,
2016]

29.

Kelly OCG Singapore PTE. LTD [subsidiary of Kelly Services, Inc. November 17,
2015]

30.

Kelly Outsourcing and Consulting Group India Pte. Ltd. [subsidiary of Kelly
Services, Inc. April 26, 2016]

 

 
 

--------------------------------------------------------------------------------

 

 

31.

Kelly Outsourcing & Consulting Group, S.a.r.l. [Luxembourg – subsidiary of Kelly
Services Luxembourg, S.a.r.l.]

32.

Kelly Services – Empressa De Trabalho Temporario, Unipessoal, Lda. [Portugal –
subsidiary of Kelly Services Management Sarl]

33.

Kelly Services – Gestao De Processos, Lda. [Portugal – subsidiary of Kelly
Services – Empressa De Trabalho Temporario, Unipessoal, Lda. (99%) and Kelly
Services, Inc. (1%)]

34.

Kelly Services, S.A.S. [France – subsidiary of Kelly Services France SAS]

35.

Kelly Services S.p.A. [Italy – subsidiary of Kelly Services, Inc. (80%) and
Kelly Properties, LLC (20%)]

36.

Kelly Services (UK) Limited [United Kingdom – subsidiary of Kelly Services
Management Sarl]

37.

Kelly Services Brasil Investimentos E Participacoes Ltda. [Brazil – subsidiary
of Kelly Services, Inc. (90%) and Kelly Properties, LLC (10%)]

38.

Kelly Services Brasil Investimentos E Participacoes II Ltda. [Brazil –
subsidiary of Kelly Services, Inc. (99,99%) and Kelly Properties, LLC (0,01%)]

39.

Kelly Services (Canada), Ltd. [Canada – subsidiary of Kelly Services, Inc.]

40.

Kelly Services GmbH [Germany – subsidiary of access KellyOCG GmbH]

41.

Kelly Services Deutschland GmbH [Germany – subsidiary of Kelly Services, Inc.]

42.

Kelly Services Do Brasil Recursos Humanos Ltda [Brazil – subsidiary of Kelly
Services Brasil Investimentos e Participacoes II Ltda. (99%) and Kelly Services
Brasil Investimentos E Participacoes Ltda. (1%)]

43.

Kelly Services France S.A.S. [France – subsidiary of Kelly Services Management
SCS]

44.

Kelly Services Healthcare Unipessoal, Lda. [Portugal – subsidiary of Kelly
Services – Gestao De Processos, Lda.]

45.

Kelly Services Hungary Staffing Limited Liability Company [Hungary – subsidiary
of Kelly Services, Inc. (96.7%) and Kelly Properties, LLC (3.3%)]

46.

Kelly Services Interim (Belgium) SPRL [Belgium – subsidiary of Kelly Services,
Inc. (99%) and Kelly Properties, LLC (1%)]

47.

Kelly Services Japan, Inc. [Japan – subsidiary of Kelly Services, Inc.]

48.

Kelly Services Luxembourg, S.A.R.L. [Luxembourg – subsidiary of Kelly Services,
Inc.]

49.

Kelly Services Management AS [Norway – subsidiary of Kelly Services Norge AS]

50.

Kelly Services Management Sarl [Switzerland – subsidiary of Kelly Services, Inc.
(99%) and Kelly Properties, LLC (1%)]

51.

Kelly Services Management SCS [France – subsidiary of Kelly Services Management
Sarl (99%) and Kelly Services (Suisse) SA (1%)]

52.

Kelly Services México, S.A. de C.V. [Mexico – Kelly Services, Inc. (99%) and
Kelly Properties, LLC (1%)]

53.

Kelly Services (Nederland) B.V. [Netherlands – subsidiary of Kelly Services,
Inc.]

54.

Kelly Services Norge AS [Norway – subsidiary of Kelly Services Management Sarl]

55.

Kelly Services Outsourcing and Consulting Group Sarl (subsidiary of Kelly
Services (Suisse) SA)

56.

Kelly Services Outsourcing and Consulting Group SA/NV [Belgium – subsidiary of
Kelly Services Interim (Belgium) SPRL (99%) and Kelly Properties, LLC (1%)]

57.

Kelly Services Poland Sp.zo.o. [Poland – subsidiary of Kelly Services, Inc.]

58.

Kelly Recursos Humanos [Brazil - subsidiary of Kelly Services Do Brasil Resursos
Humanos Ltda. (99%) and Kelly Services Brasil Investimentos e Participacoes II
Ltda. (1%)]

59.

Kelly Services (Suisse), SA [Switzerland – subsidiary of Kelly Services
Management Sarl (95%), Carl Camden (1%), Natalia Shuman-Fabbri (1%), Denis
Berdoz (1%), Daniel Peregrina (1%) and Martin Anderson (1%)]

60.

LLC Kelly Services CIS [Russia – subsidiary of Kelly Services Management Sarl]

61.

LLC Kelly Services IT solutions [Russia – subsidiary of LLC Kelly Services CIS
(99%) and Kelly Services Management Sarl (1%)]

 

 
 

--------------------------------------------------------------------------------

 

 

62.

Opciones De Servicio En Mexico, S.A. de C.V. [Mexico – subsidiary of Kelly
Services Mexico, S.A. de C.V. (99%) and Kelly Properties, LLC (1%)]

63.

QSM, S.A. de C.V. [Mexico – subsidiary of Kelly Services Mexico, S.A. de C.V.
(99%) and Kelly Properties, LLC (1%)]

64.

Toner Graham Limited [United Kingdom – subsidiary of Kelly Services (UK)
Limited]

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.12

 

EXISTING INDEBTEDNESS

 

Letters of Credit/Guarantees

 

Applicant

Issuer

Beneficiary

Amount

Maturity Date

Kelly Services Luxembourg, SARL

JPMorgan Chase Bank, N.A.

DEXIA BANQUE INTERNATIONALE

$384,777.40

1/31/2017

Kelly Services SPA

Kelly Services, Inc.

UniCredit SPA

$5,722,301.80

Open ended

Kelly Services SPA

UniCredit SPA

Ministry of Finance

$97,596.60

Open ended

Kelly Services GmbH

Hamburger Sparkasse

Landlord

$52,099.76

Open ended

Kelly Services GmbH

UniCredit

Landlord

$303,787.93

Open ended

Access Kelly OCG GmbH

HypoVereinsbank

Landlord

$88,763.55

Open ended

Tradicao Tecnologia e Servicos Ltda.

JP Morgan S.A.

Landlord

$4,074.38

8/19/16

Tradicao Tecnologia e Servicos Ltda.

JP Morgan S.A.

Landlord

$199,260.00

9/14/16

Tradicao Tecnologia e Servicos Ltda.

JP Morgan S.A.

Landlord

$19,372.50

9/4/16

Kelly Services Norge AS

Nordea

Landlord

$23,913.65

2/28/18

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.13

 

EXISTING LIENS

 

Company

Secured Party

Collateral Description

Delaware Financing

Statement

Kelly Services, Inc.

IBM Credit, LLC

Equipment Lease

23737345

9/27/12

Kelly Services, Inc.

IBM Credit, LLC

Equipment Lease

33007672

8/1/13

Kelly Services, Inc.

SG Equipment Finance USA Corp.

Equipment Lease

3709490

9/16/14

 

 
 

--------------------------------------------------------------------------------

 

 

SCHEDULE 6.17

 

EXISTINg investments

 

Name of Grantor

Issuer

Description of Investment

Percentage Ownership Interest/Principal Balance

Kelly Services, Inc.

Detroit Investment Fund, L.P.

Investment in a private equity fund. Current book value is $970,000

1.95%

Kelly Services, Inc.

Access Ventures Fund LLC

Investment in a private equity fund. Current book value is $9,322

2.30%

Kelly Services, Inc.

TS Kelly Workforce Solutions, LTD.

Investment in joint venture with Temp Holdings. Current book value is $9,348,842

49.0%

Kelly Services, Inc.

Temp Holdings

Investment in Temp Holdings. Current book value is $158,645,465

3.88%

Kelly Services, Inc.

TS Kelly Asia Pacific

Current book value $104,246,502

49.0%

 

 

 

ANNARBOR 7-3168 218928v5